
	

116 HR 3494 : Damon Paul Nelson and Matthew Young Pollard Intelligence Authorization Act for Fiscal Years 2018, 2019, and 2020
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 3494
		IN THE SENATE OF THE UNITED STATES
		July 18, 2019Received; read twice and referred to the Select Committee on Intelligence
			AN ACT
		To authorize appropriations for fiscal years 2018, 2019, and 2020 for intelligence and
			 intelligence-related activities of the United States Government, the
			 Community Management Account, and the Central Intelligence Agency
			 Retirement and Disability System, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Damon Paul Nelson and Matthew Young Pollard Intelligence Authorization Act for Fiscal Years 2018, 2019, and 2020.
		2.Divisions and table of contents
 (a)DivisionsThis Act is organized into two divisions as follows: (1)Division A—Intelligence Authorizations for Fiscal Year 2020.
 (2)Division B—Intelligence Authorizations for Fiscal Years 2018 and 2019. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title.
					Sec. 2. Divisions and table of contents.
					Sec. 3. Definitions.
					Division A—Intelligence authorizations for fiscal year 2020
					Title I—Intelligence activities
					Sec. 101. Authorization of appropriations.
					Sec. 102. Classified schedule of authorizations.
					Sec. 103. Intelligence community management account.
					Title II—Central intelligence agency retirement and disability system
					Sec. 201. Authorization of appropriations.
					Title III—General intelligence community matters
					Sec. 301. Restriction on conduct of intelligence activities.
					Sec. 302. Increase in employee compensation and benefits authorized by law.
					Sec. 303. Paid parental leave.
					Sec. 304. Unfunded requirements of the intelligence community.
					Sec. 305. Extending the Intelligence Identities Protection Act of 1982.
					Sec. 306. Intelligence community public-private talent exchange.
					Sec. 307. Assessment of contracting practices to identify certain security and counterintelligence
			 concerns.
					Sec. 308. Required counterintelligence briefings and notifications.
					Title IV—Matters relating to elements of the intelligence community
					Sec. 401. Establishment of Climate Security Advisory Council.
					Sec. 402. Transfer of National Intelligence University to the Office of the Director of National
			 Intelligence.
					Sec. 403. Death benefits for survivors of Central Intelligence Agency personnel.
					Sec. 404. Foreign Threat Response Center.
					Title V—Matters relating to foreign countries
					Sec. 501. Annual reports on influence operations and campaigns in the United States by the
			 Communist Party of China.
					Sec. 502. Report on repression of ethnic Muslim minorities in the Xinjiang region of the People’s
			 Republic of China.
					Sec. 503. Report on efforts by People’s Republic of China to influence election in Taiwan.
					Sec. 504. Assessment of legitimate and illegitimate financial and other assets of Vladimir Putin.
					Sec. 505. Assessments of intentions of political leadership of the Russian Federation.
					Sec. 506. Report on death of Jamal Khashoggi.
					Sec. 507. Assessments regarding the Northern Triangle and Mexico.
					Sec. 508. Sense of Congress and report on Iranian efforts in Syria.
					Sec. 509. Annual reports on influence operations and campaigns in the United States by the Russian
			 Federation.
					Title VI—Federal Efforts Against Domestic Terrorism
					Sec. 601. Definitions.
					Sec. 602. Annual strategic intelligence assessment of and comprehensive report on domestic
			 terrorism.
					Sec. 603. Report characterizing domestic terrorism activity within the United States.
					Title VII—Reports and other matters
					Sec. 701. Modification of requirements for submission to Congress of certain reports.
					Sec. 702. Increased transparency regarding counterterrorism budget of the United States.
					Sec. 703. Task force on illicit financing of espionage and foreign influence operations.
					Sec. 704. Study on role of retired and former personnel of intelligence community with respect to
			 certain foreign intelligence operations.
					Sec. 705. Report by Director of National Intelligence on fifth-generation wireless network
			 technology.
					Sec. 706. Establishment of 5G prize competition.
					Sec. 707. Establishment of deepfakes prize competition.
					Sec. 708. Removal and neutralization of IMSI catchers.
					Sec. 709. Plan for strengthening the supply chain intelligence function.
					Sec. 710. Securing energy infrastructure.
					Sec. 711. Collection, analysis, and dissemination of workforce data.
					Sec. 712. Report on best practices to protect privacy and civil liberties of Chinese Americans.
					Sec. 713. Intelligence assessment of relationship between women and violent extremism.
					Sec. 714. Report on use by intelligence community of facial recognition technology.
					Sec. 715. Report on deepfake technology, foreign weaponization of deepfakes, and related
			 notifications.
					Sec. 716. Rule of construction with respect to certain crimes relating to terrorism.
					Sec. 717. Report on international mobile subscriber identity-catchers and United States national
			 security.
					Sec. 718. Whistleblower disclosures to Congress and committees of Congress.
					Sec. 719. Report containing threat assessment on terrorist use of conventional and advanced
			 conventional weapons.
					Sec. 720. Assessment of homeland security vulnerabilities associated with certain retired and
			 former personnel of the intelligence community.
					Sec. 721. Expansion of availability of financial assets of Iran to victims of terrorism.
					Sec. 722. Report on terrorist screening database.
					Sec. 723. Sense of Congress on Americans and foreign individuals who contribute to the national
			 security of the United States who are held captive.
					Division B—Intelligence authorizations for fiscal years 2018 and 2019
					Title XXI—Intelligence activities
					Sec. 2101. Authorization of appropriations.
					Sec. 2102. Classified Schedule of Authorizations.
					Sec. 2103. Intelligence Community Management Account.
					Title XXII—Central Intelligence Agency Retirement and Disability System
					Sec. 2201. Authorization of appropriations.
					Sec. 2202. Computation of annuities for employees of the Central Intelligence Agency.
					Title XXIII—General intelligence community matters
					Sec. 2301. Restriction on conduct of intelligence activities.
					Sec. 2302. Increase in employee compensation and benefits authorized by law.
					Sec. 2303. Modification of special pay authority for science, technology, engineering, or
			 mathematics positions and addition of special pay authority for cyber
			 positions.
					Sec. 2304. Modification of appointment of Chief Information Officer of the Intelligence Community.
					Sec. 2305. Director of National Intelligence review of placement of positions within the
			 intelligence community on the Executive Schedule.
					Sec. 2306. Supply Chain and Counterintelligence Risk Management Task Force.
					Sec. 2307. Consideration of adversarial telecommunications and cybersecurity infrastructure when
			 sharing intelligence with foreign governments and entities.
					Sec. 2308. Cyber protection support for the personnel of the intelligence community in positions
			 highly vulnerable to cyber attack.
					Sec. 2309. Elimination of sunset of authority relating to management of supply-chain risk.
					Sec. 2310. Limitations on determinations regarding certain security classifications.
					Sec. 2311. Joint Intelligence Community Council.
					Sec. 2312. Intelligence community information technology environment.
					Sec. 2313. Report on development of secure mobile voice solution for intelligence community.
					Sec. 2314. Policy on minimum insider threat standards.
					Sec. 2315. Submission of intelligence community policies.
					Sec. 2316. Expansion of intelligence community recruitment efforts.
					Title XXIV—Matters relating to elements of the intelligence community
					Subtitle A—Office of the Director of National Intelligence
					Sec. 2401. Authority for protection of current and former employees of the Office of the Director
			 of National Intelligence.
					Sec. 2402. Designation of the program manager-information sharing environment.
					Sec. 2403. Technical modification to the executive schedule.
					Sec. 2404. Chief Financial Officer of the Intelligence Community.
					Sec. 2405. Chief Information Officer of the Intelligence Community.
					Subtitle B—Central Intelligence Agency
					Sec. 2411. Central Intelligence Agency subsistence for personnel assigned to austere locations.
					Sec. 2412. Special rules for certain monthly workers’ compensation payments and other payments for
			 Central Intelligence Agency personnel.
					Sec. 2413. Expansion of security protective service jurisdiction of the Central Intelligence
			 Agency.
					Sec. 2414. Repeal of foreign language proficiency requirement for certain senior level positions in
			 the Central Intelligence Agency.
					Subtitle C—Office of Intelligence and Counterintelligence of Department of Energy
					Sec. 2421. Consolidation of Department of Energy Offices of Intelligence and Counterintelligence.
					Sec. 2422. Establishment of Energy Infrastructure Security Center.
					Sec. 2423. Repeal of Department of Energy Intelligence Executive Committee and budget reporting
			 requirement.
					Subtitle D—Other elements
					Sec. 2431. Plan for designation of counterintelligence component of Defense Security Service as an
			 element of intelligence community.
					Sec. 2432. Notice not required for private entities.
					Sec. 2433. Establishment of advisory board for National Reconnaissance Office.
					Sec. 2434. Collocation of certain Department of Homeland Security personnel at field locations.
					Title XXV—Election matters
					Sec. 2501. Report on cyber attacks by foreign governments against United States election
			 infrastructure.
					Sec. 2502. Review of intelligence community's posture to collect against and analyze Russian
			 efforts to influence the Presidential election.
					Sec. 2503. Assessment of foreign intelligence threats to Federal elections.
					Sec. 2504. Strategy for countering Russian cyber threats to United States elections.
					Sec. 2505. Assessment of significant Russian influence campaigns directed at foreign elections and
			 referenda.
					Sec. 2506. Information sharing with State election officials.
					Sec. 2507. Notification of significant foreign cyber intrusions and active measures campaigns
			 directed at elections for Federal offices.
					Sec. 2508. Designation of counterintelligence officer to lead election security matters.
					Title XXVI—Security clearances
					Sec. 2601. Definitions.
					Sec. 2602. Reports and plans relating to security clearances and background investigations.
					Sec. 2603. Improving the process for security clearances.
					Sec. 2604. Goals for promptness of determinations regarding security clearances.
					Sec. 2605. Security Executive Agent.
					Sec. 2606. Report on unified, simplified, Governmentwide standards for positions of trust and
			 security clearances.
					Sec. 2607. Report on clearance in person concept.
					Sec. 2608. Reports on reciprocity for security clearances inside of departments and agencies.
					Sec. 2609. Intelligence community reports on security clearances.
					Sec. 2610. Periodic report on positions in the intelligence community that can be conducted without
			 access to classified information, networks, or facilities.
					Sec. 2611. Information sharing program for positions of trust and security clearances.
					Sec. 2612. Report on protections for confidentiality of whistleblower-related communications.
					Title XXVII—Reports and other matters
					Subtitle A—Matters relating to Russia and other foreign powers
					Sec. 2701. Limitation relating to establishment or support of cybersecurity unit with the Russian
			 Federation.
					Sec. 2702. Report on returning Russian compounds.
					Sec. 2703. Assessment of threat finance relating to Russia.
					Sec. 2704. Notification of an active measures campaign.
					Sec. 2705. Notification of travel by accredited diplomatic and consular personnel of the Russian
			 Federation in the United States.
					Sec. 2706. Report on outreach strategy addressing threats from United States adversaries to the
			 United States technology sector.
					Sec. 2707. Report on Iranian support of proxy forces in Syria and Lebanon.
					Sec. 2708. Annual report on Iranian expenditures supporting foreign military and terrorist
			 activities.
					Sec. 2709. Expansion of scope of committee to counter active measures and report on establishment
			 of Foreign Malign Influence Center.
					Subtitle B—Reports
					Sec. 2711. Technical correction to Inspector General study.
					Sec. 2712. Reports on authorities of the Chief Intelligence Officer of the Department of Homeland
			 Security.
					Sec. 2713. Review of intelligence community whistleblower matters.
					Sec. 2714. Report on role of Director of National Intelligence with respect to certain foreign
			 investments.
					Sec. 2715. Report on surveillance by foreign governments against United States telecommunications
			 networks.
					Sec. 2716. Biennial report on foreign investment risks.
					Sec. 2717. Modification of certain reporting requirement on travel of foreign diplomats.
					Sec. 2718. Semiannual reports on investigations of unauthorized disclosures of classified
			 information.
					Sec. 2719. Congressional notification of designation of covered intelligence officer as persona non
			 grata.
					Sec. 2720. Reports on intelligence community participation in vulnerabilities equities process of
			 Federal Government.
					Sec. 2721. Inspectors General reports on classification.
					Sec. 2722. Reports on global water insecurity and national security implications and briefing on
			 emerging infectious disease and pandemics.
					Sec. 2723. Annual report on memoranda of understanding between elements of intelligence community
			 and other entities of the United States Government regarding significant
			 operational activities or policy.
					Sec. 2724. Study on the feasibility of encrypting unclassified wireline and wireless telephone
			 calls.
					Sec. 2725. Modification of requirement for annual report on hiring and retention of minority
			 employees.
					Sec. 2726. Reports on intelligence community loan repayment and related programs.
					Sec. 2727. Repeal of certain reporting requirements.
					Sec. 2728. Inspector General of the Intelligence Community report on senior executives of the
			 Office of the Director of National Intelligence.
					Sec. 2729. Briefing on Federal Bureau of Investigation offering permanent residence to sources and
			 cooperators.
					Sec. 2730. Intelligence assessment of North Korea revenue sources.
					Sec. 2731. Report on possible exploitation of virtual currencies by terrorist actors.
					Subtitle C—Other matters
					Sec. 2741. Public Interest Declassification Board.
					Sec. 2742. Technical and clerical amendments to the National Security Act of 1947.
					Sec. 2743. Technical amendments related to the Department of Energy.
					Sec. 2744. Sense of Congress on notification of certain disclosures of classified information.
					Sec. 2745. Sense of Congress on consideration of espionage activities when considering whether or
			 not to provide visas to foreign individuals to be accredited to a United
			 Nations mission in the United States.
				
 3.DefinitionsIn this Act: (1)Congressional intelligence committeesThe term congressional intelligence committees has the meaning given such term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).
 (2)Intelligence communityThe term intelligence community has the meaning given such term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).
			AIntelligence authorizations for fiscal year 2020
			IIntelligence activities
 101.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2020 for the conduct of the intelligence and intelligence-related activities of the following elements of the United States Government:
 (1)The Office of the Director of National Intelligence. (2)The Central Intelligence Agency.
 (3)The Department of Defense. (4)The Defense Intelligence Agency.
 (5)The National Security Agency. (6)The Department of the Army, the Department of the Navy, and the Department of the Air Force.
 (7)The Coast Guard. (8)The Department of State.
 (9)The Department of the Treasury. (10)The Department of Energy.
 (11)The Department of Justice. (12)The Federal Bureau of Investigation.
 (13)The Drug Enforcement Administration. (14)The National Reconnaissance Office.
 (15)The National Geospatial-Intelligence Agency. (16)The Department of Homeland Security.
					102.Classified schedule of authorizations
 (a)Specifications of amountsThe amounts authorized to be appropriated under section 101 for the conduct of the intelligence activities of the elements listed in paragraphs (1) through (16) of section 101, are those specified in the classified Schedule of Authorizations prepared to accompany this Act.
					(b)Availability of classified schedule of authorizations
 (1)AvailabilityThe classified Schedule of Authorizations referred to in subsection (a) shall be made available to the Committee on Appropriations of the Senate, the Committee on Appropriations of the House of Representatives, and to the President.
 (2)Distribution by the presidentSubject to paragraph (3), the President shall provide for suitable distribution of the classified Schedule of Authorizations referred to in subsection (a), or of appropriate portions of such Schedule, within the executive branch.
 (3)Limits on disclosureThe President shall not publicly disclose the classified Schedule of Authorizations or any portion of such Schedule except—
 (A)as provided in section 601(a) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (50 U.S.C. 3306(a));
 (B)to the extent necessary to implement the budget; or (C)as otherwise required by law.
							103.Intelligence community management account
 (a)Authorization of appropriationsThere is authorized to be appropriated for the Intelligence Community Management Account of the Director of National Intelligence for fiscal year 2020 the sum of $565,637,000.
 (b)Classified authorization of appropriationsIn addition to amounts authorized to be appropriated for the Intelligence Community Management Account by subsection (a), there are authorized to be appropriated for the Intelligence Community Management Account for fiscal year 2020 such additional amounts as are specified in the classified Schedule of Authorizations referred to in section 102(a).
					IICentral intelligence agency retirement and disability system
 201.Authorization of appropriationsThere is authorized to be appropriated for the Central Intelligence Agency Retirement and Disability fund $514,000,000 for fiscal year 2020.
				IIIGeneral intelligence community matters
 301.Restriction on conduct of intelligence activitiesThe authorization of appropriations by this Act shall not be deemed to constitute authority for the conduct of any intelligence activity which is not otherwise authorized by the Constitution or the laws of the United States.
 302.Increase in employee compensation and benefits authorized by lawAppropriations authorized by this Act for salary, pay, retirement, and other benefits for Federal employees may be increased by such additional or supplemental amounts as may be necessary for increases in such compensation or benefits authorized by law.
				303.Paid parental leave
 (a)PurposeThe purpose of this section is to— (1)help the intelligence community recruit and retain a dynamic, multi-talented, and diverse workforce capable of meeting the security goals of the United States; and
 (2)establish best practices and processes for other elements of the Federal Government seeking to pursue similar policies.
						(b)Authorization of paid parental leave for intelligence community employees
 (1)In generalTitle III of the National Security Act of 1947 (50 U.S.C. 3071 et seq.) is amended by inserting after section 304 the following:
							
								305.Paid parental leave
 (a)Paid parental leaveNotwithstanding any other provision of law, a civilian employee of an element of the intelligence community shall have available a total of 12 administrative workweeks of paid parental leave in the event of the birth of a child of the employee, or placement of a child with the employee for adoption or foster care in order to care for such son or daughter. Such paid parental leave shall be used during the 12-month period beginning on the date of the birth or placement. Nothing in this section shall be construed to modify or otherwise affect the eligibility of an employee of an element of the intelligence community for benefits relating to leave under any other provision of law.
 (b)Treatment of parental leave requestNotwithstanding any other provision of law— (1)an element of the intelligence community shall accommodate an employee’s leave request under subsection (a), including a request to use such leave intermittently or to create a reduced work schedule, to the extent that the requested leave schedule does not unduly disrupt operations; and
 (2)to the extent that an employee’s requested leave described in paragraph (1) arises out of medical necessity related to a serious health condition connected to the birth of a child, the employing element shall handle the scheduling consistent with the treatment of employees who are using leave under subparagraph (C) or (D) of section 6382(a)(1) of title 5, United States Code.
 (c)Rules relating to paid leaveNotwithstanding any other provision of law— (1)an employee may not be required to first use all or any portion of any unpaid leave available to the employee before being allowed to use the paid parental leave described in subsection (a); and
 (2)paid parental leave under subsection (a)— (A)shall be payable from any appropriation or fund available for salaries or expenses for positions within the employing element;
 (B)may not be considered to be annual or vacation leave for purposes of section 5551 or 5552 of title 5, United States Code, or for any other purpose;
 (C)if not used by the employee before the end of the 12-month period described in subsection (a) to which the leave relates, may not be available for any subsequent use and may not be converted into a cash payment;
 (D)may be granted only to the extent that the employee does not receive a total of more than 12 weeks of paid parental leave in any 12-month period beginning on the date of a birth or placement;
 (E)may not be granted— (i)in excess of a lifetime aggregate total of 30 administrative workweeks based on placements of a foster child for any individual employee; or
 (ii)in connection with temporary foster care placements expected to last less than 1 year; (F)may not be granted for a child being placed for foster care or adoption if such leave was previously granted to the same employee when the same child was placed with the employee for foster care in the past;
 (G)shall be used in increments of hours (or fractions thereof), with 12 administrative workweeks equal to 480 hours for employees with a regular full-time work schedule and converted to a proportional number of hours for employees with part-time, seasonal, or uncommon tours of duty; and
 (H)may not be used during off-season (nonpay status) periods for employees with seasonal work schedules.
 (d)Implementation planNot later than 1 year after the date of the enactment of this section, the Director of National Intelligence shall submit to the congressional intelligence committees an implementation plan that includes—
 (1)processes and procedures for implementing the paid parental leave policies under subsections (a) through (c);
 (2)an explanation of how the implementation of subsections (a) through (c) will be reconciled with policies of other elements of the Federal Government, including the impact on elements funded by the National Intelligence Program that are housed within agencies outside the intelligence community; and
 (3)all costs or operational expenses associated with the implementation of subsections (a) through (c).
 (e)DirectiveNot later than 180 days after the Director of National Intelligence submits the implementation plan under subsection (d), the Director of National Intelligence shall issue a written directive to implement this section, which directive shall take effect on the date of issuance.
 (f)Annual reportThe Director of National Intelligence shall submit to the congressional intelligence committees an annual report that—
 (1)details the number of employees of each element of the intelligence community who applied for and took paid parental leave under subsection (a) during the year covered by the report;
 (2)details the number of— (A)employees of each element of the intelligence community stationed abroad who applied for and took paid parental leave under subsection (a) during the year covered by the report; and
 (B)employees of each element of the intelligence community stationed abroad who applied for paid parental leave but such application was not granted because of an undue impact on operations as specified in subsection (b)(1); and
 (3)includes updates on major implementation challenges or costs associated with paid parental leave. (g)Definition of childFor purposes of this section, the term child means a biological, adopted, or foster child, a stepchild, a legal ward, or a child of a person standing in loco parentis, who is—
 (1)under 18 years of age; or (2)18 years of age or older and incapable of self-care because of a mental or physical disability..
 (2)Clerical amendmentThe table of contents in the matter preceding section 2 of the National Security Act of 1947 (50 U.S.C. 3002) is amended by inserting after the item relating to section 304 the following:
							
								
									Sec. 305. Paid parental leave..
 (c)ApplicabilitySection 305 of the National Security Act of 1947, as added by subsection (b), shall apply with respect to leave taken in connection with the birth or placement of a child that occurs on or after the date on which the Director of National Intelligence issues the written directive under subsection (e) of such section 305.
					304.Unfunded requirements of the intelligence community
 (a)In generalTitle V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.) is amended by adding at the end the following new section:
						
							512.Unfunded priorities of the intelligence community
 (a)BriefingsUpon the request of an appropriate congressional committee, the Director of National Intelligence shall provide to the committee a briefing on the unfunded priorities of an element of the intelligence community.
 (b)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the congressional intelligence committees; and (B)the Committees on Appropriations of the House of Representatives and the Senate.
 (2)Unfunded priorityThe term unfunded priority, in the case of a fiscal year, means a program, activity, or other initiative of an element of the intelligence community that—
 (A)was submitted by the head of the element to the Director of National Intelligence in the budget proposal for the element for that fiscal year, but was not included by the Director in the consolidated budget proposal submitted to the President for that fiscal year; or
 (B)was submitted by the Director in the consolidated budget proposal submitted to the President for that fiscal year, but was not included in the budget of the President submitted to Congress for that fiscal year pursuant to section 1105 of title 31, United States Code..
 (b)Clerical amendmentThe table of sections in the first section of such Act is amended by inserting after the item relating to section 511 the following new item:
						
							
								Sec. 512. Unfunded priorities of the intelligence community..
 305.Extending the Intelligence Identities Protection Act of 1982Section 605(4) of the National Security Act of 1947 (50 U.S.C. 3126(4)) is amended— (1)in subparagraph (A)—
 (A)by striking clause (ii); (B)in clause (i), by striking , and and inserting ;; and
 (C)by striking agency— and all that follows through whose identity and inserting agency whose identity; and (2)in subparagraph (B)(i), by striking resides and acts outside the United States and inserting acts.
					306.Intelligence community public-private talent exchange
 (a)Policies, processes, and procedures requiredNot later than 270 days after the date of the enactment of this Act, the Director of National Intelligence shall develop policies, processes, and procedures to facilitate the rotation of personnel of the intelligence community to the private sector, and personnel from the private sector to the intelligence community.
 (b)Detail authorityUnder policies developed by the Director pursuant to subsection (a), pursuant to a written agreement with a private-sector organization, and with the consent of the employee, a head of an element of the intelligence community may arrange for the temporary detail of an employee of such element to such private-sector organization, or from such private-sector organization to such element under this section.
					(c)Agreements
 (1)In generalA head of an element of the intelligence community exercising the authority of the head under subsection (a) shall provide for a written agreement among the element of the intelligence community, the private-sector organization, and the employee concerned regarding the terms and conditions of the employee’s detail under this section. The agreement—
 (A)shall require that the employee of the element, upon completion of the detail, serve in the element, or elsewhere in the civil service if approved by the head of the element, for a period that is at least equal to the length of the detail;
 (B)shall provide that if the employee of the element fails to carry out the agreement, such employee shall be liable to the United States for payment of all non-salary and benefit expenses of the detail, unless that failure was for good and sufficient reason, as determined by the head of the element;
 (C)shall contain language informing such employee of the prohibition on sharing, using, or otherwise improperly handling classified of unclassified non-public information for the benefit or advantage of the private-sector organization;
 (D)shall contain language governing the handling of classified information by such employee during the detail; and
 (E)shall contain language requiring the employee to acknowledge the obligations of the employee under section 1905 of title 18, United States Code.
 (2)Amount of liabilityAn amount for which an employee is liable under paragraph (1) shall be treated as a debt due the United States.
 (3)WaiverThe head of an element of the intelligence community may waive, in whole or in part, collection of a debt described in paragraph (2) based on a determination that the collection would be against equity and good conscience and not in the best interests of the United States, after taking into account any indication of fraud, misrepresentation, fault, or lack of good faith on the part of the employee.
 (d)TerminationA detail under this section may, at any time and for any reason, be terminated by the head of the element of the intelligence community concerned or the private-sector organization concerned.
					(e)Duration
 (1)In generalA detail under this section shall be for a period of not less than 3 months and not more than 2 years, renewable up to a total of 3 years.
 (2)Longer periodsA detail under this section may be for a period in excess of 2 years, but not more than 3 years, if the head of the element making the detail determines that such detail is necessary to meet critical mission or program requirements.
 (3)LimitationNo employee of an element of the intelligence community may be detailed under this section for more than a total of 5 years, inclusive of all such details.
						(f)Status of Federal employees detailed to private-Sector organizations
 (1)In generalAn employee of an element of the intelligence community who is detailed to a private-sector organization under this section shall be considered, during the period of detail, to be on a regular work assignment in the element. The written agreement established under subsection (c)(1) shall address the specific terms and conditions related to the employee’s continued status as a Federal employee.
 (2)RequirementsIn establishing a temporary detail of an employee of an element of the intelligence community to a private-sector organization, the head of the element shall—
 (A)certify that the temporary detail of such employee shall not have an adverse or negative impact on mission attainment or organizational capabilities associated with the detail; and
 (B)in the case of an element of the intelligence community in the Department of Defense, ensure that the normal duties and functions of such employees are not, as a result of and during the course of such temporary detail, performed or augmented by contractor personnel in violation of the provisions of section 2461 of title 10, United States Code.
 (g)Terms and conditions for private-Sector employeesAn employee of a private-sector organization who is detailed to an element of the intelligence community under this section—
 (1)shall continue to receive pay and benefits from the private-sector organization from which such employee is detailed and shall not receive pay or benefits from the element, except as provided in paragraph (2);
 (2)is deemed to be an employee of the element for the purposes of— (A)chapters 73 and 81 of title 5, United States Code;
 (B)sections 201, 203, 205, 207, 208, 209, 603, 606, 607, 643, 654, 1905, and 1913 of title 18, United States Code;
 (C)sections 1343, 1344, and 1349(b) of title 31, United States Code; (D)chapter 171 of title 28, United States Code (commonly known as the Federal Tort Claims Act) and any other Federal tort liability statute;
 (E)the Ethics in Government Act of 1978 (5 U.S.C. App.); and (F)chapter 21 of title 41, United States Code;
 (3)may perform work that is considered inherently governmental in nature only when requested in writing by the head of the element;
 (4)may not be used to circumvent any limitation or restriction on the size of the workforce of the element;
 (5)shall be subject to the same requirements applicable to an employee performing the same functions and duties proposed for performance by the private sector employee; and
 (6)in the case of an element of the intelligence community in the Department of Defense, may not be used to circumvent the provisions of section 2461 of title 10, United States Code.
 (h)Prohibition against charging certain costs to the federal governmentA private-sector organization may not charge an element of the intelligence community or any other agency of the Federal Government, as direct costs under a Federal contract, the costs of pay or benefits paid by the organization to an employee detailed to an element of the intelligence community under this section for the period of the detail and any subsequent renewal periods.
 (i)Additional administrative mattersIn carrying out this section, the Director, pursuant to procedures developed under subsection (a)— (1)shall, to the degree practicable, ensure that small business concerns are represented with respect to details authorized by this section;
 (2)may, notwithstanding any other provision of law, establish criteria for elements of the intelligence community to use appropriated funds to reimburse small business concerns for the salaries and benefits of its employees during the periods when the small business concern agrees to detail its employees to the intelligence community under this section;
 (3)shall take into consideration the question of how details under this section might best be used to help meet the needs of the intelligence community, including with respect to the training of employees;
 (4)shall take into consideration areas of private-sector expertise that are critical to the intelligence community; and
 (5)shall establish oversight mechanisms to determine whether the public-private exchange authorized by this section improves the efficiency and effectiveness of the intelligence community.
 (j)DefinitionsIn this section: (1)DetailThe term detail means, as appropriate in the context in which such term is used—
 (A)the assignment or loan of an employee of an element of the intelligence community to a private-sector organization without a change of position from the intelligence community element that employs the individual; or
 (B)the assignment or loan of an employee of a private-sector organization to an element of the intelligence community without a change of position from the private-sector organization that employs the individual.
 (2)Private-sector organizationThe term private-sector organization means— (A)a for-profit organization; or
 (B)a not-for-profit organization. (3)Small business concernThe term small business concern has the meaning given such term in section 3703(e)(2) of title 5, United States Code.
						307.Assessment of contracting practices to identify certain security and counterintelligence concerns
					(a)Assessment
 (1)Contracting practicesThe Director of National Intelligence shall conduct an assessment of the authorities, policies, processes, and standards used by the elements of the intelligence community to ensure that the elements appropriately weigh security and counterintelligence risks in awarding a contract to a contractor that—
 (A)carries out any joint research and development activities with a covered foreign country; or (B)performs any contract or other agreement entered into with a covered foreign country.
 (2)ElementsThe assessment under paragraph (1) shall include the following: (A)An assessment of whether the authorities, policies, processes, and standards specified in paragraph (1) sufficiently identify security and counterintelligence concerns.
 (B)Identification of any authority gaps in such authorities, policies, processes, and standards that prevent the intelligence community from considering the activities specified in subparagraphs (A) and (B) of paragraph (1) when evaluating offers for a contract.
 (3)ConsultationIn carrying out paragraph (1), the Director shall consult with each head of an element of the intelligence community.
						(b)Report
 (1)RequirementNot later than 180 days after the date of the enactment of this Act, the Director shall submit to the congressional intelligence committees a report on the assessment under subsection (a)(1).
 (2)Matters includedThe report under paragraph (1) shall include the following: (A)The assessment under subsection (a)(1).
 (B)An identification of any known contractors that have— (i)carried out activities specified in subparagraphs (A) and (B) of subsection (a)(1); and
 (ii)submitted an offer for a contract with an element of the intelligence community. (C)A description of the steps that the Director and the heads of the elements of the intelligence community took to identify contractors under subparagraph (B).
 (3)FormThe report under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
 (c)Covered foreign country definedIn this section, the term covered foreign country means the government, or any entity affiliated with the military or intelligence services of, the following foreign countries:
 (1)The People’s Republic of China. (2)The Russian Federation.
 (3)The Democratic People’s Republic of Korea. (4)The Islamic Republic of Iran.
						308.Required counterintelligence briefings and notifications
					(a)Foreign counterintelligence and cybersecurity threats to Federal election campaigns
						(1)Reports required
 (A)In generalAs provided in subparagraph (B), for each Federal election, the Director of National Intelligence, in coordination with the Under Secretary of Homeland Security for Intelligence and Analysis and the Director of the Federal Bureau of Investigation, shall make publicly available on an Internet website an advisory report on foreign counterintelligence and cybersecurity threats to election campaigns for Federal offices. Each such report shall include, consistent with the protection of sources and methods, each of the following:
 (i)A description of foreign counterintelligence and cybersecurity threats to election campaigns for Federal offices.
 (ii)A summary of best practices that election campaigns for Federal offices can employ in seeking to counter such threats.
 (iii)An identification of any publicly available resources, including United States Government resources, for countering such threats.
 (B)Schedule for submittalA report under this subsection shall be made available as follows: (i)In the case of a report regarding an election held for the office of Senator or Member of the House of Representatives during 2018, not later than the date that is 60 days after the date of the enactment of this Act.
 (ii)In the case of a report regarding an election for a Federal office during any subsequent year, not later than the date that is 1 year before the date of the election.
 (C)Information to be includedA report under this subsection shall reflect the most current information available to the Director of National Intelligence regarding foreign counterintelligence and cybersecurity threats.
 (2)Treatment of campaigns subject to heightened threatsIf the Director of the Federal Bureau of Investigation and the Under Secretary of Homeland Security for Intelligence and Analysis jointly determine that an election campaign for Federal office is subject to a heightened foreign counterintelligence or cybersecurity threat, the Director and the Under Secretary, consistent with the protection of sources and methods, may make available additional information to the appropriate representatives of such campaign.
						(b)Briefings on counterintelligence activities of the Federal Bureau of Investigation
 (1)In generalTitle V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.), as amended by section 304, is further amended by adding at the end the following new section:
							
								513.Briefings and notifications on counterintelligence activities of the Federal Bureau of
			 Investigation
 (a)Quarterly briefingsIn addition to, and without any derogation of, the requirement under section 501 to keep the congressional intelligence committees fully and currently informed of the intelligence and counterintelligence activities of the United States, not less frequently than once each quarter, the Director of the Federal Bureau of Investigation shall provide to the congressional intelligence committees a briefing on the counterintelligence activities of the Federal Bureau of Investigation. Such briefings shall include, at a minimum, an overview and update of—
 (1)the counterintelligence posture of the Bureau; (2)counterintelligence investigations; and
 (3)any other information relating to the counterintelligence activities of the Bureau that the Director determines necessary.
 (b)NotificationsIn addition to the quarterly briefings under subsection (a), the Director of the Federal Bureau of Investigation shall promptly notify the congressional intelligence committees of any counterintelligence investigation carried out by the Bureau with respect to any counterintelligence risk or threat that is related to an election or campaign for Federal office.
									(c)Guidelines
 (1)Development and consultationThe Director shall develop guidelines governing the scope of the briefings provided under subsection (a), the notifications provided under subsection (b), and the information required by section 308(a)(2) of the Damon Paul Nelson and Matthew Young Pollard Intelligence Authorization Act for Fiscal Years 2018, 2019, and 2020. The Director shall consult the congressional intelligence committees during such development.
 (2)SubmissionThe Director shall submit to the congressional intelligence committees— (A)the guidelines under paragraph (1) upon issuance; and
 (B)any updates to such guidelines by not later than 15 days after making such update.. (2)Clerical amendmentThe table of contents at the beginning of such Act, as amended by section 304, is further amended by inserting after the item relating to section 512 the following new item:
							
								
									Sec. 513. Briefings and notifications on counterintelligence activities of the Federal Bureau of
			 Investigation..
						IVMatters relating to elements of the intelligence community
				401.Establishment of Climate Security Advisory Council
 (a)EstablishmentTitle I of the National Security Act of 1947 (50 U.S.C. 3021 et seq.) is amended by adding at the end the following new section:
						
							120.Climate Security Advisory Council
 (a)EstablishmentThe Director of National Intelligence shall establish a Climate Security Advisory Council for the purpose of—
 (1)assisting intelligence analysts of various elements of the intelligence community with respect to analysis of climate security and its impact on the areas of focus of such analysts;
 (2)facilitating coordination between the elements of the intelligence community and elements of the Federal Government that are not elements of the intelligence community in collecting data on, and conducting analysis of, climate change and climate security; and
 (3)ensuring that the intelligence community is adequately prioritizing climate change in carrying out its activities.
									(b)Composition of Council
 (1)MembersThe Council shall be composed of the following individuals appointed by the Director of National Intelligence:
 (A)An appropriate official from the National Intelligence Council, who shall chair the Council. (B)The lead official with respect to climate and environmental security analysis from—
 (i)the Central Intelligence Agency; (ii)the Bureau of Intelligence and Research of the Department of State;
 (iii)the National Geospatial-Intelligence Agency; (iv)the Office of Intelligence and Counterintelligence of the Department of Energy;
 (v)the Office of the Under Secretary of Defense for Intelligence; and (vi)the Defense Intelligence Agency.
 (C)Three appropriate officials from elements of the Federal Government that are not elements of the intelligence community that are responsible for—
 (i)providing decision-makers with a predictive understanding of the climate; (ii)making observations of our Earth system that can be used by the public, policymakers, and to support strategic decisions; or
 (iii)coordinating Federal research and investments in understanding the forces shaping the global environment, both human and natural, and their impacts on society.
 (D)Any other officials as the Director of National Intelligence or the chair of the Council may determine appropriate.
 (2)Responsibilities of chairThe chair of the Council shall have responsibility for— (A)identifying agencies to supply individuals from elements of the Federal Government that are not elements of the intelligence community;
 (B)securing the permission of the relevant agency heads for the participation of such individuals on the Council; and
 (C)any other duties that the Director of National Intelligence may direct. (c)Duties and responsibilities of CouncilThe Council shall carry out the following duties and responsibilities:
 (1)To meet at least quarterly to— (A)exchange appropriate data between elements of the intelligence community and elements of the Federal Government that are not elements of the intelligence community;
 (B)discuss processes for the routine exchange of such data and implementation of such processes; and (C)prepare summaries of the business conducted at each meeting.
 (2)To assess and determine best practices with respect to the analysis of climate security, including identifying publicly available information and intelligence acquired through clandestine means that enables such analysis.
 (3)To assess and identify best practices with respect to prior efforts of the intelligence community to analyze climate security.
 (4)To assess and describe best practices for identifying and disseminating climate security indicators and warnings.
 (5)To recommend methods of incorporating analysis of climate security and the best practices identified under paragraphs (2) through (4) into existing analytic training programs.
 (6)To consult, as appropriate, with other elements of the intelligence community that conduct analysis of climate change or climate security and elements of the Federal Government that are not elements of the intelligence community that conduct analysis of climate change or climate security, for the purpose of sharing information about ongoing efforts and avoiding duplication of existing efforts.
 (7)To work with elements of the intelligence community that conduct analysis of climate change or climate security and elements of the Federal Government that are not elements of the intelligence community that conduct analysis of climate change or climate security—
 (A)to exchange appropriate data between such elements, establish processes, procedures and practices for the routine exchange of such data, discuss the implementation of such processes; and
 (B)to enable and facilitate the sharing of findings and analysis between such elements. (8)To assess whether the elements of the intelligence community that conduct analysis of climate change or climate security may inform the research direction of academic work and the sponsored work of the United States Government.
 (9)At the discretion of the chair of the Council, to convene conferences of analysts and non-intelligence community personnel working on climate change or climate security on subjects that the chair shall direct.
 (d)SunsetThe Council shall terminate on the date that is 4 years after the date of the enactment of this section.
 (e)DefinitionsIn this section: (1)Climate securityThe term climate security means the effects of climate change on the following:
 (A)The national security of the United States, including national security infrastructure. (B)Subnational, national, and regional political stability.
 (C)The security of allies and partners of the United States. (D)Ongoing or potential political violence, including unrest, rioting, guerrilla warfare, insurgency, terrorism, rebellion, revolution, civil war, and interstate war.
 (2)Climate intelligence indications and warningsThe term climate intelligence indications and warnings means developments relating to climate security with the potential to— (A)imminently and substantially alter the political stability or degree of human security in a country or region; or
 (B)imminently and substantially threaten— (i)the national security of the United States;
 (ii)the military, political, or economic interests of allies and partners of the United States; or (iii)citizens of the United States abroad..
 (b)Clerical amendmentThe table of contents in the first section of the National Security Act of 1947 is amended by inserting after the item relating to section 119B the following new item:
						
							
								Sec. 120. Climate Security Advisory Council..
 (c)Initial appointmentsNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall appoint the members of the Council under section 120 of the National Security Act of 1947, as added by subsection (a).
					402.Transfer of National Intelligence University to the Office of the Director of National Intelligence
 (a)TransferNot later than 90 days after the date of the enactment of this Act, the Director of the Defense Intelligence Agency shall transfer to the Director of National Intelligence the National Intelligence University, including the functions, personnel, assets, and liabilities of the University.
					(b)Degree-Granting authority
 (1)RegulationsUnder regulations prescribed by the Director of National Intelligence, the President of the National Intelligence University may, upon the recommendation of the faculty of the University, confer appropriate degrees upon graduates who meet the degree requirements.
 (2)LimitationA degree may not be conferred under this section unless— (A)the appropriate head of a Department of the Federal Government has recommended approval of the degree in accordance with any Federal policy applicable to the granting of academic degrees by departments and agencies of the Federal Government; and
 (B)the University is accredited by the appropriate civilian academic accrediting agency or organization to award the degree, as determined by such appropriate head of a Department.
							(c)Congressional notification requirements
 (1)NotificationWhen seeking to establish degree-granting authority under this section, the Director shall submit to the congressional intelligence committees—
 (A)a copy of the self-assessment questionnaire required by the Federal policy specified in subsection (b)(2)(A); and
 (B)any subsequent recommendations and rationale of the appropriate head of a Department specified in such subsection regarding establishing such degree-granting authority.
 (2)ModificationUpon any modification or redesignation of existing degree-granting authority, the Director shall submit to the congressional intelligence committees a report containing the rationale for the proposed modification or redesignation and any subsequent recommendation described in paragraph (1)(B) with respect to the proposed modification or redesignation.
 (3)Actions on nonaccreditationThe Director shall submit to the congressional intelligence committees a report containing an explanation of any action by the appropriate academic accrediting agency or organization not to accredit the University to award any new or existing degree.
 (d)Conforming repealEffective 90 days after the date of the enactment of this Act, section 2161 of title 10, United States Code, is repealed, and the table of sections at the beginning of chapter 108 of such title is amended by striking the item relating to such section 2161.
					403.Death benefits for survivors of Central Intelligence Agency personnel
 (a)Sense of CongressIt is the sense of Congress that— (1)officers of the Central Intelligence Agency who die during a period of assignment to a duty station in a foreign country should receive death benefits, regardless of whether the officers—
 (A)were killed on or off duty; (B)were killed due to an act of terrorism; or
 (C)have surviving dependents; (2)section 8 of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3510) has provided the Agency an appropriate authority for compensating officers who die abroad who fall into any gaps in existing death benefit regulations of the Agency, even before the clarifying amendments made by this Act;
 (3)notwithstanding that the improved authority provided by section 11(c) of such Act (50 U.S.C. 3511(c)), as added by subsection (c) of this section, is permissive, the Director of the Agency should promptly use such authority to modify the regulations on death benefits of the Agency to implement such section 11(c);
 (4)the Director should not modify such regulations in a manner that limits or reduces the individuals covered by such regulations as in effect on the day before the date of the enactment of this Act; and
 (5)upon modifying such regulations, the Director should submit such regulations to the congressional intelligence committees pursuant to section 11(b) of such Act.
 (b)Clarification of current authoritySection 8 of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3510) is amended by inserting before rental of the following: payment of death benefits in cases in which the circumstances of the death of an employee of the Agency is not covered by section 11, other similar provisions of Federal law, or any regulation issued by the Director providing death benefits, but that the Director determines such payment appropriate;.
					(c)Improvements to benefits
 (1)RequirementsSection 11 of such Act (50 U.S.C. 3511) is amended by adding at the end the following new subsections:
							
								(c)Payments
 (1)In carrying out subsection (a), the Director may pay to the survivor of a deceased covered individual an amount equal to 1 year's salary at level II of the Executive Schedule under section 5313 of title 5, United States Code.
 (2)A covered individual may designate one or more persons to receive all or a portion of the amount payable to a survivor under paragraph (1). The designation of a person to receive a portion of the amount shall indicate the percentage of the amount, to be specified only in 10 percent increments, that the designated person may receive. The balance of the amount, if any, shall be paid in accordance with subsection (f)(2)(B).
 (d)ExceptionThe Director may not make a payment under subsection (a) if the Director determines that the death was by reason of willful misconduct by the decedent.
 (e)FinalityAny determination made by the Director under this section is final and may not be reviewed. (f)DefinitionsIn this section:
 (1)The term covered individual means any of the following individuals who die during a period of assignment to a duty station in a foreign country, regardless of whether the death is the result of injuries sustained while in the performance of duty:
 (A)An employee of the Agency. (B)An employee of an element of the Federal Government other than the Agency who is detailed or assigned to the Agency at the time of death.
 (C)An individual affiliated with the Agency, as determined by the Director. (2)The term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, and any territory or possession of the United States.
 (3)The term survivor means, with respect to the death of a covered individual— (A)a person designated by the covered individual under subsection (c)(2); or
 (B)if a covered individual does not make such a designation— (i)the surviving spouse of the covered individual, if any;
 (ii)if there is no surviving spouse, any surviving children of the covered individual and the descendants of any deceased children by representation;
 (iii)if there is none of the above, the surviving parents of the covered individual or the survivor of the parents.
 (iv)if there is none of the above, the duly-appointed executor or administrator of the estate of the covered individual; or
 (v)if there is none of the above, other next of kin of the covered individual entitled under the laws of the last State in which the covered individual was domiciled before the covered individual’s death.
											.
 (2)ApplicationSection 11 of such Act, as amended by paragraph (1), shall apply with respect to the following: (A)Deaths occurring during the period beginning on September 11, 2001, and ending on the day before the date of the enactment of this Act for which the Director of the Central Intelligence Agency has not paid a death benefit to the survivors of the decedent equal to or greater than the amount specified in subsection (c)(1) of such section 11, except that the total of any such death benefits may not exceed such amount specified in subsection (c)(1) of such section 11.
 (B)Deaths occurring on or after the date of the enactment of this Act. (3)DesignationsIf the Director carries out subsection (c) of section 11 of such Act, as added by paragraph (1), the Director shall—
 (A)request all covered individuals (as defined in such section 11) to make a designation under paragraph (2) of such subsection (c); and
 (B)ensure that any new covered individual may make such a designation at the time at which the individual becomes a covered individual.
							(d)Briefing on provision of VA and DOD health care services to CIA officers
 (1)FindingsCongress finds that officers of the Central Intelligence Agency— (A)serve, and have served, overseas in dangerous areas or austere environments;
 (B)may be wounded, incur brain or psychological trauma, or suffer from other chronic injuries as a result of such service; and
 (C)face challenges in getting the expert medical and psychological care the officers need when the officers return to the United States.
 (2)RequirementNot later than 180 days after the date of the enactment of this Act, the General Counsel of the Central Intelligence Agency and the Deputy Director of the Agency for Operations, in coordination with the Under Secretary of Veterans Affairs for Health and the Director of the Defense Health Agency of the Department of Defense, shall jointly provide to the appropriate congressional committees a briefing on—
 (A)the extent to which the Director of the Agency believes that the officers of the Agency could benefit from health care services provided by the Secretary of Veterans Affairs, the Secretary of Defense, or both;
 (B)the legal and policy constraints with respect to providing such services to such officers; and (C)recommendations with respect to the legislative or regulatory actions that Congress, the Secretary of Veterans Affairs, and the Secretary of Defense could implement to facilitate the provision of such services.
 (3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— (A)the congressional intelligence committees;
 (B)the Committee on Armed Services and the Committee on Veterans’ Affairs of the House of Representatives; and
 (C)the Committee on Armed Services and the Committee on Veterans’ Affairs of the Senate. 404.Foreign Threat Response Center (a)EstablishmentThe National Security Act of 1947 (50 U.S.C. 3001 et seq.) is amended by inserting after section 119B the following new section:
						
							119C.Foreign Threat Response Center
 (a)EstablishmentThere is within the Office of the Director of National Intelligence a Foreign Threat Response Center (in this section referred to as the Center).
 (b)MissionThe primary missions of the Center shall be as follows: (1)To serve as the primary organization in the United States Government for analyzing and integrating all intelligence possessed or acquired by the United States Government pertaining to foreign threats.
 (2)To synchronize the efforts of the intelligence community with respect to countering foreign efforts to undermine the national security, political sovereignty, and economic activity of the United States and the allies of the United States, including by—
 (A)ensuring that each such element is aware of and coordinating on such efforts; and (B)overseeing the development and implementation of comprehensive and integrated policy responses to such efforts.
 (3)In coordination with the relevant elements of the Department of State, the Department of Defense, the Federal Bureau of Investigation, the intelligence community, and other departments and agencies of the United States—
 (A)to develop policy recommendations for the President to detect, deter, and respond to foreign threats, including with respect to covert activities pursuant to section 503; and
 (B)to monitor and assess foreign efforts to carry out such threats. (4)In coordination with the head of the Global Engagement Center established by section 1287 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), to examine current and emerging foreign efforts to use propaganda and information operations relating to the threats described in paragraph (1).
 (5)To identify and close gaps across the departments and agencies of the Federal Government with respect to expertise, readiness, and planning to address foreign threats.
									(c)Director
 (1)AppointmentThere is a Director of the Center, who shall be the head of the Center, and who shall be appointed by the Director of National Intelligence, with the concurrence of the Secretary of State. The Director may not simultaneously serve in any other capacity in the executive branch.
 (2)ReportingThe Director of the Center shall directly report to the Director of National Intelligence. (3)ResponsibilitiesThe Director of the Center shall—
 (A)ensure that the relevant departments and agencies of the Federal Government participate in the mission of the Center, including by recruiting detailees from such departments and agencies in accordance with subsection (e)(1); and
 (B)have primary responsibility within the United States Government, in coordination with the Director of National Intelligence, for establishing requirements for the collection of intelligence related to, or regarding, foreign threats, in accordance with applicable provisions of law and Executive orders.
										(d)Annual reports
 (1)In generalAt the direction of the Director of National Intelligence, but not less than once each year, the Director of the Center shall submit to the appropriate congressional committees a report on foreign threats.
 (2)Matters includedEach report under paragraph (1) shall include, with respect to the period covered by the report, a discussion of the following:
 (A)The nature of the foreign threats. (B)The ability of the United States Government to address such threats.
 (C)The progress of the Center in achieving its missions. (D)Recommendations the Director determines necessary for legislative actions to improve the ability of the Center to achieve its missions.
 (3)FormEach report under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
									(e)Employees
 (1)DetaileesAny Federal Government employee may be detailed to the Center on a reimbursable or nonreimbursable basis, and such detail shall be without interruption or loss of civil service status or privilege for a period of not more than 8 years.
 (2)Personal service contractorsThe Director of National Intelligence, in consultation with the Secretary of State, may hire United States citizens or aliens as personal services contractors for purposes of personnel resources of the Center, if—
 (A)the Director of National Intelligence determines that existing personnel resources are insufficient;
 (B)the period in which services are provided by a personal services contractor, including options, does not exceed 3 years, unless the Director of National Intelligence determines that exceptional circumstances justify an extension of up to 1 additional year;
 (C)not more than 10 United States citizens or aliens are employed as personal services contractors under the authority of this paragraph at any time; and
 (D)the authority of this paragraph is only used to obtain specialized skills or experience or to respond to urgent needs.
 (3)Security clearancesEach employee detailed to the Center and contractor of the Center shall have the security clearance appropriate for the assigned duties of the employee or contractor.
									(f)Board
 (1)EstablishmentThere is established a Board of the Foreign Threat Response Center (in this section referred to as the Board).
 (2)FunctionsThe Board shall conduct oversight of the Center to ensure the Center is achieving the missions of the Center. In conducting such oversight, upon a majority vote of the members of the Board, the Board may recommend to the Director of National Intelligence that the Director of the Center should be removed for failing to achieve such missions.
									(3)Membership
 (A)AppointmentThe Board shall consist of seven members. The head of each department or agency of the Federal Government specified in subparagraph (B) shall appoint a senior official from that department or agency, who shall be a member of the Senior Executive Service, as a member.
 (B)Departments and agencies representedThe department or agency of the Federal Government specified in this subparagraph are the following:
 (i)The Department of State. (ii)The Department of Defense.
 (iii)The Department of Justice. (iv)The Department of the Treasury.
 (v)The Department of Homeland Security. (vi)The Central Intelligence Agency.
 (vii)The Federal Bureau of Investigation. (4)MeetingsThe Board shall meet not less than biannually and shall be convened by the member appointed by the Secretary of State.
 (g)International engagementThe Director of the Center may convene biannual conferences to coordinate international efforts against foreign threats.
 (h)TerminationThe Center shall terminate on the date that is 8 years after the date of the enactment of this section.
 (i)DefinitionsIn this section: (1)Appropriate congressional committeesthe term appropriate congressional committees means—
 (A)the congressional intelligence committees; (B)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives; and
 (C)the Committee on Foreign Relations and the Committee on Armed Services of the Senate. (2)Foreign threatsThe term foreign threats means efforts to influence, through overt or covert malign activities, the national security, political sovereignty, or economic activity of the United States or the allies of the United States, made by the government of any of the following foreign countries:
 (A)Russia. (B)Iran.
 (C)North Korea. (D)China.
 (E)Any other foreign country that the Director determines appropriate for purposes of this section.. (b)Clerical amendmentThe table of contents at the beginning of such Act is amended by inserting after the item relating to section 119B the following new item:
						
							
								Sec. 119C. Foreign Threat Response Center..
 (c)Conforming amendmentSection 507(a) of such Act (50 U.S.C. 3106) is amended by adding at the end the following new paragraph:
						
 (6)An annual report submitted under section 119C(d)(1).. VMatters relating to foreign countries 501.Annual reports on influence operations and campaigns in the United States by the Communist Party of China (a)ReportsTitle XI of the National Security Act of 1947 (50 U.S.C. 3231 et seq.), as amended by section 2718, is further amended by adding at the end the following new section:
						
							1106.Annual reports on influence operations and campaigns in the United States by the Communist Party of
			 China
 (a)RequirementOn an annual basis, consistent with the protection of intelligence sources and methods, the Director of the National Counterintelligence and Security Center shall submit to the congressional intelligence committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report on the influence operations and campaigns in the United States conducted by the Communist Party of China.
 (b)ContentsEach report under subsection (a) shall include the following: (1)A description of the organization of the United Front Work Department of the People’s Republic of China, or the successors of the United Front Work Department, and the links between the United Front Work Department and the Central Committee of the Communist Party of China.
 (2)An assessment of the degree to which organizations that are associated with or receive funding from the United Front Work Department, particularly such entities operating in the United States, are formally tasked by the Chinese Communist Party or the Government of China.
 (3)A description of the efforts by the United Front Work Department and subsidiary organizations of the United Front Work Department to target, coerce, and influence foreign populations, particularly those of ethnic Chinese descent.
 (4)An assessment of attempts by the Chinese Embassy, consulates, and organizations affiliated with the Chinese Communist Party (including, at a minimum, the United Front Work Department) to influence the United States-based Chinese Student Scholar Associations.
 (5)A description of the evolution of the role of the United Front Work Department under the leadership of the President of China.
 (6)An assessment of the activities of the United Front Work Department designed to influence the opinions of elected leaders of the United States, or candidates for elections in the United States, with respect to issues of importance to the Chinese Communist Party.
 (7)A listing of all known organizations affiliated with the United Front Work Department that are operating in the United States as of the date of the report.
 (8)With respect to reports submitted after the first report, an assessment of the change in goals, tactics, techniques, and procedures of the influence operations and campaigns conducted by the Chinese Communist Party.
 (c)CoordinationIn carrying out subsection (a), the Director shall coordinate with the Director of the Federal Bureau of Investigation, the Director of the Central Intelligence Agency, the Director of the National Security Agency, and any other relevant head of an element of the intelligence community.
 (d)FormEach report submitted under subsection (a) shall be submitted in unclassified form, but may include a classified annex..
 (b)Clerical amendmentThe table of contents in the first section of the National Security Act of 1947, as amended by section 2718, is further amended by inserting after the item relating to section 1105 the following new item:
						
							
								Sec. 1106. Annual reports on influence operations and campaigns in the United States by the
			 Communist Party of China..
 (c)Initial reportThe Director of the National Counterintelligence and Security Center shall submit to the congressional intelligence committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate the first report under section 1106 of the National Security Act of 1947, as added by subsection (a), by not later than 180 days after the date of the enactment of this Act.
					502.Report on repression of ethnic Muslim minorities in the Xinjiang region of the People’s Republic of
			 China
 (a)ReportNot later than 150 days after the date of the enactment of this Act, consistent with the protection of intelligence sources and methods, the Director of National Intelligence shall submit to the congressional intelligence committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report on activity by the People’s Republic of China to repress ethnic Muslim minorities in the Xinjiang region of China.
 (b)ContentsThe report under subsection (a) shall include the following: (1)An assessment of the number of individuals detained in political reeducation camps, and the conditions in such camps for detainees, in the Xinjiang region of China, including whether detainees endure torture, forced renunciation of faith, or other mistreatment.
 (2)A description, as possible, of the geographic location of such camps. (3)A description, as possible, of the methods used by China to reeducate detainees and the elements of China responsible for such reeducation.
 (4)A description of any forced labor in such camps, and any labor performed in regional factories for low wages under the threat of being sent back to political reeducation camps.
 (5)An assessment of the level of access China grants to foreign persons observing the situation in Xinjiang and a description of measures used to impede efforts to monitor the conditions in Xinjiang.
 (6)An assessment of the surveillance, detection, and control methods used by China to target ethnic minorities, including new high-tech policing models and a description of any civil liberties or privacy protections provided under such models.
 (7)An assessment and identification of the technological and financial support provided by United States-based companies, including technological support for the development of facial recognition capabilities or technologies for digital surveillance, social control, or censorship, and financial support, including from financial institutions, investment vehicles, and pension funds, to China-based companies or Chinese government entities providing material support to the digital surveillance or repression of Uyghur and other ethnic minorities in Xinjiang by the Xinjiang authorities.
 (c)CoordinationThe Director of National Intelligence shall carry out subsection (a) in coordination with the Director of the Central Intelligence Agency, the Director of the National Security Agency, the Director of the National Geospatial-Intelligence Agency, and the head of any other agency of the Federal Government that the Director of National Intelligence determines appropriate.
 (d)FormThe report submitted under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
					503.Report on efforts by People’s Republic of China to influence election in Taiwan
 (a)ReportConsistent with section 3(c) of the Taiwan Relations Act (Public Law 96–8; 22 U.S.C. 3302(c)), and consistent with the protection of intelligence sources and methods, not later than 45 days after the date of the election for the President and Vice President of Taiwan in 2020, the Director of National Intelligence shall submit to the congressional intelligence committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report on any—
 (1)influence operations conducted by China to interfere in or undermine such election; and (2)efforts by the United States to disrupt such operations.
 (b)ElementsThe report under subsection (a) shall include the following: (1)A description of any significant efforts by the intelligence community to coordinate technical and material support for Taiwan to identify, disrupt, and combat influence operations specified in subsection (a)(1).
 (2)A description of any efforts by the United States Government to build the capacity of Taiwan to disrupt external efforts that degrade a free and fair election process.
 (3)An assessment of whether and to what extent China conducted influence operations specified in subsection (a)(1), and, if such operations occurred—
 (A)a comprehensive list of specific governmental and nongovernmental entities of China that were involved in supporting such operations and a description of the role of each such entity; and
 (B)an identification of any tactics, techniques, and procedures used in such operations. (c)FormThe report under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
					504.Assessment of legitimate and illegitimate financial and other assets of Vladimir Putin
 (a)Sense of CongressIt is the sense of Congress that the United States should do more to expose the corruption of Vladimir Putin, whose ill-gotten wealth is perhaps the most powerful global symbol of his dishonesty and his persistent efforts to undermine the rule of law and democracy in the Russian Federation.
 (b)AssessmentNot later than 180 days after the date of the enactment of this Act, consistent with the protection of intelligence sources and methods, the Director of National Intelligence shall submit to the appropriate congressional committees an assessment, based on all sources of intelligence, on the net worth and financial and other assets, legitimate as well as illegitimate, of Russian President Vladimir Putin and his family members, including—
 (1)the estimated net worth of Vladimir Putin and his family members; (2)a description of their legitimately and illegitimately obtained assets, including all real, personal, and intellectual property, bank or investment or similar accounts, and any other financial or business interests or holdings, including those outside of Russia;
 (3)the details of the legitimately and illegitimately obtained assets, including real, personal, and intellectual property, bank or investment or similar accounts, and any other financial or business interests or holdings, including those outside of Russia, that are owned or controlled by, accessible to, or otherwise maintained for the benefit of Vladimir Putin, including their nature, location, manner of acquisition, value, and publicly named owner (if other than Vladimir Putin);
 (4)the methods used by Vladimir Putin or others acting at his direction, with his knowledge, or for his benefit, to conceal Putin’s interest in his accounts, holdings, or other assets, including the establishment of front or shell companies and the use of intermediaries; and
 (5)an identification of the most significant senior Russian political figures, oligarchs, and any other persons who have engaged in activity intended to conceal the true financial condition of Vladimir Putin.
 (c)FormThe assessment required under subsection (b) shall be submitted either— (1)in unclassified form to the extent consistent with the protection of intelligence sources and methods, and may include a classified annex; or
 (2)simultaneously as both an unclassified version and a classified version. (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
 (1)the Select Committee on Intelligence, the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Finance of the Senate; and
 (2)the Permanent Select Committee on Intelligence, Committee on Foreign Affairs, the Committee on Financial Services, and the Committee on Ways and Means of the House of Representatives.
						505.Assessments of intentions of political leadership of the Russian Federation
 (a)In generalNot later than 90 days after the date of the enactment of this Act, consistent with the protection of intelligence sources and methods, the Director of National Intelligence, and the head of any element of the intelligence community that the Director determines appropriate, shall submit to the appropriate congressional committees each of the assessments described in subsection (b).
 (b)Assessments describedThe assessments described in this subsection are assessments based on intelligence obtained from all sources that assess the current intentions of the political leadership of the Russian Federation with respect to the following:
 (1)Potential military action against members of the North Atlantic Treaty Organization (NATO). (2)Potential responses to an enlarged United States or NATO military presence in eastern Europe or to increased United States military support for allies and partners in the region, such as the provision of additional lethal military equipment to Ukraine or Georgia.
 (3)Potential actions taken for the purpose of exploiting perceived divisions among the governments of Russia’s Western adversaries.
 (c)FormEach assessment required under subsection (a) may be submitted in classified form but shall also include an unclassified executive summary, consistent with the protection of intelligence sources and methods.
 (d)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— (1)the Permanent Select Committee on Intelligence, the Committee on Foreign Affairs, and the Committee on Armed Services of the House of Representatives; and
 (2)the Select Committee on Intelligence, the Committee on Foreign Relations, and the Committee on Armed Services of the Senate.
						506.Report on death of Jamal Khashoggi
 (a)In generalNot later than 30 days after the date of the enactment of this Act, consistent with the protection of intelligence sources and methods, the Director of National Intelligence shall submit to the congressional intelligence committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report on the death of Jamal Khashoggi. Such report shall include identification of those who carried out, participated in, ordered, or were otherwise complicit in or responsible for the death of Jamal Khashoggi, to the extent consistent with the protection of sources and methods.
 (b)FormThe report submitted under subsection (a) shall be submitted in unclassified form. 507.Assessments regarding the Northern Triangle and Mexico (a)Assessments of activities by drug trafficking organizations in the Northern Triangle and Mexico (1)ReportNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Chief of Intelligence of the Drug Enforcement Administration and the Assistant Secretary of State for Intelligence and Research, shall submit to the appropriate congressional committees a report containing an analytical assessment of the activities of drug trafficking organizations in the Northern Triangle and Mexico. Such assessment shall include, at a minimum—
 (A)an assessment of the effect of drug trafficking organizations on the security and economic situation in the Northern Triangle;
 (B)an assessment of the effect of the activities of drug trafficking organizations on the migration of persons from the Northern Triangle to the United States-Mexico border;
 (C)a summary of any relevant activities by elements of the intelligence community in relation to drug trafficking organizations in the Northern Triangle and Mexico;
 (D)a summary of key methods and routes used by drug trafficking organizations in the Northern Triangle and Mexico to the United States;
 (E)an assessment of the intersection between the activities of drug trafficking organizations, human traffickers and human smugglers, and other organized criminal groups in the Northern Triangle and Mexico; and
 (F)an assessment of the illicit funds and financial transactions that support the activities of drug trafficking organizations and connected criminal enterprises in the Northern Triangle and Mexico.
 (2)FormThe report required by paragraph (2) may be submitted in classified form, but if so submitted, shall contain an unclassified summary.
 (3)AvailabilityThe report under paragraph (1), or the unclassified summary of the report described in paragraph (2), shall be made publicly available.
						(b)Assessment of human trafficking and smuggling from the Northern Triangle to the United
			 States-Mexico border
 (1)Report requiredNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Under Secretary of Homeland Security for Intelligence and Analysis and the Assistant Secretary of State for Intelligence and Research, shall submit to the appropriate congressional committees a report containing an analytical assessment of human trafficking and human smuggling by individuals and organizations in the Northern Triangle and Mexico. Such assessment shall include, at a minimum—
 (A)an assessment of the effect of human trafficking and human smuggling on the security and economic situation in the Northern Triangle;
 (B)a summary of any relevant activities by elements of the intelligence community in relation to human trafficking and human smuggling in the Northern Triangle and Mexico;
 (C)an assessment of the methods and routes used by human traffickers and human smuggler organizations to move persons from the Northern Triangle to the United States-Mexico border;
 (D)an assessment of the intersection between the activities of human traffickers and human smugglers, drug trafficking organizations, and other organized criminal groups in the Northern Triangle and Mexico; and
 (E)an assessment of the illicit funds and financial transactions that support the activities of human traffickers and human smugglers and connected criminal enterprises in the Northern Triangle and Mexico.
 (2)FormThe report required by paragraph (1) may be submitted in classified form, but if so submitted, shall contain an unclassified summary.
 (3)AvailabilityThe report under paragraph (1), or the unclassified summary of the report described in paragraph (2), shall be made publicly available.
						(c)Prioritization of intelligence resources for the Northern Triangle and Mexico
 (1)Review of intelligence community efforts in Northern Triangle and MexicoThe Director of National Intelligence, in coordination with the Under Secretary of Homeland Security for Intelligence and Analysis, the Assistant Secretary of State for Intelligence and Research, the Chief of Intelligence of the Drug Enforcement Administration, and other appropriate officials in the intelligence community, shall carry out a comprehensive review of the current intelligence collection priorities of the intelligence community for the Northern Triangle and Mexico in order to identify whether such priorities are appropriate and sufficient in light of the threat posed by the activities of drug trafficking organizations and human traffickers and human smugglers to the security of the United States and the Western Hemisphere.
						(2)Report and briefings
 (A)Report on initial reviewNot later than 120 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a comprehensive description of the results of the review required by paragraph (1), including whether the priorities described in that paragraph are appropriate and sufficient in light of the threat posed by the activities of drug trafficking organizations and human traffickers and human smugglers to the security of the United States and the Western Hemisphere. If the report concludes that such priorities are not so appropriate and sufficient, the report shall also include a description of the actions to be taken to modify such priorities in order to assure that such priorities are so appropriate and sufficient.
 (B)Quarterly briefingsNot later than 90 days after the date on which the report under subparagraph (A) is submitted, and every 90 days thereafter for a 5-year period, the Director of National Intelligence shall provide to the congressional intelligence committees a briefing on the intelligence community’s collection priorities and activities in the Northern Triangle and Mexico with a focus on the threat posed by the activities of drug trafficking organizations and human traffickers and human smugglers to the security of the United States and the Western Hemisphere. The first briefing under this subparagraph shall also include a description of the amount of funds expended by the intelligence community to the efforts described in paragraph (1) during each of fiscal years 2018 and 2019.
 (3)FormThe report and briefings required by paragraph (2) may be submitted or provided in classified form, but if so submitted or provided, shall include an unclassified summary.
 (d)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Affairs, the Committee on Homeland Security, and the Permanent Select Committee on Intelligence of the House of Representatives; and
 (B)the Committee on Foreign Relations, the Committee on Homeland Security and Governmental Affairs, and the Select Committee on Intelligence of the Senate.
 (2)Human traffickingThe term human trafficking has the meaning given the term severe forms of trafficking in persons by section 103 of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7102). (3)Northern TriangleThe term Northern Triangle means El Salvador, Guatemala, and Honduras.
						508.Sense of Congress and report on Iranian efforts in Syria
 (a)Sense of CongressIt is the sense of Congress that, regardless of the ultimate number of United States military personnel deployed to Syria, it is a vital interest of the United States to prevent the Islamic Republic of Iran, Hizbollah, and other Iranian-backed forces from establishing a strong and enduring presence in Syria that can be used to project power in the region and threaten the United States and its allies, including Israel.
					(b)Report
 (1)Report requiredNot later than 180 days after the date of enactment of this Act, the Director of National Intelligence, in coordination with the Secretary of State and the Secretary of Defense, shall submit to the appropriate congressional committees a report that assesses—
 (A)efforts by Iran to establish long-term influence in Syria through military, political, economic, social, and cultural means; and
 (B)the threat posed by such efforts to United States interests and allies. (2)ElementsThe report under paragraph (1) shall include each of the following:
 (A)An assessment of— (i)how Iran and Iranian-backed forces, including the Islamic Revolutionary Guard Corps and Hizbollah, have provided or are currently providing manpower, training, weapons, equipment, and funding to the Syrian government led by President Bashar al-Assad;
 (ii)the support provided by Iran and Hizbollah to Shia militias operating in Syria that are composed of domestic fighters from Syria and foreign fighters from countries like Afghanistan, Iraq, Lebanon, and Pakistan;
 (iii)the threat posed by Iran and Iranian-backed forces to the al-Tanf garrison and to areas of northeast Syria that are currently controlled by local partner forces of the United States;
 (iv)the degree to which efforts of the United States to sustain and strengthen Kurdish forces in Syria may undermine the influence of Iran and Iranian-backed forces in Syria;
 (v)how Iran and Iranian-backed forces seek to enhance the long-term influence of such entities in Syria through non-military means such as purchasing strategic real estate in Syria, constructing Shia religious centers and schools, securing loyalty from Sunni tribes in exchange for material assistance, and inducing the Assad government to open Farsi-language departments at Syrian universities; and
 (vi)whether the prominent role of Iran in Syria, including the influence of Iran over government institutions, may increase the likelihood of the reconstitution of the Islamic State of Iraq and Syria in Syria.
 (B)An analysis of— (i)how Iran is working with the Russian Federation, Turkey, and other countries to increase the influence of Iran in Syria; and
 (ii)the goals of Iran in Syria, including, but not limited to, protecting the Assad government, increasing the regional influence of Iran, threatening Israel from a more proximate location, building weapon-production facilities and other military infrastructure, and securing a land bridge to connect Iran through Iraq and Syria to the stronghold of Hizbollah in southern Lebanon.
 (C)A description of— (i)how the efforts of Iran to transfer advanced weapons to Hizbollah and to establish a military presence in Syria has led to direct and repeated confrontations with Israel; and
 (ii)the intelligence and military support that the United States provides to Israel to help Israel identify and appropriately address specific threats to Israel from Iran and Iranian-backed forces in Syria.
 (3)FormThe report under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
 (4)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (A)the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and
 (B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives.
							509.Annual reports on influence operations and campaigns in the United States by the Russian Federation
 (a)ReportsTitle XI of the National Security Act of 1947 (50 U.S.C. 3231 et seq.), as amended by section 501, is further amended by adding at the end the following new section:
						
							1107.Annual reports on influence operations and campaigns in the United States by the Russian Federation
 (a)RequirementOn an annual basis, the Director of the National Counterintelligence and Security Center shall submit to the congressional intelligence committees a report on the influence operations and campaigns in the United States conducted by the Russian Federation.
 (b)ContentsEach report under subsection (a) shall include the following: (1)A description and listing of the Russian organizations and persons involved in influence operations and campaigns operating in the United States as of the date of the report.
 (2)An assessment of organizations that are associated with or receive funding from organizations and persons identified in paragraph (1), particularly such entities operating in the United States.
 (3)A description of the efforts by the organizations and persons identified in paragraph (1) to target, coerce, and influence populations within the United States.
 (4)An assessment of the activities of the organizations and persons identified in paragraph (1) designed to influence the opinions of elected leaders of the United States or candidates for election in the United States.
 (5)With respect to reports submitted after the first report, an assessment of the change in goals, tactics, techniques, and procedures of the influence operations and campaigns conducted by the organizations and persons identified in paragraph (1).
 (c)CoordinationIn carrying out subsection (a), the Director shall coordinate with the Director of the Federal Bureau of Investigation, the Director of the Central Intelligence Agency, the Director of the National Security Agency, and any other relevant head of an element of the intelligence community.
 (d)FormEach report submitted under subsection (a) shall be submitted in unclassified form, but may include a classified annex..
 (b)Clerical amendmentThe table of contents in the first section of the National Security Act of 1947, as amended by section 501, is further amended by inserting after the item relating to section 1106 the following new item:
						
							
								Sec. 1107. Annual reports on influence operations and campaigns in the United States by the Russian
			 Federation..
 (c)Initial reportThe Director of the National Counterintelligence and Security Center shall submit to the congressional intelligence committees the first report under section 1107 of the National Security Act of 1947, as added by subsection (a), by not later than 180 days after the date of the enactment of this Act.
					VIFederal Efforts Against Domestic Terrorism
 601.DefinitionsIn this title: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Permanent Select Committee on Intelligence, the Committee on Homeland Security, and the Committee on the Judiciary of the House of Representatives; and
 (B)the Select Committee on Intelligence, the Committee on Homeland Security and Governmental Affairs, and the Committee on the Judiciary of the Senate.
 (2)Domestic terrorismThe term domestic terrorism has the meaning given that term in section 2331 of title 18, United States Code. (3)Hate crimeThe term hate crime means a criminal offense under—
 (A)sections 241, 245, 247, and 249 of title 18, United States Code; and (B)section 3631 of title 42, United States Code.
 (4)International terrorismThe term international terrorism has the meaning given that term in section 2331 of title 18, United States Code. (5)Terms in Attorney General’s Guidelines for Domestic FBI OperationsThe terms assessments, full investigations, enterprise investigations,predicated investigations, and preliminary investigations have the meanings given those terms in the most recent, approved version of the Attorney General’s Guidelines for Domestic FBI Operations (or successor).
 (6)Terms in FBI budget materialsThe terms Consolidated Strategy Guide, Field Office Strategic Plan, Integrated Program Management Process, and Threat Review and Prioritization have the meanings given those terms in the materials submitted to Congress by the Attorney General in support of the Federal Bureau of Investigation budget for fiscal year 2020.
 (7)TerrorismThe term terrorism includes domestic terrorism and international terrorism. (8)Terrorism informationThe term terrorism information has the meaning given that term in section 1016(a) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485).
 (9)Time utilization and recordkeeping dataThe term time utilization and recordkeeping data means data collected on resource utilization and workload activity of personnel of the Federal Bureau of Investigation in accordance with Federal law.
					602.Annual strategic intelligence assessment of and comprehensive report on domestic terrorism
					(a)Report required
 (1)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter through 2025, the Director of National Intelligence, the Director of the Federal Bureau of Investigation, and the Under Secretary of Homeland Security for Intelligence and Analysis shall jointly submit to the appropriate congressional committees a report on domestic terrorism containing the following:
 (A)Strategic intelligence assessment under subsection (b). (B)Discussion of activities under subsection (c).
 (C)Data on domestic terrorism under subsection (d). (2)Responsibilities (A)Coordination of reports and integration of informationThe Director of National Intelligence, acting through the Director of the National Counterterrorism Center, shall be the lead official for coordinating the production of and integrating terrorism information into—
 (i)each report under paragraph (1); and (ii)each strategic intelligence assessment under subsection (b).
 (B)Information sharingThe Director of the Federal Bureau of Investigation and the Under Secretary of Homeland Security for Intelligence and Analysis shall provide to the Director of the National Counterterrorism Center all appropriate information requested by the Director of the National Counterterrorism Center to carry out this section.
 (b)Strategic intelligence assessmentThe Director of National Intelligence, the Director of the Federal Bureau of Investigation, and the Under Secretary of Homeland Security for Intelligence and Analysis shall include—
 (1)in the first report under subsection (a)(1), a strategic intelligence assessment of domestic terrorism in the United States during fiscal years 2017, 2018, and 2019; and
 (2)in each subsequent report under such subsection, a strategic intelligence assessment of domestic terrorism in the United States during the prior fiscal year.
 (c)Discussion of activitiesEach report under subsection (a)(1) shall discuss and compare the following: (1)The criteria for opening, managing, and closing domestic and international terrorism investigations by the Federal Government.
 (2)Standards and procedures for the Federal Bureau of Investigation, the Office of Intelligence and Analysis of the Department of Homeland Security, and the National Counterterrorism Center, with respect to the review, prioritization, and mitigation of domestic and international terrorism threats in the United States.
 (3)The planning, development, production, analysis, and evaluation by the United States Government of intelligence products relating to terrorism, including both raw and finished intelligence.
 (4)The sharing of information relating to domestic and international terrorism by and between— (A)the Federal Government;
 (B)State, local, Tribal, territorial, and foreign governments; (C)the appropriate congressional committees;
 (D)non-governmental organizations; and (E)the private sector.
 (5)The criteria and methodology used by the Federal Bureau of Investigation, the Office of Intelligence and Analysis of the Department of Homeland Security, and the National Counterterrorism Center, to identify or assign terrorism classifications to incidents of terrorism or investigations of terrorism, including—
 (A)a comparison of the criteria and methodology used with respect to domestic terrorism and international terrorism;
 (B)the identification of any changes made to investigative classifications; and (C)a discussion of the rationale for any changes identified under subparagraph (B).
 (6)Applicable Federal requirements and compliance by the Federal Government with privacy, civil rights, and civil liberties policies and protections with respect to the production of the report, including protections against the public release of names or other personally identifiable information of individuals involved in incidents, investigations, indictments, prosecutions, or convictions for which data is reported under this section.
 (7)Information regarding any training or resources provided by the Federal Bureau of Investigation, the Department of Homeland Security, or the National Counterterrorism Center, to assist Federal, State, local, and Tribal law enforcement agencies in understanding, detecting, deterring, and investigating acts of domestic terrorism, including the date, type, subject, and recipient agencies of such training or resources.
						(d)Data on domestic terrorism
 (1)Data requiredThe Director of National Intelligence, the Director of the Federal Bureau of Investigation, and the Under Secretary of Homeland Security for Intelligence and Analysis shall include in each report under subsection (a)(1) the following data:
 (A)For each completed or attempted incident of domestic terrorism that has occurred in the United States during the applicable period—
 (i)a description of such incident; (ii)the date and location of such incident;
 (iii)the number and type of completed and attempted Federal non-violent crimes committed during such incident;
 (iv)the number and type of completed and attempted Federal and State property crimes committed during such incident, including an estimate of economic damages resulting from such crimes; and
 (v)the number and type of completed and attempted Federal violent crimes committed during such incident, including the number of people injured or killed as a result of such crimes.
 (B)For the applicable period— (i)an identification of each assessment, preliminary investigation, full investigation, and enterprise investigation with a nexus to domestic terrorism opened, pending, or closed by the Federal Bureau of Investigation;
 (ii)the number of assessments or investigations identified under clause (i) associated with each domestic terrorism investigative classification (including subcategories);
 (iii)the number and domestic terrorism investigative classification (including subcategories) with respect to such investigations initiated as a result of a referral or investigation by a State, local, Tribal, territorial, or foreign government of a hate crime;
 (iv)the number of Federal criminal charges with a nexus to domestic terrorism, including the number of indictments and complaints associated with each domestic terrorism investigative classification (including subcategories), a summary of the allegations contained in each such indictment, the disposition of the prosecution, and, if applicable, the sentence imposed as a result of a conviction on such charges;
 (v)referrals of incidents of domestic terrorism by State, local, Tribal, or territorial governments to departments or agencies of the Federal Government for investigation or prosecution, including the number of such referrals associated with each domestic terrorism investigation classification (including any subcategories), and a summary of each such referral that includes the rationale for such referral and the disposition of the applicable Federal investigation or prosecution;
 (vi)intelligence products produced by the intelligence community relating to domestic terrorism, including—
 (I)the number of such products associated with each domestic terrorism investigative classification (including any subcategories); and
 (II)with respect to the Federal Bureau of Investigation, at a minimum, all relevant data available through the Integrated Program Management Process;
 (vii)with respect to the National Counterterrorism Center, the number of staff (expressed in terms of full-time equivalents and positions) working on matters relating to domestic terrorism described in clauses (i) through (vi);
 (viii)with respect to the Federal Bureau of Investigation— (I)the number of staff (expressed in terms of full-time equivalents and positions) working on matters relating to domestic terrorism described in clauses (i) through (vi); and
 (II)a summary of time utilization and recordkeeping data for personnel working on such matters, including the number or percentage of such personnel associated with each domestic terrorism investigative classification (including any subcategories) in the FBI Headquarters Operational Divisions and Field Divisions; and
 (ix)with respect to the Office of Intelligence and Analysis of the Department of Homeland Security, the number of staff (expressed in terms of full-time equivalents and positions) working on matters relating to domestic terrorism described in clauses (i) through (vi).
 (2)Applicable periodFor purposes of this subsection, the applicable period is the following: (A)For the first report required under subsection (a)(1)—
 (i)with respect to the data described in paragraph (1)(A) of this subsection, the period on or after April 19, 1995; and
 (ii)with respect to the data described in paragraph (1)(B) of this subsection, each of fiscal years 2017, 2018, and 2019.
 (B)For each subsequent report required under subsection (a)(1), the prior fiscal year. (e)Provision of other documents and materials (1)In generalTogether with each report under subsection (a)(1), the Director of National Intelligence, the Director of the Federal Bureau of Investigation, and the Under Secretary of Homeland Security for Intelligence and Analysis shall also submit to the appropriate congressional committees the following documents and materials:
 (A)With respect to the Federal Bureau of Investigation, at a minimum, the most recent, approved versions of—
 (i)the Attorney General’s Guidelines for Domestic FBI Operations (or any successor); (ii)the FBI Domestic Investigations and Operations Guide (or any successor);
 (iii)the FBI Counterterrorism Policy Guide (or any successor); (iv)materials relating to terrorism within the Threat Review and Prioritization process for the headquarters and field divisions of the Federal Bureau of Investigation;
 (v)the Consolidated Strategy Guide (or any successor); and (vi)the Field Office Strategic Plans (or any successor).
 (B)With respect to the intelligence community, each finished intelligence product described in subsection (d)(1)(B)(vi).
 (2)NonduplicationIf any documents or materials required under paragraph (1) have been previously submitted to the appropriate congressional committees under such paragraph and have not been modified since such submission, the Director of National Intelligence, the Director of the Federal Bureau of Investigation, and the Under Secretary of Homeland Security for Intelligence and Analysis may provide a list of such documents or materials in lieu of making the submission under paragraph (1) for those documents or materials.
 (f)FormatThe information required under subsection (d) may be provided in a format that uses the marking associated with the Central Records System (or any successor system) of the Federal Bureau of Investigation.
 (g)Classification and public releaseEach report under subsection (a) shall be— (1)unclassified, but may contain a classified annex;
 (2)with respect to the unclassified portion of the report, made available on the public internet websites of the National Counterterrorism Center, Federal Bureau of Investigation, and Department of Homeland Security—
 (A)not later than 30 days after submission to the appropriate congressional committees; and (B)in an electronic format that is fully indexed and searchable; and
 (3)with respect to a classified annex, submitted to the appropriate congressional committees in an electronic format that is fully indexed and searchable.
 (h)Information qualityEach report submitted under subsection (a), to the extent applicable, shall comply with the guidelines issued by the Director of the Office of Management and Budget pursuant to section 515 of title V of the Consolidated Appropriations Act, 2001 (Public Law 106–554; 114 Stat. 2763A–154).
					603.Report characterizing domestic terrorism activity within the United States
 (a)ReportNot later than 150 days after the date of the enactment of this Act, the Director of the Federal Bureau of Investigation, in coordination with the Under Secretary of Homeland Security for Intelligence and Analysis, shall submit to the congressional intelligence committees a report on domestic terrorism activity within the United States.
 (b)ContentsThe report under subsection (a) shall include the following: (1)Activities conducted by domestic terrorist groups to restrict free speech using violence or intimidation.
 (2)Activities conducted by domestic terrorist groups that are dangerous to human life and are a violation of the criminal laws of the United States or of any State.
 (3)The prevalence of any domestic terrorist group’s activities within the United States and abroad. (c)CoordinationThe Director shall carry out subsection (a) in coordination with the head of any other agency of the Federal Government that the Director determines appropriate.
 (d)FormThe report submitted under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
					VIIReports and other matters
				701.Modification of requirements for submission to Congress of certain reports
					(a)Modification of reports relating to Guantanamo Bay
 (1)ModificationSection 506I(b) of the National Security Act of 1947 (50 U.S.C. 3105(b)) is amended by striking once every 6 months and inserting annually. (2)ModificationSection 319(a) of the Supplemental Appropriations Act, 2009 (10 U.S.C. 801 note) is amended by striking every 90 days and inserting annually.
 (3)RepealSection 601 of the Intelligence Authorization Act for Fiscal Year 2017 (division N of Public Law 115–31; 131 Stat. 827) is repealed.
 (b)Modification to reports on analytic integritySubsection (c) of section 1019 of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3364) is amended—
 (1)in the heading, by striking reports and inserting briefings; and (2)by striking submit to the congressional intelligence committees, the heads of the relevant elements of the intelligence community, and the heads of analytic training departments a report containing and inserting provide to the congressional intelligence committees, the heads of the relevant elements of the intelligence community, and the heads of analytic training departments a briefing with.
 (c)Repeal of reports relating to intelligence functionsSection 506J of the National Security Act of 1947 (50 U.S.C. 3105a) is repealed and the table of contents in the first section of such Act is amended by striking the item relating to section 506J.
 (d)Repeal of reports relating to CubaSection 108 of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6038) is repealed.
 (e)Repeal of reports relating to entertainment industrySection 308 of the Intelligence Authorization Act for Fiscal Year 2017 (50 U.S.C. 3332) is amended— (1)in subsection (b)(2)—
 (A)by striking paragraph (1) shall— and all that follows through permit an element and insert paragraph (1) shall permit an element; (B)by striking approval; and and inserting approval.; and
 (C)by striking subparagraph (B); and (2)by striking subsection (c).
						702.Increased transparency regarding counterterrorism budget of the United States
 (a)FindingsCongress finds the following: (1)Consistent with section 601(a) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (50 U.S.C. 3306(a)), the recent practice of the intelligence community has been to release to the public—
 (A)around the date on which the President submits to Congress a budget for a fiscal year pursuant to section 1105 of title 31, United States Code, the top-line amount of total funding requested for the National Intelligence Program for such fiscal year; and
 (B)the amount of requested and appropriated funds for the National Intelligence Program and Military Intelligence Program for certain prior fiscal years, consistent with the protection of intelligence sources and methods.
 (2)The Directorate of Strategic Operational Planning of the National Counterterrorism Center is responsible for producing an annual National Counterterrorism Budget report, which examines the alignment of intelligence and other resources in the applicable fiscal year budget with the counterterrorism goals and areas of focus in the National Strategy for Counterterrorism.
 (b)Sense of CongressIt is the sense of Congress that— (1)despite the difficulty of compiling and releasing to the public comprehensive information on the resource commitments of the United States to counterterrorism activities and programs, including with respect to such activities and programs of the intelligence community, the United States Government could take additional steps to enhance the understanding of the public with respect to such resource commitments, in a manner consistent with the protection of intelligence sources and methods and other national security interests; and
 (2)the United States Government should release to the public as much information as possible regarding the funding of counterterrorism activities and programs, including activities and programs of the intelligence community, in a manner consistent with the protection of intelligence sources and methods and other national security interests.
						(c)Briefing on public release of information
 (1)RequirementNot later than 90 days after the date of the enactment of this Act, and not later than 90 days after the beginning of each fiscal year thereafter, the President shall ensure that the congressional intelligence committees receive a briefing from appropriate personnel of the United States Government on the feasibility of releasing to the public additional information relating to counterterrorism efforts of the intelligence community.
 (2)ElementsEach briefing required by paragraph (1) shall include a discussion of the feasibility of— (A)subject to paragraph (3), releasing to the public the National Counterterrorism Budget report described in subsection (a)(2) for the prior fiscal year; and
 (B)declassifying other reports, documents, or activities of the intelligence community relating to counterterrorism and releasing such information to the public in a manner consistent with the protection of intelligence sources and methods and other national security interests.
 (3)Release of National Counterterrorism Budget reportThe President may satisfy the requirement under paragraph (2)(A) during a fiscal year by, not later than 90 days after the beginning of the fiscal year, releasing to the public the National Counterterrorism Budget report (with any redactions the Director determines necessary to protect intelligence sources and methods and other national security interests) for the prior fiscal year.
						703.Task force on illicit financing of espionage and foreign influence operations
 (a)EstablishmentNot later than 30 days after the date of the enactment of this Act, the Director of National Intelligence shall establish a task force to study and assess the illicit financing of espionage and foreign influence operations directed at the United States.
 (b)MembershipThe task force shall be composed of the following individuals (or designees of the individual): (1)The Director of the Central Intelligence Agency.
 (2)The Director of the Federal Bureau of Investigation. (3)The Assistant Secretary of the Treasury for Intelligence and Analysis.
 (4)The Assistant Secretary of State for Intelligence and Research. (5)Such other heads of the elements of the intelligence community that the Director of National Intelligence determines appropriate.
						(c)Chairperson; Meetings
 (1)ChairpersonThe Director of National Intelligence shall appoint a senior official within the Office of the Director of National Intelligence to serve as the chairperson of the task force.
 (2)MeetingsThe task force shall meet regularly but not less frequently than on a quarterly basis. (d)Reports (1)Initial reportNot later than 180 days after the date of the enactment of this Act, the task force shall submit to the appropriate congressional committees a report on the illicit financing of espionage and foreign influence operations directed at the United States. The report shall address the following:
 (A)The extent of the collection by the intelligence community, from all sources (including the governments of foreign countries), of intelligence and information relating to illicit financing of espionage and foreign influence operations directed at the United States, and any gaps in such collection.
 (B)Any specific legal, regulatory, policy, or other prohibitions, or financial, human, technical, or other resource limitations or constraints, that have affected the ability of the Director of National Intelligence or other heads of relevant elements of the intelligence community in collecting or analyzing intelligence or information relating to illicit financing of espionage and foreign influence operations directed at the United States.
 (C)The methods, as of the date of the report, by which hostile governments of foreign countries or foreign organizations, and any groups or persons acting on behalf of or with the support of such governments or organizations, seek to disguise or obscure relationships between such governments, organizations, groups, or persons and United States persons, for the purpose of conducting espionage or foreign influence operations directed at the United States, including by exploiting financial laws, systems, or instruments, of the United States.
 (D)The existing practices of the intelligence community for ensuring that intelligence and information relating to the illicit financing of espionage and foreign influence operations is analyzed and shared with other elements of the intelligence community, and any recommendations for improving such analysis and sharing.
 (2)Annual updateNot later than November 1, 2020, and each year thereafter through the date specified in subsection (e), the task force shall submit to the appropriate congressional committees an update on the report under paragraph (1).
 (3)FormEach report submitted under this subsection may be submitted in classified form, but if submitted in such form, shall include an unclassified summary.
 (e)TerminationThe task force shall terminate on January 1, 2025. (f)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following:
 (1)The congressional intelligence committees. (2)The Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives.
 (3)The Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.
						704.Study on role of retired and former personnel of intelligence community with respect to certain
			 foreign intelligence operations
 (a)StudyThe Director of National Intelligence shall conduct a study on former intelligence personnel providing covered intelligence assistance.
 (b)ElementsThe study under subsection (a) shall include the following: (1)An identification of, and discussion of the effectiveness of, existing laws, policies, procedures, and other measures relevant to the ability of elements of the intelligence community to prevent former intelligence personnel from providing covered intelligence assistance—
 (A)without proper authorization; or (B)in a manner that would violate legal or policy controls if the personnel performed such assistance while working for the United States Government; and
 (2)Make recommendations for such legislative, regulatory, policy, or other changes as may be necessary to ensure that the United States consistently meets the objectives described in paragraph (1).
 (c)Report and planNot later than 90 days after the date of the enactment of this Act, the Director shall submit to the congressional intelligence committees, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Committee on Homeland Security of the House of Representatives—
 (1)a report on the findings of the Director with respect to each element of the study under subsection (a); and
 (2)a plan to implement any recommendations made by the Director that the Director may implement without changes to Federal law.
 (d)FormThe report and plan under subsection (c) may be submitted in classified form. (e)DefinitionsIn this section:
 (1)Covered intelligence assistanceThe term covered intelligence assistance means assistance— (A)provided by former intelligence personnel directly to, or for the benefit of, the government of a foreign country or indirectly to, or for the benefit of, such a government through a company or other entity; and
 (B)that relates to intelligence or law enforcement activities of a foreign country, including with respect to operations that involve abuses of human rights, violations of the laws of the United States, or infringements on the privacy rights of United States persons.
 (2)Former intelligence personnelThe term former intelligence personnel means retired or former personnel of the intelligence community, including civilian employees of elements of the intelligence community, members of the Armed Forces, and contractors of elements of the intelligence community.
						705.Report by Director of National Intelligence on fifth-generation wireless network technology
 (a)ReportNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a report on—
 (1)the threat to the national security of the United States posed by the global and regional adoption of fifth-generation wireless network (in this section referred to as 5G wireless network) technology built by foreign companies;
 (2)the threat to the national security of the United States posed by telecommunications companies that are subject to the jurisdiction of a foreign adversary; and
 (3)possible efforts to mitigate the threat. (b)ContentsThe report under subsection (a) shall include—
 (1)the timeline and scale of global and regional adoption of foreign 5G wireless network technology; (2)the implications of such global and regional adoption on the cyber and espionage threat to the United States, the interests of the United States, and the cyber and collection capabilities of the United States;
 (3)the threat to the national security of the United States from acquisition, importation, transfer, installation, or use of any communications technology by any person subject to the jurisdiction of the United States that involves communications technology designed, developed, manufactured or supplied by, controlled by, or subject to, the jurisdiction of a foreign adversary; and
 (4)the effect of possible mitigation efforts, including with respect to— (A)a policy of the United States Government promoting the use of strong, end-to-end encryption for data transmitted over 5G wireless networks;
 (B)a policy of the United States Government promoting or funding free, open-source implementation of 5G wireless network technology;
 (C)subsidies or incentives provided by the United States Government that could be used to promote the adoption of secure 5G wireless network technology developed by companies of the United States or companies of allies of the United States; and
 (D)a strategy by the United States Government to reduce foreign influence and political pressure in international standard-setting bodies.
 (c)FormThe report submitted under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
					706.Establishment of 5G prize competition
 (a)Prize competitionPursuant to section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719), the Director of National Intelligence, acting through the Director of the Intelligence Advanced Research Projects Agency, shall carry out a program to award prizes competitively to stimulate research and development relevant to 5G technology.
 (b)Prize amountIn carrying out the program under subsection (a), the Director may award not more than a total of $5,000,000 to one or more winners of the prize competition.
 (c)ConsultationIn carrying out the program under subsection (a), the Director may consult with the heads of relevant departments and agencies of the Federal Government.
 (d)5G technology definedIn this section, the term 5G technology means hardware, software, or other technologies relating to fifth-generation wireless networks. 707.Establishment of deepfakes prize competition (a)Prize competitionPursuant to section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719), the Director of National Intelligence, acting through the Director of the Intelligence Advanced Research Projects Agency, shall carry out a program to award prizes competitively to stimulate the research, development, or commercialization of technologies to automatically detect machine-manipulated media.
 (b)Prize amountIn carrying out the program under subsection (a), the Director may award not more than a total of $5,000,000 to one or more winners of the prize competition.
 (c)ConsultationIn carrying out the program under subsection (a), the Director may consult with the heads of relevant departments and agencies of the Federal Government.
 (d)Machine-Manipulated media definedIn this section, the term machine-manipulated media means video, image, or audio recordings generated or substantially modified using machine-learning techniques in order to falsely depict events, to falsely depict the speech or conduct of an individual, or to depict individuals who do not exist.
					708.Removal and neutralization of IMSI catchers
 (a)In generalThe Secretary of Homeland Security, in collaboration with the Director of National Intelligence, the Chairman of the Federal Communications Commission, and the heads of such other Federal agencies as the Secretary determines appropriate, and following consultation with appropriate private entities, shall—
 (1)undertake an effort to remove or neutralize unauthorized IMSI catchers installed by foreign entities or that have an unknown attribution, with prioritization given to IMSI catchers identified in the National Capital Region; and
 (2)conduct further assessments, not less than once every 90 days, to identify new IMSI catchers for removal or neutralization.
 (b)IMSI catcher definedThe term IMSI catcher means an international mobile subscriber identity-catcher or other device used for intercepting mobile phone identifying information and location data.
					709.Plan for strengthening the supply chain intelligence function
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Director of the National Counterintelligence and Security Center, in coordination with the Director of the Defense Counterintelligence and Security Agency and other interagency partners, shall submit to Congress a plan for strengthening the supply chain intelligence function.
 (b)ElementsThe plan submitted under subsection (a) shall address the following: (1)The appropriate workforce model, including size, mix, and seniority, from the elements of the intelligence community and other interagency partners.
 (2)The budgetary resources necessary to implement the plan. (3)The appropriate governance structure within the intelligence community and with interagency partners.
 (4)The authorities necessary to implement the plan. 710.Securing energy infrastructure (a)DefinitionsIn this section:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the congressional intelligence committees;
 (B)the Committee on Homeland Security and Governmental Affairs and the Committee on Energy and Natural Resources of the Senate; and (C)the Committee on Homeland Security and the Committee on Energy and Commerce of the House of Representatives.
 (2)Covered entityThe term covered entity means an entity identified pursuant to section 9(a) of Executive Order No. 13636 of February 12, 2013 (78 Fed. Reg. 11742), relating to identification of critical infrastructure where a cybersecurity incident could reasonably result in catastrophic regional or national effects on public health or safety, economic security, or national security.
 (3)ExploitThe term exploit means a software tool designed to take advantage of a security vulnerability. (4)Industrial control systemThe term industrial control system means an operational technology used to measure, control, or manage industrial functions, and includes supervisory control and data acquisition systems, distributed control systems, and programmable logic or embedded controllers.
 (5)National LaboratoryThe term National Laboratory has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801). (6)ProgramThe term Program means the pilot program established under subsection (b).
 (7)SecretaryExcept as otherwise specifically provided, the term Secretary means the Secretary of Energy. (8)Security vulnerabilityThe term security vulnerability means any attribute of hardware, software, process, or procedure that could enable or facilitate the defeat of a security control.
 (b)Pilot program for securing energy infrastructureNot later than 180 days after the date of the enactment of this Act, the Secretary shall establish a 2-year control systems implementation pilot program within the National Laboratories for the purposes of—
 (1)partnering with covered entities in the energy sector (including critical component manufacturers in the supply chain) that voluntarily participate in the Program to identify new classes of security vulnerabilities of the covered entities; and
 (2)evaluating technology and standards, in partnership with covered entities, to isolate and defend industrial control systems of covered entities from security vulnerabilities and exploits in the most critical systems of the covered entities, including—
 (A)analog and nondigital control systems; (B)purpose-built control systems; and
 (C)physical controls. (c)Working group To evaluate program standards and develop strategy (1)EstablishmentThe Secretary shall establish a working group—
 (A)to evaluate the technology and standards used in the Program under subsection (b)(2); and (B)to develop a national cyber-informed engineering strategy to isolate and defend covered entities from security vulnerabilities and exploits in the most critical systems of the covered entities.
 (2)MembershipThe working group established under paragraph (1) shall be composed of not fewer than 10 members, to be appointed by the Secretary, at least 1 member of which shall represent each of the following:
 (A)The Department of Energy. (B)The energy industry, including electric utilities and manufacturers recommended by the Energy Sector coordinating councils.
							(C)
 (i)The Department of Homeland Security; or (ii)the Industrial Control Systems Cyber Emergency Response Team.
 (D)The North American Electric Reliability Corporation. (E)The Nuclear Regulatory Commission.
							(F)
 (i)The Office of the Director of National Intelligence; or (ii)the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)).
								(G)
 (i)The Department of Defense; or (ii)the Assistant Secretary of Defense for Homeland Security and America's Security Affairs.
 (H)A State or regional energy agency. (I)A national research body or academic institution.
 (J)The National Laboratories. (d)Reports on the Program (1)Interim reportNot later than 180 days after the date on which funds are first disbursed under the Program, the Secretary shall submit to the appropriate congressional committees an interim report that—
 (A)describes the results of the Program; (B)includes an analysis of the feasibility of each method studied under the Program; and
 (C)describes the results of the evaluations conducted by the working group established under subsection (c)(1).
 (2)Final reportNot later than 2 years after the date on which funds are first disbursed under the Program, the Secretary shall submit to the appropriate congressional committees a final report that—
 (A)describes the results of the Program; (B)includes an analysis of the feasibility of each method studied under the Program; and
 (C)describes the results of the evaluations conducted by the working group established under subsection (c)(1).
 (e)Exemption from disclosureInformation shared by or with the Federal Government or a State, Tribal, or local government under this section—
 (1)shall be deemed to be voluntarily shared information; (2)shall be exempt from disclosure under section 552 of title 5, United States Code, or any provision of any State, Tribal, or local freedom of information law, open government law, open meetings law, open records law, sunshine law, or similar law requiring the disclosure of information or records; and
 (3)shall be withheld from the public, without discretion, under section 552(b)(3) of title 5, United States Code, and any provision of any State, Tribal, or local law requiring the disclosure of information or records.
						(f)Protection from liability
 (1)In generalA cause of action against a covered entity for engaging in the voluntary activities authorized under subsection (b)—
 (A)shall not lie or be maintained in any court; and (B)shall be promptly dismissed by the applicable court.
 (2)Voluntary activitiesNothing in this section subjects any covered entity to liability for not engaging in the voluntary activities authorized under subsection (b).
 (g)No new regulatory authority for Federal agenciesNothing in this section authorizes the Secretary or the head of any other department or agency of the Federal Government to issue new regulations.
					(h)Authorization of appropriations
 (1)Pilot ProgramThere is authorized to be appropriated $10,000,000 to carry out subsection (b). (2)Working Group and ReportThere is authorized to be appropriated $1,500,000 to carry out subsections (c) and (d).
 (3)AvailabilityAmounts made available under paragraphs (1) and (2) shall remain available until expended. 711.Collection, analysis, and dissemination of workforce data (a)Initial reporting (1)In generalNot later than 180 days after the date of the enactment of this Act, and subject to paragraph (3), the Director of National Intelligence shall make available to the public, the appropriate congressional committees, and the workforce of the intelligence community a report which includes aggregate demographic data and other information regarding the diversity and inclusion efforts of the workforce of the intelligence community.
 (2)ContentsA report made available under paragraph (1)— (A)shall include unclassified reports and barrier analyses relating to diversity and inclusion efforts;
 (B)shall include aggregate demographic data— (i)by segment of the workforce of the intelligence community and grade or rank;
 (ii)relating to attrition and promotion rates; (iii)that addresses the compliance of the intelligence community with validated inclusion metrics, such as the New Inclusion Quotient index score; and
 (iv)that provides demographic comparisons to the relevant nongovernmental labor force and the relevant civilian labor force;
 (C)shall include an analysis of applicant flow data, including the percentage and level of positions for which data are collected, and a discussion of any resulting policy changes or recommendations;
 (D)shall include demographic data relating to participants in professional development programs of the intelligence community and the rate of placement into senior positions for participants in such programs;
 (E)shall include any voluntarily collected demographic data relating to the membership of any external advisory committee or board to which individuals in senior positions in the intelligence community appoint members; and
 (F)may include data in proportions or percentages to account for concerns relating to the protection of classified information.
 (b)UpdatesAfter making available a report under subsection (a), the Director of National Intelligence shall annually provide a report (which may be provided as part of an annual report required under another provision of law) to the workforce of the intelligence community (including senior leadership), the public, and the appropriate congressional committees that includes—
 (1)demographic data and information on the status of diversity and inclusion efforts of the intelligence community;
 (2)an analysis of applicant flow data, including the percentage and level of positions for which data are collected, and a discussion of any resulting policy changes or recommendations; and
 (3)demographic data relating to participants in professional development programs of the intelligence community and the rate of placement into senior positions for participants in such programs.
						(c)Expand the collection and analysis of voluntary applicant flow data
 (1)In generalThe Director of National Intelligence shall develop a system to collect and analyze applicant flow data for as many positions within the intelligence community as practicable, in order to identify areas for improvement in attracting diverse talent, with particular attention to senior and management positions.
 (2)Phased implementationThe collection of applicant flow data may be implemented by the Director of National Intelligence in a phased approach commensurate with the resources available to the intelligence community.
						(d)Identify additional categories for voluntary data collection of current employees
 (1)In generalThe Director of National Intelligence may submit to the Office of Management and Budget and to the appropriate congressional committees a recommendation regarding whether the intelligence community should voluntarily collect more detailed data on demographic categories in addition to the race and ethnicity categories specified in the statistical policy directive issued by the Office of Management and Budget entitled Standards for Maintaining, Collecting, and Presenting Federal Data on Race and Ethnicity.
 (2)ProcessIn making a recommendation under paragraph (1), the Director of National Intelligence shall— (A)engage in close consultation with internal stakeholders, such as employee resource or affinity groups;
 (B)ensure that there is clear communication with the workforce of the intelligence community— (i)to explain the purpose of the potential collection of such data; and
 (ii)regarding legal protections relating to any anticipated use of such data; and (C)ensure adherence to relevant standards and guidance issued by the Federal Government.
 (e)DefinitionsIn this section: (1)Applicant flow dataThe term applicant flow data means data that tracks the rate of applications for job positions among demographic categories.
 (2)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Relations, the Committee on Armed Services, the Committee on Homeland Security and Governmental Affairs, the Select Committee on Intelligence, and the Committee on Appropriations of the Senate; and
 (B)the Committee on Foreign Affairs, the Committee on Armed Services, the Committee on Homeland Security, the Permanent Select Committee on Intelligence, and the Committee on Appropriations of the House of Representatives.
 (3)DiversityThe term diversity means diversity of persons based on gender, race, ethnicity, disability status, veteran status, sexual orientation, gender identity, national origin, and other demographic categories.
						712.Report on best practices to protect privacy and civil liberties of Chinese Americans
 (a)Sense of CongressIt is the sense of Congress that— (1)the People’s Republic of China appears to be specifically targeting the Chinese-American community for intelligence purposes;
 (2)such targeting carries a substantial risk that the loyalty of such Americans may be generally questioned and lead to unacceptable stereotyping, targeting and racial profiling;
 (3)the United States Government has a duty to warn and protect all Americans including those of Chinese descent from these intelligence efforts by the People’s Republic of China;
 (4)the broad stereotyping, targeting and racial profiling of Americans of Chinese descent is contrary to the values of the United States and reinforces the flawed narrative perpetuated by the People’s Republic of China that ethnically Chinese individuals worldwide have a duty to support the People’s Republic of China; and
 (5)the United States efforts to combat the People’s Republic of China’s intelligence activities should actively safeguard and promote the constitutional rights of all Chinese Americans.
 (b)ReportNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, acting through the Office of Civil Liberties, Privacy, and Transparency, in coordination with the civil liberties and privacy officers of the elements of the intelligence community, shall submit a report to the congressional intelligence committees containing—
 (1)a review of how the policies, procedures, and practices of the intelligence community that govern the intelligence activities and operations targeting the People’s Republic of China affect policies, procedures, and practices relating to the privacy and civil liberties of Americans of Chinese descent who may be targets of espionage and influence operations by China; and
 (2)recommendations to ensure that the privacy and civil liberties of Americans of Chinese descent are sufficiently protected.
 (c)FormThe report under subsection (b) shall be submitted in unclassified form, but may include a classified annex.
					713.Intelligence assessment of relationship between women and violent extremism
 (a)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Director of National Intelligence, in consultation with the Secretary of Defense, the Secretary of State, and the head of any element of the intelligence community the Director determines appropriate, shall submit to the appropriate congressional committees an intelligence assessment on the relationship between women and violent extremism and terrorism throughout the world, including an assessment of—
 (1)the historical trends and current state of women’s varied roles worldwide in all aspects of violent extremism and terrorism, including as recruiters, sympathizers, perpetrators, and combatants, as well as peace-builders and preventers;
 (2)how women’s roles in all aspects of violent extremism and terrorism are likely to change in the near- and medium-term;
 (3)the extent to which the unequal status of women affects the ability of armed combatants and terrorist groups to enlist or conscript women as combatants and perpetrators of violence;
 (4)how terrorist groups violate the rights of women and girls, including child, early, and forced marriage, abduction, sexual violence, and human trafficking, and the extent to which such violations contribute to the spread of conflict and terrorist activities; and
 (5)opportunities to address the security risk posed by female extremists and leverage the roles of women in counterterrorism efforts.
 (b)FormThe assessment required under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Select Committee on Intelligence, the Committee on Foreign Relations, and the Committee on Armed Services, of the Senate; and
 (2)the Permanent Select Committee on Intelligence, the Committee on Foreign Affairs, and the Committee on Armed Services, of the House of Representatives.
						714.Report on use by intelligence community of facial recognition technology
 (a)Sense of CongressIt is the sense of Congress that— (1)the use of facial recognition technology for the purpose of suppressing or burdening criticism or dissent, or for disadvantaging persons based on their ethnicity, race, gender, sexual orientation, or religion, is contrary to the values of the United States;
 (2)the United States Government should not engage in the sale or transfer of facial recognition technology to any country that is using such technology for the suppression of human rights; and
 (3)it is incumbent upon the intelligence community to develop clear policies and procedures that prevent the abuse of facial recognition technology.
 (b)Report requiredNot later than 1 year after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a report on the use of facial recognition technology by the intelligence community. Such report shall include each of the following:
 (1)An analysis of the current use of facial recognition technology by the intelligence community. (2)An analysis of the accuracy of facial recognition technology, including a discussion of the appropriate threshold for use, and data disaggregated by race, gender, ethnicity, and age.
 (3)Whether the Government has adequate procedures in place to audit or test technology they purchase to assess its accuracy, including on the basis of race, gender, ethnicity, and age.
 (4)The extent to which the intelligence community has codified policies governing the use of facial recognition technology that adequately prevent adverse impacts on privacy, civil rights, and civil liberties.
 (5)An analysis of the ability of the intelligence community to use facial recognition technology to identify individuals in a way that respects constitutional rights, civil rights, civil liberties, and privacy of such individuals.
 (6)Identification of risks and safeguards to uphold the constitutional rights, civil rights, civil liberties, and privacy of individuals, including for communities of color and religious minorities.
 (7)Whether such technology is deployed in public areas or on photos of public areas in a manner that could raise First Amendment concerns.
 (8)An identification of existing policies, procedures, or practices that permit the sharing of facial recognition data and technology with foreign governments or other non-United States Government entities.
 (9)An identification of measures in place to protect data security. (10)An identification of any redress procedures to address complaints in cases where the use of facial recognition resulted in harm to an individual.
 (11)An analysis of existing transparency, oversight, and audits of the use of facial recognition to measure the efficacy of the technology on an ongoing basis, as measured against the cost and impact on individual rights.
 (c)FormThe report under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 (d)Facial recognition data definedIn this section, the term facial recognition data means any unique attribute or feature of the face of an end user that is used by facial recognition technology to assign a unique, persistent identifier, or for the unique personal identification of a specific individual.
					715.Report on deepfake technology, foreign weaponization of deepfakes, and related notifications
					(a)Report on foreign weaponization of deepfakes and deepfake technology
 (1)Report RequiredNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the heads of the elements of the intelligence community determined appropriate by the Director, shall submit to the congressional intelligence committees a report on—
 (A)the potential national security impacts of machine-manipulated media (commonly known as deepfakes); and (B)the actual or potential use of machine-manipulated media by foreign governments to spread disinformation or engage in other malign activities.
 (2)Matters to be includedThe report under subsection (a) shall include the following: (A)An assessment of the technical capabilities of foreign governments, including foreign intelligence services, foreign government-affiliated entities, and foreign individuals, with respect to machine-manipulated media, machine-generated text, generative adversarial networks, and related machine-learning technologies, including—
 (i)an assessment of the technical capabilities of the People’s Republic of China and the Russian Federation with respect to the production and detection of machine-manipulated media; and
 (ii)an annex describing those governmental elements within China and Russia known to have supported or facilitated machine-manipulated media research, development, or dissemination, as well as any civil-military fusion, private-sector, academic, or non-governmental entities which have meaningfully participated in such activities.
 (B)An updated assessment of how foreign governments, including foreign intelligence services, foreign government-affiliated entities, and foreign individuals, could use or are using machine-manipulated media and machine-generated text to harm the national security interests of the United States, including an assessment of the historic, current, or potential future efforts of China and Russia to use machine-manipulated media, including with respect to—
 (i)the overseas or domestic dissemination of misinformation; (ii)the attempted discrediting of political opponents or disfavored populations; and
 (iii)intelligence or influence operations directed against the United States, allies or partners of the United States, or other jurisdictions believed to be subject to Chinese or Russian interference.
 (C)An updated identification of the counter-technologies that have been or could be developed and deployed by the United States Government, or by the private sector with Government support, to deter, detect, and attribute the use of machine-manipulated media and machine-generated text by foreign governments, foreign-government affiliates, or foreign individuals, along with an analysis of the benefits, limitations and drawbacks of such identified counter-technologies, including any emerging concerns related to privacy.
 (D)An identification of the offices within the elements of the intelligence community that have, or should have, lead responsibility for monitoring the development of, use of, and response to machine-manipulated media and machine-generated text, including—
 (i)a description of the coordination of such efforts across the intelligence community; (ii)a detailed description of the existing capabilities, tools, and relevant expertise of such elements to determine whether a piece of media has been machine manipulated or machine generated, including the speed at which such determination can be made, the confidence level of the element in the ability to make such a determination accurately, and how increasing volume and improved quality of machine-manipulated media or machine-generated text may negatively impact such capabilities; and
 (iii)a detailed description of planned or ongoing research and development efforts intended to improve the ability of the intelligence community to detect machine-manipulated media and machine-generated text.
 (E)A description of any research and development activities carried out or under consideration to be carried out by the intelligence community, including the Intelligence Advanced Research Projects Activity, relevant to machine-manipulated media and machine-generated text detection technologies.
 (F)Updated recommendations regarding whether the intelligence community requires additional legal authorities, financial resources, or specialized personnel to address the national security threat posed by machine-manipulated media and machine generated text.
 (G)Other additional information the Director determines appropriate. (b)FormThe report under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 (c)Requirement for notificationThe Director of National Intelligence, in cooperation with the heads of any other relevant departments or agencies of the Federal Government, shall notify the congressional intelligence committees each time the Director of National Intelligence determines—
 (1)there is credible information or intelligence that a foreign entity has attempted, is attempting, or will attempt to deploy machine-manipulated media or machine-generated text aimed at the elections or domestic political processes of the United States; and
 (2)that such intrusion or campaign can be attributed to a foreign government, a foreign government-affiliated entity, or a foreign individual.
 (d)Annual updateUpon submission of the report in subsection (a), on an annual basis, the Director of National Intelligence, in consultation with the heads of the elements of the intelligence community determined appropriate by the Director, shall submit to the congressional intelligence committees any significant updates with respect to the matters described in subsection (a).
					(e)Definitions
 (1)Machine-generated textThe term machine-generated text means text generated using machine-learning techniques in order to resemble writing in natural language.
 (2)Machine-manipulated mediaThe term machine-manipulated media has the meaning given that term in section 707. 716.Rule of construction with respect to certain crimes relating to terrorismNothing in this Act, or the amendments made by this Act, shall be construed to contradict chapter 113B of title 18, United States Code, including with respect to—
 (1)section 2332b (relating to acts of terrorism transcending national boundaries); (2)section 2339 (relating to harboring or concealing terrorists); and
 (3)section 2339A (relating to providing material support to terrorists). 717.Report on international mobile subscriber identity-catchers and United States national security (a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the Secretary of Homeland Security, the Director of the Federal Bureau of Investigation, and the heads of other agencies the Director of National Intelligence determines appropriate, shall submit to the congressional intelligence committees a report describing—
 (1)the threats that international mobile subscriber identity-catchers pose to national security and, specifically, the safety and security of Government personnel;
 (2)the prevalence of international mobile subscriber identity-catchers used by both foreign actors and domestic law enforcement within the United States;
 (3)actions taken by Federal agencies, as of the date of the report, to remove or neutralize international mobile subscriber identity-catchers installed by foreign entities, with a primary focus on the National Capital Region (as defined in section 2674(f) of title 10, United States Code);
 (4)policy recommendations for Congress to consider that would empower law enforcement and the intelligence community to counter such foreign intelligence operations while minimizing interference with legitimate domestic law enforcement operations;
 (5)the extent to which private entities, as well as Federal entities not primarily responsible for national security or homeland security, are able to remove, neutralize, or otherwise render ineffective international mobile subscriber identity-catchers; and
 (6)recommendations for new software programs, or the hardening of existing software programs, to reduce mobile phone susceptibility to international mobile subscriber identity-catchers.
 (b)FormTo the extent practicable, the report shall be submitted in an unclassified, law enforcement sensitive form for the purposes of distribution to other congressional committees, but may also include a classified annex.
 718.Whistleblower disclosures to Congress and committees of CongressSection 2302 of title 5, United States Code, is amended— (1)in subsection (b)(8)(B), by inserting Congress (including any committee of Congress), before the Special Counsel; and
 (2)in subsection (c)(2)(C)(iii)(III), by inserting after Congress the following: (including any committee of Congress). 719.Report containing threat assessment on terrorist use of conventional and advanced conventional weapons (a)Report requiredNot later than 180 days after the date of the enactment of this Act, and annually thereafter for a period of 4 years, the Under Secretary of Homeland Security for Intelligence and Analysis, in coordination with the Director of the Federal Bureau of Investigation, shall develop and submit to the entities in accordance with subsection (b) a report containing a threat assessment regarding the availability of conventional weapons, including conventional weapons lacking serial numbers, and advanced conventional weapons, for use in furthering acts of terrorism, including the provision of material support or resources to a foreign terrorist organization and to individuals or groups supporting or engaging in domestic terrorism.
 (b)Dissemination of reportConsistent with the protection of classified and confidential unclassified information, the Under Secretary shall—
 (1)submit the initial report required under subsection (a) to Federal, State, local, and Tribal law enforcement officials, including officials who operate within State, local, and regional fusion centers under the Department of Homeland Security State, Local, and Regional Fusion Center Initiative established by section 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h); and
 (2)submit each report required under subsection (a) to the appropriate congressional committees. (c)DefinitionsIn this section:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Permanent Select Committee on Intelligence, the Committee on Homeland Security, and the Committee on the Judiciary of the House of Representatives; and
 (B)the Select Committee on Intelligence, the Committee on Homeland Security and Governmental Affairs, and the Committee on the Judiciary of the Senate.
 (2)Domestic terrorismThe term domestic terrorism has the meaning given that term in section 2331 of title 18, United States Code. (3)Foreign terrorist organizationThe term foreign terrorist organization means an organization designated as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).
						720.Assessment of homeland security vulnerabilities associated with certain retired and former
			 personnel of the intelligence community
 (a)Assessment requiredNot later than the date that is 120 days after submission of the report required under section 704 of this Act, and annually thereafter, the Director of National Intelligence, in coordination with the Under Secretary of Homeland Security for Intelligence and Analysis, the Director of the Federal Bureau of Investigation, the Director of the Central Intelligence Agency, and the Director of the Defense Counterintelligence and Security Agency, shall submit to the appropriate congressional committees an assessment of the homeland security vulnerabilities associated with retired and former personnel of intelligence community providing covered intelligence assistance.
 (b)FormThe assessment under subsection (a) may be submitted in classified form. (c)DefinitionsIn this section:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the congressional intelligence committees;
 (B)the Committee on Homeland Security and Governmental Affairs of the Senate; and (C)the Committee on Homeland Security of the House of Representatives.
 (2)Covered intelligence assistanceThe term covered intelligence assistance has the meaning given that term in section 704 of this Act. 721.Expansion of availability of financial assets of Iran to victims of terrorism (a)FindingsCongress makes the following findings:
 (1)On October 23, 1983, terrorists sponsored by the Government of Iran bombed the United States Marine barracks in Beirut, Lebanon. The terrorists killed 241 servicemen and injured scores more.
 (2)Those servicemen were killed or injured while on a peacekeeping mission. (3)Terrorism sponsored by the Government of Iran threatens the national security of the United States.
 (4)The United States has a vital interest in ensuring that members of the Armed Forces killed or injured by such terrorism, and the family members of such members, are able to seek justice.
 (b)AmendmentsSection 502 of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8772) is amended—
 (1)in subsection (a)(1)— (A)in subparagraph (A), by striking in the United States the first place it appears and inserting by or;
 (B)in subparagraph (B), by inserting , or an asset that would be blocked if the asset were located in the United States, after unblocked); and (C)in the flush text at the end—
 (i)by inserting after in aid of execution the following: , or to an order directing that the asset be brought to the State in which the court is located and subsequently to execution or attachment in aid of execution,; and
 (ii)by inserting , without regard to concerns relating to international comity after resources for such an act; and (2)in subsection (b)—
 (A)by striking that are identified and inserting the following: “that are—  (1)identified;
 (B)by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
								
 (2)identified in and the subject of proceedings in the United States District Court for the Southern District of New York in Peterson et al. v. Islamic Republic of Iran et al., Case No. 13 Civ. 9195 (LAP)..
							(c)Report
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to Congress a report on threats against the United States military and defense interests, personnel, and their families, posed by organizations that are designated by the Secretary of State as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189) with connections to the Government of Iran, as determined by the Director.
 (2)FormThe report under paragraph (1) shall be submitted in unclassified form, but may contain a classified annex.
						722.Report on terrorist screening database
 (a)ReportNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence and the Secretary of State shall jointly submit to the congressional intelligence committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report on the terrorist screening database of the Federal Bureau of Investigation.
 (b)Matters includedThe report under subsection (a) shall identify the following: (1)Which foreign countries receive access to the terrorist screening database.
 (2)Which foreign countries have successfully petitioned to add individuals to the terrorist screening database.
 (3)What standards exist for determining which countries get access to the terrorist screening database.
 (4)The extent to which the human rights record of the government of a foreign country is considered in the determination to give the country access to the terrorist screening database.
 (5)What procedures, if any, exist to remove access to the terrorist screening database from a foreign country.
 (6)What procedures, if any, exist to inform an individual, or the legal counsel of an individual, of the placement of the individual on the terrorist screening database.
 (c)FormThe report under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
					723.Sense of Congress on Americans and foreign individuals who contribute to the national security of
 the United States who are held captiveIt is the sense of Congress that the United States Government should— (1)prioritize the safety and protection for all Americans, including citizens of the United States who are wrongfully detained by foreign governments;
 (2)make every effort to bring these Americans back home; and (3)provide assistance to and, as appropriate, advocate on behalf of foreign individuals detained abroad who contributed directly to the national security of the United States.
					BIntelligence authorizations for fiscal years 2018 and 2019
			XXIIntelligence activities
				2101.Authorization of appropriations
 (a)Fiscal year 2019Funds are hereby authorized to be appropriated for fiscal year 2019 for the conduct of the intelligence and intelligence-related activities of the following elements of the United States Government:
 (1)The Office of the Director of National Intelligence. (2)The Central Intelligence Agency.
 (3)The Department of Defense. (4)The Defense Intelligence Agency.
 (5)The National Security Agency. (6)The Department of the Army, the Department of the Navy, and the Department of the Air Force.
 (7)The Coast Guard. (8)The Department of State.
 (9)The Department of the Treasury. (10)The Department of Energy.
 (11)The Department of Justice. (12)The Federal Bureau of Investigation.
 (13)The Drug Enforcement Administration. (14)The National Reconnaissance Office.
 (15)The National Geospatial-Intelligence Agency. (16)The Department of Homeland Security.
 (b)Fiscal year 2018Funds that were appropriated for fiscal year 2018 for the conduct of the intelligence and intelligence-related activities of the elements of the United States set forth in subsection (a) are hereby authorized.
					2102.Classified Schedule of Authorizations
 (a)Specifications of amountsThe amounts authorized to be appropriated under section 2101 for the conduct of the intelligence activities of the elements listed in paragraphs (1) through (16) of section 2101, are those specified in the classified Schedule of Authorizations prepared to accompany this Act.
					(b)Availability of classified schedule of authorizations
 (1)AvailabilityThe classified Schedule of Authorizations referred to in subsection (a) shall be made available to the Committee on Appropriations of the Senate, the Committee on Appropriations of the House of Representatives, and to the President.
 (2)Distribution by the PresidentSubject to paragraph (3), the President shall provide for suitable distribution of the classified Schedule of Authorizations referred to in subsection (a), or of appropriate portions of such Schedule, within the executive branch.
 (3)Limits on disclosureThe President shall not publicly disclose the classified Schedule of Authorizations or any portion of such Schedule except—
 (A)as provided in section 601(a) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (50 U.S.C. 3306(a));
 (B)to the extent necessary to implement the budget; or (C)as otherwise required by law.
							2103.Intelligence Community Management Account
 (a)Authorization of appropriationsThere is authorized to be appropriated for the Intelligence Community Management Account of the Director of National Intelligence for fiscal year 2019 the sum of $522,424,000.
 (b)Classified authorization of appropriationsIn addition to amounts authorized to be appropriated for the Intelligence Community Management Account by subsection (a), there are authorized to be appropriated for the Intelligence Community Management Account for fiscal year 2019 such additional amounts as are specified in the classified Schedule of Authorizations referred to in section 2102(a).
					XXIICentral Intelligence Agency Retirement and Disability System
 2201.Authorization of appropriationsThere is authorized to be appropriated for the Central Intelligence Agency Retirement and Disability Fund $514,000,000 for fiscal year 2019.
				2202.Computation of annuities for employees of the Central Intelligence Agency
					(a)Computation of annuities
 (1)In generalSection 221 of the Central Intelligence Agency Retirement Act (50 U.S.C. 2031) is amended— (A)in subsection (a)(3)(B), by striking the period at the end and inserting , as determined by using the annual rate of basic pay that would be payable for full-time service in that position.;
 (B)in subsection (b)(1)(C)(i), by striking 12-month and inserting 2-year; (C)in subsection (f)(2), by striking one year and inserting two years;
 (D)in subsection (g)(2), by striking one year each place such term appears and inserting two years; (E)by redesignating subsections (h), (i), (j), (k), and (l) as subsections (i), (j), (k), (l), and (m), respectively; and
 (F)by inserting after subsection (g) the following:  (h)Conditional election of insurable interest survivor annuity by participants married at the time of retirement (1) Authority to make designationSubject to the rights of former spouses under subsection (b) and section 222, at the time of retirement a married participant found by the Director to be in good health may elect to receive an annuity reduced in accordance with subsection (f)(1)(B) and designate in writing an individual having an insurable interest in the participant to receive an annuity under the system after the participant's death, except that any such election to provide an insurable interest survivor annuity to the participant's spouse shall only be effective if the participant's spouse waives the spousal right to a survivor annuity under this Act. The amount of the annuity shall be equal to 55 percent of the participant's reduced annuity.
 (2)Reduction in participant's annuityThe annuity payable to the participant making such election shall be reduced by 10 percent of an annuity computed under subsection (a) and by an additional 5 percent for each full 5 years the designated individual is younger than the participant. The total reduction under this subparagraph may not exceed 40 percent.
 (3)Commencement of survivor annuityThe annuity payable to the designated individual shall begin on the day after the retired participant dies and terminate on the last day of the month before the designated individual dies.
 (4)Recomputation of participant's annuity on death of designated individualAn annuity that is reduced under this subsection shall, effective the first day of the month following the death of the designated individual, be recomputed and paid as if the annuity had not been so reduced..
							(2)Conforming amendments
 (A)Central Intelligence Agency Retirement ActThe Central Intelligence Agency Retirement Act (50 U.S.C. 2001 et seq.) is amended— (i)in section 232(b)(1) (50 U.S.C. 2052(b)(1)), by striking 221(h), and inserting 221(i),; and
 (ii)in section 252(h)(4) (50 U.S.C. 2082(h)(4)), by striking 221(k) and inserting 221(l). (B)Central Intelligence Agency Act of 1949Subsection (a) of section 14 of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3514(a)) is amended by striking 221(h)(2), 221(i), 221(l), and inserting 221(i)(2), 221(j), 221(m),.
 (b)Annuities for former spousesSubparagraph (B) of section 222(b)(5) of the Central Intelligence Agency Retirement Act (50 U.S.C. 2032(b)(5)(B)) is amended by striking one year and inserting two years.
 (c)Prior service creditSubparagraph (A) of section 252(b)(3) of the Central Intelligence Agency Retirement Act (50 U.S.C. 2082(b)(3)(A)) is amended by striking October 1, 1990 both places that term appears and inserting March 31, 1991.
 (d)Reemployment compensationSection 273 of the Central Intelligence Agency Retirement Act (50 U.S.C. 2113) is amended— (1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and
 (2)by inserting after subsection (a) the following:  (b)Part-Time reemployed annuitantsThe Director shall have the authority to reemploy an annuitant on a part-time basis in accordance with section 8344(l) of title 5, United States Code..
 (e)Effective date and applicationThe amendments made by subsection (a)(1)(A) and subsection (c) shall take effect as if enacted on October 28, 2009, and shall apply to computations or participants, respectively, as of such date.
					XXIIIGeneral intelligence community matters
 2301.Restriction on conduct of intelligence activitiesThe authorization of appropriations by this division shall not be deemed to constitute authority for the conduct of any intelligence activity which is not otherwise authorized by the Constitution or the laws of the United States.
 2302.Increase in employee compensation and benefits authorized by lawAppropriations authorized by this division for salary, pay, retirement, and other benefits for Federal employees may be increased by such additional or supplemental amounts as may be necessary for increases in such compensation or benefits authorized by law.
				2303.Modification of special pay authority for science, technology, engineering, or mathematics
 positions and addition of special pay authority for cyber positionsSection 113B of the National Security Act of 1947 (50 U.S.C. 3049a) is amended— (1)by amending subsection (a) to read as follows:
						
							(a)Special rates of pay for positions requiring expertise in science, technology, engineering, or
			 mathematics
 (1)In generalNotwithstanding part III of title 5, United States Code, the head of each element of the intelligence community may, for one or more categories of positions in such element that require expertise in science, technology, engineering, or mathematics—
 (A)establish higher minimum rates of pay; and (B)make corresponding increases in all rates of pay of the pay range for each grade or level, subject to subsection (b) or (c), as applicable.
 (2)TreatmentThe special rate supplements resulting from the establishment of higher rates under paragraph (1) shall be basic pay for the same or similar purposes as those specified in section 5305(j) of title 5, United States Code.;
 (2)by redesignating subsections (b) through (f) as subsections (c) through (g), respectively; (3)by inserting after subsection (a) the following:
						
							(b)Special rates of pay for cyber positions
 (1)In generalNotwithstanding subsection (c), the Director of the National Security Agency may establish a special rate of pay—
 (A)not to exceed the rate of basic pay payable for level II of the Executive Schedule under section 5313 of title 5, United States Code, if the Director certifies to the Under Secretary of Defense for Intelligence, in consultation with the Under Secretary of Defense for Personnel and Readiness, that the rate of pay is for positions that perform functions that execute the cyber mission of the Agency; or
 (B)not to exceed the rate of basic pay payable for the Vice President of the United States under section 104 of title 3, United States Code, if the Director certifies to the Secretary of Defense, by name, individuals that have advanced skills and competencies and that perform critical functions that execute the cyber mission of the Agency.
 (2)Pay limitationEmployees receiving a special rate under paragraph (1) shall be subject to an aggregate pay limitation that parallels the limitation established in section 5307 of title 5, United States Code, except that—
 (A)any allowance, differential, bonus, award, or other similar cash payment in addition to basic pay that is authorized under title 10, United States Code, (or any other applicable law in addition to title 5 of such Code, excluding the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.)) shall also be counted as part of aggregate compensation; and
 (B)aggregate compensation may not exceed the rate established for the Vice President of the United States under section 104 of title 3, United States Code.
 (3)Limitation on number of recipientsThe number of individuals who receive basic pay established under paragraph (1)(B) may not exceed 100 at any time.
 (4)Limitation on use as comparative referenceNotwithstanding any other provision of law, special rates of pay and the limitation established under paragraph (1)(B) may not be used as comparative references for the purpose of fixing the rates of basic pay or maximum pay limitations of qualified positions under section 1599f of title 10, United States Code, or section 226 of the Homeland Security Act of 2002 (6 U.S.C. 147).;
 (4)in subsection (c), as redesignated by paragraph (2), by striking A minimum and inserting Except as provided in subsection (b), a minimum; (5)in subsection (d), as redesignated by paragraph (2), by inserting or (b) after by subsection (a); and
 (6)in subsection (g), as redesignated by paragraph (2)— (A)in paragraph (1), by striking Not later than 90 days after the date of the enactment of the Intelligence Authorization Act for Fiscal Year 2017 and inserting Not later than 90 days after the date of the enactment of the Damon Paul Nelson and Matthew Young Pollard Intelligence Authorization Act for Fiscal Years 2018 and 2019; and
 (B)in paragraph (2)(A), by inserting or (b) after subsection (a). 2304.Modification of appointment of Chief Information Officer of the Intelligence CommunitySection 103G(a) of the National Security Act of 1947 (50 U.S.C. 3032(a)) is amended by striking President and inserting Director.
				2305.Director of National Intelligence review of placement of positions within the intelligence
			 community on the Executive Schedule
 (a)ReviewThe Director of National Intelligence, in coordination with the Director of the Office of Personnel Management, shall conduct a review of positions within the intelligence community regarding the placement of such positions on the Executive Schedule under subchapter II of chapter 53 of title 5, United States Code. In carrying out such review, the Director of National Intelligence, in coordination with the Director of the Office of Personnel Management, shall determine—
 (1)the standards under which such review will be conducted; (2)which positions should or should not be on the Executive Schedule; and
 (3)for those positions that should be on the Executive Schedule, the level of the Executive Schedule at which such positions should be placed.
 (b)ReportNot later than 60 days after the date on which the review under subsection (a) is completed, the Director of National Intelligence shall submit to the congressional intelligence committees, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Committee on Oversight and Reform of the House of Representatives an unredacted report describing the standards by which the review was conducted and the outcome of the review.
					2306.Supply Chain and Counterintelligence Risk Management Task Force
 (a)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: (1)The congressional intelligence committees.
 (2)The Committee on Armed Services and the Committee on Homeland Security and Governmental Affairs of the Senate.
 (3)The Committee on Armed Services, the Committee on Homeland Security, and the Committee on Oversight and Reform of the House of Representatives.
 (b)Requirement To establishThe Director of National Intelligence shall establish a Supply Chain and Counterintelligence Risk Management Task Force to standardize information sharing between the intelligence community and the acquisition community of the United States Government with respect to the supply chain and counterintelligence risks.
 (c)MembersThe Supply Chain and Counterintelligence Risk Management Task Force established under subsection (b) shall be composed of—
 (1)a representative of the Defense Security Service of the Department of Defense; (2)a representative of the General Services Administration;
 (3)a representative of the Office of Federal Procurement Policy of the Office of Management and Budget;
 (4)a representative of the Department of Homeland Security; (5)a representative of the Federal Bureau of Investigation;
 (6)the Director of the National Counterintelligence and Security Center; and (7)any other members the Director of National Intelligence determines appropriate.
 (d)Security clearancesEach member of the Supply Chain and Counterintelligence Risk Management Task Force established under subsection (b) shall have a security clearance at the top secret level and be able to access sensitive compartmented information.
 (e)Annual reportThe Supply Chain and Counterintelligence Risk Management Task Force established under subsection (b) shall submit to the appropriate congressional committees an annual report that describes the activities of the Task Force during the previous year, including identification of the supply chain and counterintelligence risks shared with the acquisition community of the United States Government by the intelligence community.
					2307.Consideration of adversarial telecommunications and cybersecurity infrastructure when sharing
 intelligence with foreign governments and entitiesWhenever the head of an element of the intelligence community enters into an intelligence sharing agreement with a foreign government or any other foreign entity, the head of the element shall consider the pervasiveness of telecommunications and cybersecurity infrastructure, equipment, and services provided by adversaries of the United States, particularly China and Russia, or entities of such adversaries in the country or region of the foreign government or other foreign entity entering into the agreement.
				2308.Cyber protection support for the personnel of the intelligence community in positions highly
			 vulnerable to cyber attack
 (a)DefinitionsIn this section: (1)Personal accountsThe term personal accounts means accounts for online and telecommunications services, including telephone, residential Internet access, email, text and multimedia messaging, cloud computing, social media, health care, and financial services, used by personnel of the intelligence community outside of the scope of their employment with elements of the intelligence community.
 (2)Personal technology devicesThe term personal technology devices means technology devices used by personnel of the intelligence community outside of the scope of their employment with elements of the intelligence community, including networks to which such devices connect.
						(b)Authority To provide cyber protection support
 (1)In generalSubject to a determination by the Director of National Intelligence, the Director may provide cyber protection support for the personal technology devices and personal accounts of the personnel described in paragraph (2).
 (2)At-risk personnelThe personnel described in this paragraph are personnel of the intelligence community— (A)who the Director determines to be highly vulnerable to cyber attacks and hostile information collection activities because of the positions occupied by such personnel in the intelligence community; and
 (B)whose personal technology devices or personal accounts are highly vulnerable to cyber attacks and hostile information collection activities.
 (c)Nature of cyber protection supportSubject to the availability of resources, the cyber protection support provided to personnel under subsection (b) may include training, advice, assistance, and other services relating to cyber attacks and hostile information collection activities.
 (d)Limitation on supportNothing in this section shall be construed— (1)to encourage personnel of the intelligence community to use personal technology devices for official business; or
 (2)to authorize cyber protection support for senior intelligence community personnel using personal devices, networks, and personal accounts in an official capacity.
 (e)ReportNot later than 180 days after the date of the enactment of this Act, the Director shall submit to the congressional intelligence committees a report on the provision of cyber protection support under subsection (b). The report shall include—
 (1)a description of the methodology used to make the determination under subsection (b)(2); and (2)guidance for the use of cyber protection support and tracking of support requests for personnel receiving cyber protection support under subsection (b).
 2309.Elimination of sunset of authority relating to management of supply-chain riskSection 309 of the Intelligence Authorization Act for Fiscal Year 2012 (Public Law 112–87; 50 U.S.C. 3329 note) is amended by striking subsection (g).
				2310.Limitations on determinations regarding certain security classifications
 (a)ProhibitionAn officer of an element of the intelligence community who has been nominated by the President for a position that requires the advice and consent of the Senate may not make a classification decision with respect to information related to such officer's nomination.
					(b)Classification determinations
 (1)In generalExcept as provided in paragraph (2), in a case in which an officer described in subsection (a) has been nominated as described in such subsection and classification authority rests with the officer or another officer who reports directly to such officer, a classification decision with respect to information relating to the officer shall be made by the Director of National Intelligence.
 (2)Nominations of Director of National IntelligenceIn a case described in paragraph (1) in which the officer nominated is the Director of National Intelligence, the classification decision shall be made by the Principal Deputy Director of National Intelligence.
 (c)ReportsWhenever the Director or the Principal Deputy Director makes a decision under subsection (b), the Director or the Principal Deputy Director, as the case may be, shall submit to the congressional intelligence committees a report detailing the reasons for the decision.
					2311.Joint Intelligence Community Council
 (a)MeetingsSection 101A(d) of the National Security Act of 1947 (50 U.S.C. 3022(d)) is amended— (1)by striking regular; and
 (2)by inserting as the Director considers appropriate after Council. (b)Report on function and utility of the Joint Intelligence Community Council (1)In generalNo later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Executive Office of the President and members of the Joint Intelligence Community Council, shall submit to the congressional intelligence committees a report on the function and utility of the Joint Intelligence Community Council.
 (2)ContentsThe report required by paragraph (1) shall include the following: (A)The number of physical or virtual meetings held by the Council per year since the Council’s inception.
 (B)A description of the effect and accomplishments of the Council. (C)An explanation of the unique role of the Council relative to other entities, including with respect to the National Security Council and the Executive Committee of the intelligence community.
 (D)Recommendations for the future role and operation of the Council. (E)Such other matters relating to the function and utility of the Council as the Director considers appropriate.
 (3)FormThe report submitted under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
						2312.Intelligence community information technology environment
 (a)DefinitionsIn this section: (1)Core serviceThe term core service means a capability that is available to multiple elements of the intelligence community and required for consistent operation of the intelligence community information technology environment.
 (2)Intelligence community information technology environmentThe term intelligence community information technology environment means all of the information technology services across the intelligence community, including the data sharing and protection environment across multiple classification domains.
						(b)Roles and responsibilities
 (1)Director of National IntelligenceThe Director of National Intelligence shall be responsible for coordinating the performance by elements of the intelligence community of the intelligence community information technology environment, including each of the following:
 (A)Ensuring compliance with all applicable environment rules and regulations of such environment. (B)Ensuring measurable performance goals exist for such environment.
 (C)Documenting standards and practices of such environment. (D)Acting as an arbiter among elements of the intelligence community related to any disagreements arising out of the implementation of such environment.
 (E)Delegating responsibilities to the elements of the intelligence community and carrying out such other responsibilities as are necessary for the effective implementation of such environment.
 (2)Core service providersProviders of core services shall be responsible for— (A)providing core services, in coordination with the Director of National Intelligence; and
 (B)providing the Director with information requested and required to fulfill the responsibilities of the Director under paragraph (1).
							(3)Use of core services
 (A)In generalExcept as provided in subparagraph (B), each element of the intelligence community shall use core services when such services are available.
 (B)ExceptionThe Director of National Intelligence may provide for a written exception to the requirement under subparagraph (A) if the Director determines there is a compelling financial or mission need for such exception.
 (c)Management accountabilityNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall designate and maintain one or more accountable executives of the intelligence community information technology environment to be responsible for—
 (1)management, financial control, and integration of such environment; (2)overseeing the performance of each core service, including establishing measurable service requirements and schedules;
 (3)to the degree feasible, ensuring testing of each core service of such environment, including testing by the intended users, to evaluate performance against measurable service requirements and to ensure the capability meets user requirements; and
 (4)coordinate transition or restructuring efforts of such environment, including phaseout of legacy systems.
 (d)Security planNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall develop and maintain a security plan for the intelligence community information technology environment.
 (e)Long-Term roadmapNot later than 180 days after the date of the enactment of this Act, and during each of the second and fourth fiscal quarters thereafter, the Director of National Intelligence shall submit to the congressional intelligence committees a long-term roadmap that shall include each of the following:
 (1)A description of the minimum required and desired core service requirements, including— (A)key performance parameters; and
 (B)an assessment of current, measured performance. (2)implementation milestones for the intelligence community information technology environment, including each of the following:
 (A)A schedule for expected deliveries of core service capabilities during each of the following phases:
 (i)Concept refinement and technology maturity demonstration. (ii)Development, integration, and demonstration.
 (iii)Production, deployment, and sustainment. (iv)System retirement.
 (B)Dependencies of such core service capabilities. (C)Plans for the transition or restructuring necessary to incorporate core service capabilities.
 (D)A description of any legacy systems and discontinued capabilities to be phased out. (3)Such other matters as the Director determines appropriate.
 (f)Business planNot later than 180 days after the date of the enactment of this Act, and during each of the second and fourth fiscal quarters thereafter, the Director of National Intelligence shall submit to the congressional intelligence committees a business plan that includes each of the following:
 (1)A systematic approach to identify core service funding requests for the intelligence community information technology environment within the proposed budget, including multiyear plans to implement the long-term roadmap required by subsection (e).
 (2)A uniform approach by which each element of the intelligence community shall identify the cost of legacy information technology or alternative capabilities where services of the intelligence community information technology environment will also be available.
 (3)A uniform effort by which each element of the intelligence community shall identify transition and restructuring costs for new, existing, and retiring services of the intelligence community information technology environment, as well as services of such environment that have changed designations as a core service.
 (g)Quarterly presentationsBeginning not later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall provide to the congressional intelligence committees quarterly updates regarding ongoing implementation of the intelligence community information technology environment as compared to the requirements in the most recently submitted security plan required by subsection (d), long-term roadmap required by subsection (e), and business plan required by subsection (f).
 (h)Additional notificationsThe Director of National Intelligence shall provide timely notification to the congressional intelligence committees regarding any policy changes related to or affecting the intelligence community information technology environment, new initiatives or strategies related to or impacting such environment, and changes or deficiencies in the execution of the security plan required by subsection (d), long-term roadmap required by subsection (e), and business plan required by subsection (f).
 (i)SunsetThe section shall have no effect on or after September 30, 2024. 2313.Report on development of secure mobile voice solution for intelligence community (a)In generalNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Director of the Central Intelligence Agency and the Director of the National Security Agency, shall submit to the congressional intelligence committees a classified report on the feasibility, desirability, cost, and required schedule associated with the implementation of a secure mobile voice solution for the intelligence community.
 (b)ContentsThe report required by subsection (a) shall include, at a minimum, the following: (1)The benefits and disadvantages of a secure mobile voice solution.
 (2)Whether the intelligence community could leverage commercially available technology for classified voice communications that operates on commercial mobile networks in a secure manner and identifying the accompanying security risks to such networks.
 (3)A description of any policies or community guidance that would be necessary to govern the potential solution, such as a process for determining the appropriate use of a secure mobile telephone and any limitations associated with such use.
						2314.Policy on minimum insider threat standards
 (a)Policy requiredNot later than 60 days after the date of the enactment of this Act, the Director of National Intelligence shall establish a policy for minimum insider threat standards that is consistent with the National Insider Threat Policy and Minimum Standards for Executive Branch Insider Threat Programs.
 (b)ImplementationNot later than 180 days after the date of the enactment of this Act, the head of each element of the intelligence community shall implement the policy established under subsection (a).
					2315.Submission of intelligence community policies
 (a)DefinitionsIn this section: (1)Electronic repositoryThe term electronic repository means the electronic distribution mechanism, in use as of the date of the enactment of this Act, or any successor electronic distribution mechanism, by which the Director of National Intelligence submits to the congressional intelligence committees information.
 (2)PolicyThe term policy, with respect to the intelligence community, includes unclassified or classified— (A)directives, policy guidance, and policy memoranda of the intelligence community;
 (B)executive correspondence of the Director of National Intelligence; and (C)any equivalent successor policy instruments.
							(b)Submission of policies
 (1)Current policyNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees using the electronic repository all nonpublicly available policies issued by the Director of National Intelligence for the intelligence community that are in effect as of the date of the submission.
 (2)Continuous updatesNot later than 15 days after the date on which the Director of National Intelligence issues, modifies, or rescinds a policy of the intelligence community, the Director shall—
 (A)notify the congressional intelligence committees of such addition, modification, or removal; and (B)update the electronic repository with respect to such addition, modification, or removal.
 2316.Expansion of intelligence community recruitment effortsIn order to further increase the diversity of the intelligence community workforce, not later than 90 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with heads of elements of the Intelligence Community, shall create, implement, and submit to the congressional intelligence committees a written plan to ensure that rural and underrepresented regions are more fully and consistently represented in such elements’ employment recruitment efforts. Upon receipt of the plan, the congressional committees shall have 60 days to submit comments to the Director of National Intelligence before such plan shall be implemented.
				XXIVMatters relating to elements of the intelligence community
				AOffice of the Director of National Intelligence
					2401.Authority for protection of current and former employees of the Office of the Director of National
 IntelligenceSection 5(a)(4) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3506(a)(4)) is amended by striking such personnel of the Office of the Director of National Intelligence as the Director of National Intelligence may designate; and inserting current and former personnel of the Office of the Director of National Intelligence and their immediate families as the Director of National Intelligence may designate;.
					2402.Designation of the program manager-information sharing environment
 (a)Information sharing environmentSection 1016(b) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485(b)) is amended—
 (1)in paragraph (1), by striking President and inserting Director of National Intelligence; and (2)in paragraph (2), by striking President both places that term appears and inserting Director of National Intelligence.
 (b)Program managerSection 1016(f)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485(f)(1)) is amended by striking The individual designated as the program manager shall serve as program manager until removed from service or replaced by the President (at the President's sole discretion). and inserting Beginning on the date of the enactment of the Damon Paul Nelson and Matthew Young Pollard Intelligence Authorization Act for Fiscal Years 2018, 2019 and 2020, each individual designated as the program manager shall be appointed by the Director of National Intelligence..
 2403.Technical modification to the executive scheduleSection 5315 of title 5, United States Code, is amended by adding at the end the following: Director of the National Counterintelligence and Security Center.. 2404.Chief Financial Officer of the Intelligence CommunitySection 103I(a) of the National Security Act of 1947 (50 U.S.C. 3034(a)) is amended by adding at the end the following new sentence: The Chief Financial Officer shall report directly to the Director of National Intelligence..
 2405.Chief Information Officer of the Intelligence CommunitySection 103G(a) of the National Security Act of 1947 (50 U.S.C. 3032(a)) is amended by adding at the end the following new sentence: The Chief Information Officer shall report directly to the Director of National Intelligence..
					BCentral Intelligence Agency
 2411.Central Intelligence Agency subsistence for personnel assigned to austere locationsSubsection (a) of section 5 of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3506) is amended—
 (1)in paragraph (1), by striking (50 U.S.C. 403–4a)., and inserting (50 U.S.C. 403–4a),; (2)in paragraph (6), by striking and at the end;
 (3)in paragraph (7), by striking the period at the end and inserting ; and; and (4)by adding at the end the following new paragraph:
							
 (8)Upon the approval of the Director, provide, during any fiscal year, with or without reimbursement, subsistence to any personnel assigned to an overseas location designated by the Agency as an austere location..
						2412.Special rules for certain monthly workers’ compensation payments and other payments for Central
			 Intelligence Agency personnel
 (a)In generalThe Central Intelligence Agency Act of 1949 (50 U.S.C. 3501 et seq.) is amended by inserting after section 19 the following new section:
							
								19A.Special rules for certain individuals injured by reason of war, insurgency, hostile act, or
			 terrorist activities
 (a)DefinitionsIn this section: (1)Covered dependentThe term covered dependent means a family member (as defined by the Director) of a covered employee who, on or after September 11, 2001—
 (A)accompanies the covered employee to an assigned duty station in a foreign country; and (B)becomes injured by reason of a qualifying injury.
 (2)Covered employeeThe term covered employee means an officer or employee of the Central Intelligence Agency who, on or after September 11, 2001, becomes injured by reason of a qualifying injury.
 (3)Covered individualThe term covered individual means an individual who— (A) (i)is detailed to the Central Intelligence Agency from other agencies of the United States Government or from the Armed Forces; or
 (ii)is affiliated with the Central Intelligence Agency, as determined by the Director; and (B)who, on or after September 11, 2001, becomes injured by reason of a qualifying injury.
 (4)Qualifying injuryThe term qualifying injury means the following: (A)With respect to a covered dependent, an injury incurred—
 (i)during a period in which the covered dependent is accompanying the covered employee to an assigned duty station in a foreign country;
 (ii)in connection with war, insurgency, hostile act, terrorist activity, or other incident designated by the Director; and
 (iii)that was not the result of the willful misconduct of the covered dependent. (B)With respect to a covered employee or a covered individual, an injury incurred—
 (i)during a period of assignment to a duty station in a foreign country; (ii)in connection with a war, insurgency, hostile act, terrorist activity, or other incident designated by the Director; and
 (iii)that was not the result of the willful misconduct of the covered employee or the covered individual.
												(b)Adjustment of compensation for certain injuries
 (1)IncreaseThe Director may increase the amount of monthly compensation paid to a covered employee under section 8105 of title 5, United States Code. Subject to paragraph (2), the Director may determine the amount of each such increase by taking into account—
 (A)the severity of the qualifying injury; (B)the circumstances by which the covered employee became injured; and
 (C)the seniority of the covered employee. (2)MaximumNotwithstanding chapter 81 of title 5, United States Code, the total amount of monthly compensation increased under paragraph (1) may not exceed the monthly pay of the maximum rate of basic pay for GS–15 of the General Schedule under section 5332 of such title.
 (c)Costs for treating qualifying injuriesThe Director may pay the costs of treating a qualifying injury of a covered employee, a covered individual, or a covered dependent, or may reimburse a covered employee, a covered individual, or a covered dependent for such costs, that are not otherwise covered by chapter 81 of title 5, United States Code, or other provision of Federal law.
 (d)Treatment of amountsFor purposes of section 104 of the Internal Revenue Code of 1986, amounts paid pursuant to this section shall be treated as amounts paid under chapter 81 of title 5, United States Code..
 (b)RegulationsNot later than 120 days after the date of the enactment of this Act, the Director of the Central Intelligence Agency shall—
 (1)prescribe regulations ensuring the fair and equitable implementation of section 19A of the Central Intelligence Agency Act of 1949, as added by subsection (a); and
 (2)submit to the congressional intelligence committees such regulations. (c)ApplicationSection 19A of the Central Intelligence Agency Act of 1949, as added by subsection (a), shall apply with respect to—
 (1)payments made to covered employees (as defined in such section) under section 8105 of title 5, United States Code, beginning on or after the date of the enactment of this Act; and
 (2)treatment described in subsection (b) of such section 19A occurring on or after the date of the enactment of this Act.
 2413.Expansion of security protective service jurisdiction of the Central Intelligence AgencySubsection (a)(1) of section 15 of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3515(a)) is amended—
 (1)in subparagraph (B), by striking 500 feet; and inserting 500 yards;; and (2)in subparagraph (D), by striking 500 feet. and inserting 500 yards..
						2414.Repeal of foreign language proficiency requirement for certain senior level positions in the
			 Central Intelligence Agency
 (a)Repeal of foreign language proficiency requirementSection 104A of the National Security Act of 1947 (50 U.S.C. 3036) is amended by striking subsection (g).
 (b)Conforming repeal of report requirementSection 611 of the Intelligence Authorization Act for Fiscal Year 2005 (Public Law 108–487) is amended by striking subsection (c).
						COffice of Intelligence and Counterintelligence of Department of Energy
					2421.Consolidation of Department of Energy Offices of Intelligence and Counterintelligence
 (a)In generalSection 215 of the Department of Energy Organization Act (42 U.S.C. 7144b) is amended to read as follows:
							
 215.Office of Intelligence and Counterintelligence(a)DefinitionsIn this section, the terms intelligence community and National Intelligence Program have the meanings given such terms in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).
 (b)In generalThere is in the Department an Office of Intelligence and Counterintelligence. Such office shall be under the National Intelligence Program.
									(c)Director
 (1)The head of the Office shall be the Director of the Office of Intelligence and Counterintelligence, who shall be an employee in the Senior Executive Service, the Senior Intelligence Service, the Senior National Intelligence Service, or any other Service that the Secretary, in coordination with the Director of National Intelligence, considers appropriate. The Director of the Office shall report directly to the Secretary.
 (2)The Secretary shall select an individual to serve as the Director from among individuals who have substantial expertise in matters relating to the intelligence community, including foreign intelligence and counterintelligence.
										(d)Duties
 (1)Subject to the authority, direction, and control of the Secretary, the Director shall perform such duties and exercise such powers as the Secretary may prescribe.
 (2)The Director shall be responsible for establishing policy for intelligence and counterintelligence programs and activities at the Department..
 (b)Conforming repealSection 216 of the Department of Energy Organization Act (42 U.S.C. 7144c) is hereby repealed. (c)Clerical amendmentThe table of contents at the beginning of the Department of Energy Organization Act is amended by striking the items relating to sections 215 and 216 and inserting the following new item:
							
								
									Sec. 215. Office of Intelligence and Counterintelligence..
 2422.Establishment of Energy Infrastructure Security CenterSection 215 of the Department of Energy Organization Act (42 U.S.C. 7144b), as amended by section 2421, is further amended by adding at the end the following:
						
							(e)Energy Infrastructure Security Center
								(1)
 (A)The President shall establish an Energy Infrastructure Security Center, taking into account all appropriate government tools to analyze and disseminate intelligence relating to the security of the energy infrastructure of the United States.
 (B)The Director of Intelligence and Counterintelligence shall appoint the head of the Energy Infrastructure Security Center.
 (C)The Energy Infrastructure Security Center shall be located within the Office of Intelligence and Counterintelligence.
 (2)In establishing the Energy Infrastructure Security Center, the Director of the Office of Intelligence and Counterintelligence shall address the following missions and objectives to coordinate and disseminate intelligence relating to the security of the energy infrastructure of the United States:
 (A)Establishing a primary organization within the United States Government for analyzing and integrating all intelligence possessed or acquired by the United States pertaining to the security of the energy infrastructure of the United States.
 (B)Ensuring that appropriate departments and agencies have full access to and receive intelligence support needed to execute the plans or activities of the agencies, and perform independent, alternative analyses.
 (C)Establishing a central repository on known and suspected foreign threats to the energy infrastructure of the United States, including with respect to any individuals, groups, or entities engaged in activities targeting such infrastructure, and the goals, strategies, capabilities, and networks of such individuals, groups, or entities.
 (D)Disseminating intelligence information relating to the security of the energy infrastructure of the United States, including threats and analyses, to the President, to the appropriate departments and agencies, and to the appropriate committees of Congress.
 (3)The President may waive the requirements of this subsection, and any parts thereof, if the President determines that such requirements do not materially improve the ability of the United States Government to prevent and halt attacks against the energy infrastructure of the United States. Such waiver shall be made in writing to Congress and shall include a description of how the missions and objectives in paragraph (2) are being met.
 (4)If the President decides not to exercise the waiver authority granted by paragraph (3), the President shall submit to Congress from time to time updates and plans regarding the establishment of an Energy Infrastructure Security Center..
 2423.Repeal of Department of Energy Intelligence Executive Committee and budget reporting requirementSection 214 of the Department of Energy Organization Act (42 U.S.C. 7144a) is amended— (1)by striking (a); and
 (2)by striking subsections (b) and (c). DOther elements 2431.Plan for designation of counterintelligence component of Defense Security Service as an element of intelligence communityNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence and Under Secretary of Defense for Intelligence, in coordination with the Director of the National Counterintelligence and Security Center, shall submit to the congressional intelligence committees, the Committee on Armed Services of the Senate, and the Committee on Armed Services of the House of Representatives a plan to designate the counterintelligence component of the Defense Security Service of the Department of Defense as an element of the intelligence community by not later than January 1, 2021. Such plan shall—
 (1)address the implications of such designation on the authorities, governance, personnel, resources, information technology, collection, analytic products, information sharing, and business processes of the Defense Security Service and the intelligence community; and
 (2)not address the personnel security functions of the Defense Security Service. 2432.Notice not required for private entitiesSection 3553 of title 44, United States Code, is amended—
 (1)by redesignating subsection (j) as subsection (k); and (2)by inserting after subsection (i) the following:
							
 (j)Rule of constructionNothing in this section shall be construed to require the Secretary to provide notice to any private entity before the Secretary issues a binding operational directive under subsection (b)(2)..
						2433.Establishment of advisory board for National Reconnaissance Office
 (a)EstablishmentSection 106A of the National Security Act of 1947 (50 U.S.C. 3041a) is amended by adding at the end the following new subsection:
							
								(d)Advisory board
 (1)EstablishmentThere is established in the National Reconnaissance Office an advisory board (in this section referred to as the Board).
 (2)DutiesThe Board shall— (A)study matters relating to the mission of the National Reconnaissance Office, including with respect to promoting innovation, competition, and resilience in space, overhead reconnaissance, acquisition, and other matters; and
 (B)advise and report directly to the Director with respect to such matters. (3)Members (A)Number and appointment (i)In generalThe Board shall be composed of five members appointed by the Director from among individuals with demonstrated academic, government, business, or other expertise relevant to the mission and functions of the National Reconnaissance Office.
 (ii)NotificationNot later than 30 days after the date on which the Director appoints a member to the Board, the Director shall notify the congressional intelligence committees and the congressional defense committees (as defined in section 101(a) of title 10, United States Code) of such appointment.
 (B)TermsEach member shall be appointed for a term of 2 years. Except as provided by subparagraph (C), a member may not serve more than three terms.
 (C)VacancyAny member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that member’s term until a successor has taken office.
 (D)ChairThe Board shall have a Chair, who shall be appointed by the Director from among the members. (E)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.
 (F)Executive SecretaryThe Director may appoint an executive secretary, who shall be an employee of the National Reconnaissance Office, to support the Board.
 (4)MeetingsThe Board shall meet not less than quarterly, but may meet more frequently at the call of the Director.
 (5)ReportsNot later than March 31 of each year, the Board shall submit to the Director and to the congressional intelligence committees a report on the activities and significant findings of the Board during the preceding year.
 (6)Nonapplicability of certain requirementsThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Board. (7)TerminationThe Board shall terminate on the date that is 3 years after the date of the first meeting of the Board..
 (b)Initial appointmentsNot later than 180 days after the date of the enactment of this Act, the Director of the National Reconnaissance Office shall appoint the initial five members to the advisory board under subsection (d) of section 106A of the National Security Act of 1947 (50 U.S.C. 3041a), as added by subsection (a).
						2434.Collocation of certain Department of Homeland Security personnel at field locations
 (a)Identification of opportunities for collocationNot later than 60 days after the date of the enactment of this Act, the Under Secretary of Homeland Security for Intelligence and Analysis shall identify, in consultation with the Commissioner of U.S. Customs and Border Protection, the Administrator of the Transportation Security Administration, the Director of U.S. Immigration and Customs Enforcement, and the heads of such other elements of the Department of Homeland Security as the Under Secretary considers appropriate, opportunities for collocation of officers of the Office of Intelligence and Analysis in the field outside of the greater Washington, District of Columbia, area in order to support operational units from U.S. Customs and Border Protection, the Transportation Security Administration, U.S. Immigration and Customs Enforcement, and other elements of the Department of Homeland Security.
 (b)Plan for collocationNot later than 120 days after the date of the enactment of this Act, the Under Secretary shall submit to the congressional intelligence committees a report that includes a plan for collocation as described in subsection (a).
						XXVElection matters
				2501.Report on cyber attacks by foreign governments against United States election infrastructure
 (a)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the congressional intelligence committees; (B)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (C)the Committee on Homeland Security of the House of Representatives; (D)the Committee on Foreign Relations of the Senate; and
 (E)the Committee on Foreign Affairs of the House of Representatives. (2)Congressional leadershipThe term congressional leadership includes the following:
 (A)The majority leader of the Senate. (B)The minority leader of the Senate.
 (C)The Speaker of the House of Representatives. (D)The minority leader of the House of Representatives.
 (3)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States.
 (b)Report requiredNot later than 60 days after the date of the enactment of this Act, the Under Secretary of Homeland Security for Intelligence and Analysis shall submit to congressional leadership and the appropriate congressional committees a report on cyber attacks and attempted cyber attacks by foreign governments on United States election infrastructure in States and localities in connection with the 2016 Presidential election in the United States and such cyber attacks or attempted cyber attacks as the Under Secretary anticipates against such infrastructure. Such report shall identify the States and localities affected and shall include cyber attacks and attempted cyber attacks against voter registration databases, voting machines, voting-related computer networks, and the networks of Secretaries of State and other election officials of the various States.
 (c)FormThe report submitted under subsection (b) shall be submitted in unclassified form, but may include a classified annex.
					2502.Review of intelligence community's posture to collect against and analyze Russian efforts to
			 influence the Presidential election
 (a)Review requiredNot later than 1 year after the date of the enactment of this Act, the Director of National Intelligence shall—
 (1)complete an after action review of the posture of the intelligence community to collect against and analyze efforts of the Government of Russia to interfere in the 2016 Presidential election in the United States; and
 (2)submit to the congressional intelligence committees a report on the findings of the Director with respect to such review.
 (b)ElementsThe review required by subsection (a) shall include, with respect to the posture and efforts described in paragraph (1) of such subsection, the following:
 (1)An assessment of whether the resources of the intelligence community were properly aligned to detect and respond to the efforts described in subsection (a)(1).
 (2)An assessment of the information sharing that occurred within elements of the intelligence community.
 (3)An assessment of the information sharing that occurred between elements of the intelligence community.
 (4)An assessment of applicable authorities necessary to collect on any such efforts and any deficiencies in those authorities.
 (5)A review of the use of open source material to inform analysis and warning of such efforts. (6)A review of the use of alternative and predictive analysis.
 (c)Form of reportThe report required by subsection (a)(2) shall be submitted to the congressional intelligence committees in a classified form.
					2503.Assessment of foreign intelligence threats to Federal elections
 (a)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the congressional intelligence committees; (B)the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (C)the Committee on Homeland Security of the House of Representatives. (2)Congressional leadershipThe term congressional leadership includes the following:
 (A)The majority leader of the Senate. (B)The minority leader of the Senate.
 (C)The Speaker of the House of Representatives. (D)The minority leader of the House of Representatives.
 (3)Security vulnerabilityThe term security vulnerability has the meaning given such term in section 102 of the Cybersecurity Information Sharing Act of 2015 (6 U.S.C. 1501).
 (b)In generalThe Director of National Intelligence, in coordination with the Director of the Central Intelligence Agency, the Director of the National Security Agency, the Director of the Federal Bureau of Investigation, the Secretary of Homeland Security, and the heads of other relevant elements of the intelligence community, shall—
 (1)commence not later than 1 year before any regularly scheduled Federal election occurring after December 31, 2018, and complete not later than 180 days before such election, an assessment of security vulnerabilities of State election systems; and
 (2)not later than 180 days before any regularly scheduled Federal election occurring after December 31, 2018, submit a report on such security vulnerabilities and an assessment of foreign intelligence threats to the election to—
 (A)congressional leadership; and (B)the appropriate congressional committees.
 (c)UpdateNot later than 90 days before any regularly scheduled Federal election occurring after December 31, 2018, the Director of National Intelligence shall—
 (1)update the assessment of foreign intelligence threats to that election; and (2)submit the updated assessment to—
 (A)congressional leadership; and (B)the appropriate congressional committees.
							2504.Strategy for countering Russian cyber threats to United States elections
 (a)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: (1)The congressional intelligence committees.
 (2)The Committee on Armed Services and the Committee on Homeland Security and Governmental Affairs of the Senate.
 (3)The Committee on Armed Services and the Committee on Homeland Security of the House of Representatives.
 (4)The Committee on Foreign Relations of the Senate. (5)The Committee on Foreign Affairs of the House of Representatives.
 (b)Requirement for a strategyNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Secretary of Homeland Security, the Director of the Federal Bureau of Investigation, the Director of the Central Intelligence Agency, the Secretary of State, the Secretary of Defense, and the Secretary of the Treasury, shall develop a whole-of-government strategy for countering the threat of Russian cyber attacks and attempted cyber attacks against electoral systems and processes in the United States, including Federal, State, and local election systems, voter registration databases, voting tabulation equipment, and equipment and processes for the secure transmission of election results.
 (c)Elements of the strategyThe strategy required by subsection (b) shall include the following elements: (1)A whole-of-government approach to protecting United States electoral systems and processes that includes the agencies and departments indicated in subsection (b) as well as any other agencies and departments of the United States, as determined appropriate by the Director of National Intelligence and the Secretary of Homeland Security.
 (2)Input solicited from Secretaries of State of the various States and the chief election officials of the States.
 (3)Technical security measures, including auditable paper trails for voting machines, securing wireless and Internet connections, and other technical safeguards.
 (4)Detection of cyber threats, including attacks and attempted attacks by Russian government or nongovernment cyber threat actors.
 (5)Improvements in the identification and attribution of Russian government or nongovernment cyber threat actors.
 (6)Deterrence, including actions and measures that could or should be undertaken against or communicated to the Government of Russia or other entities to deter attacks against, or interference with, United States election systems and processes.
 (7)Improvements in Federal Government communications with State and local election officials. (8)Public education and communication efforts.
 (9)Benchmarks and milestones to enable the measurement of concrete steps taken and progress made in the implementation of the strategy.
 (d)Congressional briefingNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence and the Secretary of Homeland Security shall jointly brief the appropriate congressional committees on the strategy developed under subsection (b).
					2505.Assessment of significant Russian influence campaigns directed at foreign elections and referenda
 (a)Russian influence campaign definedIn this section, the term Russian influence campaign means any effort, covert or overt, and by any means, attributable to the Russian Federation directed at an election, referendum, or similar process in a country other than the Russian Federation or the United States.
 (b)Assessment requiredNot later than 60 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a report containing an analytical assessment of the most significant Russian influence campaigns, if any, conducted during the 3-year period preceding the date of the enactment of this Act, as well as the most significant current or planned such Russian influence campaigns, if any. Such assessment shall include—
 (1)a summary of such significant Russian influence campaigns, including, at a minimum, the specific means by which such campaigns were conducted, are being conducted, or likely will be conducted, as appropriate, and the specific goal of each such campaign;
 (2)a summary of any defenses against or responses to such Russian influence campaigns by the foreign state holding the elections or referenda;
 (3)a summary of any relevant activities by elements of the intelligence community undertaken for the purpose of assisting the government of such foreign state in defending against or responding to such Russian influence campaigns; and
 (4)an assessment of the effectiveness of such defenses and responses described in paragraphs (2) and (3).
 (c)FormThe report required by subsection (b) may be submitted in classified form, but if so submitted, shall contain an unclassified summary.
					2506.Information sharing with State election officials
 (a)State definedIn this section, the term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States.
					(b)Security clearances
 (1)In generalNot later than 30 days after the date of the enactment of this Act, the Director of National Intelligence shall support the Under Secretary of Homeland Security for Intelligence and Analysis, and any other official of the Department of Homeland Security designated by the Secretary of Homeland Security, in sponsoring a security clearance up to the top secret level for each eligible chief election official of a State or the District of Columbia, and additional eligible designees of such election official as appropriate, at the time that such election official assumes such position.
 (2)Interim clearancesConsistent with applicable policies and directives, the Director of National Intelligence may issue interim clearances, for a period to be determined by the Director, to a chief election official as described in paragraph (1) and up to one designee of such official under such paragraph.
						(c)Information sharing
 (1)In generalThe Director of National Intelligence shall assist the Under Secretary of Homeland Security for Intelligence and Analysis and the Under Secretary responsible for overseeing critical infrastructure protection, cybersecurity, and other related programs of the Department (as specified in section 103(a)(1)(H) of the Homeland Security Act of 2002 (6 U.S.C. 113(a)(1)(H))) with sharing any appropriate classified information related to threats to election systems and to the integrity of the election process with chief election officials and such designees who have received a security clearance under subsection (b).
 (2)CoordinationThe Under Secretary of Homeland Security for Intelligence and Analysis shall coordinate with the Director of National Intelligence and the Under Secretary responsible for overseeing critical infrastructure protection, cybersecurity, and other related programs of the Department (as specified in section 103(a)(1)(H) of the Homeland Security Act of 2002 (6 U.S.C. 113(a)(1)(H))) to facilitate the sharing of information to the affected Secretaries of State or States.
						2507.Notification of significant foreign cyber intrusions and active measures campaigns directed at
			 elections for Federal offices
 (a)DefinitionsIn this section: (1)Active measures campaignThe term active measures campaign means a foreign semi-covert or covert intelligence operation.
 (2)Candidate, election, and political partyThe terms candidate, election, and political party have the meanings given those terms in section 301 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101).
 (3)Congressional leadershipThe term congressional leadership includes the following: (A)The majority leader of the Senate.
 (B)The minority leader of the Senate. (C)The Speaker of the House of Representatives.
 (D)The minority leader of the House of Representatives. (4)Cyber intrusionThe term cyber intrusion means an electronic occurrence that actually or imminently jeopardizes, without lawful authority, electronic election infrastructure, or the integrity, confidentiality, or availability of information within such infrastructure.
 (5)Electronic election infrastructureThe term electronic election infrastructure means an electronic information system of any of the following that is related to an election for Federal office:
 (A)The Federal Government. (B)A State or local government.
 (C)A political party. (D)The election campaign of a candidate.
 (6)Federal officeThe term Federal office has the meaning given that term in section 301 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101).
 (7)High confidenceThe term high confidence, with respect to a determination, means that the determination is based on high-quality information from multiple sources.
 (8)Moderate confidenceThe term moderate confidence, with respect to a determination, means that a determination is credibly sourced and plausible but not of sufficient quality or corroborated sufficiently to warrant a higher level of confidence.
 (9)Other appropriate congressional committeesThe term other appropriate congressional committees means— (A)the Committee on Armed Services, the Committee on Homeland Security and Governmental Affairs, and the Committee on Appropriations of the Senate; and
 (B)the Committee on Armed Services, the Committee on Homeland Security, and the Committee on Appropriations of the House of Representatives.
 (b)Determinations of significant foreign cyber intrusions and active measures campaignsThe Director of National Intelligence, the Director of the Federal Bureau of Investigation, and the Secretary of Homeland Security shall jointly carry out subsection (c) if such Directors and the Secretary jointly determine—
 (1)that on or after the date of the enactment of this Act, a significant foreign cyber intrusion or active measures campaign intended to influence an upcoming election for any Federal office has occurred or is occurring; and
 (2)with moderate or high confidence, that such intrusion or campaign can be attributed to a foreign state or to a foreign nonstate person, group, or other entity.
						(c)Briefing
 (1)In generalNot later than 14 days after making a determination under subsection (b), the Director of National Intelligence, the Director of the Federal Bureau of Investigation, and the Secretary of Homeland Security shall jointly provide a briefing to the congressional leadership, the congressional intelligence committees and, consistent with the protection of sources and methods, the other appropriate congressional committees. The briefing shall be classified and address, at a minimum, the following:
 (A)A description of the significant foreign cyber intrusion or active measures campaign, as the case may be, covered by the determination.
 (B)An identification of the foreign state or foreign nonstate person, group, or other entity, to which such intrusion or campaign has been attributed.
 (C)The desirability and feasibility of the public release of information about the cyber intrusion or active measures campaign.
 (D)Any other information such Directors and the Secretary jointly determine appropriate. (2)Electronic election infrastructure briefingsWith respect to a significant foreign cyber intrusion covered by a determination under subsection (b), the Secretary of Homeland Security, in consultation with the Director of National Intelligence and the Director of the Federal Bureau of Investigation, shall offer to the owner or operator of any electronic election infrastructure directly affected by such intrusion, a briefing on such intrusion, including steps that may be taken to mitigate such intrusion. Such briefing may be classified and made available only to individuals with appropriate security clearances.
 (3)Protection of sources and methodsThis subsection shall be carried out in a manner that is consistent with the protection of sources and methods.
						2508.Designation of counterintelligence officer to lead election security matters
 (a)In generalThe Director of National Intelligence shall designate a national counterintelligence officer within the National Counterintelligence and Security Center to lead, manage, and coordinate counterintelligence matters relating to election security.
 (b)Additional responsibilitiesThe person designated under subsection (a) shall also lead, manage, and coordinate counterintelligence matters relating to risks posed by interference from foreign powers (as defined in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801)) to the following:
 (1)The Federal Government election security supply chain. (2)Election voting systems and software.
 (3)Voter registration databases. (4)Critical infrastructure related to elections.
 (5)Such other Government goods and services as the Director of National Intelligence considers appropriate.
						XXVISecurity clearances
 2601.DefinitionsIn this title: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the congressional intelligence committees; (B)the Committee on Armed Services of the Senate;
 (C)the Committee on Appropriations of the Senate; (D)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (E)the Committee on Armed Services of the House of Representatives; (F)the Committee on Appropriations of the House of Representatives;
 (G)the Committee on Homeland Security of the House of Representatives; and (H)the Committee on Oversight and Reform of the House of Representatives.
 (2)Appropriate industry partnersThe term appropriate industry partner means a contractor, licensee, or grantee (as defined in section 101(a) of Executive Order No. 12829 (50 U.S.C. 3161 note; relating to National Industrial Security Program)) that is participating in the National Industrial Security Program established by such Executive order.
 (3)Continuous vettingThe term continuous vetting has the meaning given such term in Executive Order No. 13467 (50 U.S.C. 3161 note; relating to reforming processes related to suitability for government employment, fitness for contractor employees, and eligibility for access to classified national security information).
 (4)CouncilThe term Council means the Security, Suitability, and Credentialing Performance Accountability Council established pursuant to such Executive order, or any successor entity.
 (5)Security Executive AgentThe term Security Executive Agent means the officer serving as the Security Executive Agent pursuant to section 803 of the National Security Act of 1947, as added by section 2605.
 (6)Suitability and Credentialing Executive AgentThe term Suitability and Credentialing Executive Agent means the Director of the Office of Personnel Management acting as the Suitability and Credentialing Executive Agent in accordance with Executive Order No. 13467 (50 U.S.C. 3161 note; relating to reforming processes related to suitability for government employment, fitness for contractor employees, and eligibility for access to classified national security information), or any successor entity.
					2602.Reports and plans relating to security clearances and background investigations
 (a)Sense of CongressIt is the sense of Congress that— (1)ensuring the trustworthiness and security of the workforce, facilities, and information of the Federal Government is of the highest priority to national security and public safety;
 (2)the President and Congress should prioritize the modernization of the personnel security framework to improve its efficiency, effectiveness, and accountability;
 (3)the current system for security clearance, suitability and fitness for employment, and credentialing lacks efficiencies and capabilities to meet the current threat environment, recruit and retain a trusted workforce, and capitalize on modern technologies; and
 (4)changes to policies or processes to improve this system should be vetted through the Council to ensure standardization, portability, and reciprocity in security clearances across the Federal Government.
						(b)Accountability plans and reports
 (1)PlansNot later than 90 days after the date of the enactment of this Act, the Council shall submit to the appropriate congressional committees and make available to appropriate industry partners the following:
 (A)A plan, with milestones, to reduce the background investigation inventory to 200,000, or an otherwise sustainable steady-level, by the end of year 2020. Such plan shall include notes of any required changes in investigative and adjudicative standards or resources.
 (B)A plan to consolidate the conduct of background investigations associated with the processing for security clearances in the most effective and efficient manner between the National Background Investigation Bureau and the Defense Security Service, or a successor organization. Such plan shall address required funding, personnel, contracts, information technology, field office structure, policy, governance, schedule, transition costs, and effects on stakeholders.
							(2)Report on the future of personnel security
 (A)In generalNot later than 180 days after the date of the enactment of this Act, the Chairman of the Council, in coordination with the members of the Council, shall submit to the appropriate congressional committees and make available to appropriate industry partners a report on the future of personnel security to reflect changes in threats, the workforce, and technology.
 (B)ContentsThe report submitted under subparagraph (A) shall include the following: (i)A risk framework for granting and renewing access to classified information.
 (ii)A discussion of the use of technologies to prevent, detect, and monitor threats. (iii)A discussion of efforts to address reciprocity and portability.
 (iv)A discussion of the characteristics of effective insider threat programs. (v)An analysis of how to integrate data from continuous evaluation, insider threat programs, and human resources data.
 (vi)Recommendations on interagency governance. (3)Plan for implementationNot later than 180 days after the date of the enactment of this Act, the Chairman of the Council, in coordination with the members of the Council, shall submit to the appropriate congressional committees and make available to appropriate industry partners a plan to implement the report’s framework and recommendations submitted under paragraph (2)(A).
 (4)Congressional notificationsNot less frequently than quarterly, the Security Executive Agent shall make available to the public a report regarding the status of the disposition of requests received from departments and agencies of the Federal Government for a change to, or approval under, the Federal investigative standards, the national adjudicative guidelines, continuous evaluation, or other national policy regarding personnel security.
						2603.Improving the process for security clearances
 (a)ReviewsNot later than 180 days after the date of the enactment of this Act, the Security Executive Agent, in coordination with the members of the Council, shall submit to the appropriate congressional committees and make available to appropriate industry partners a report that includes the following:
 (1)A review of whether the information requested on the Questionnaire for National Security Positions (Standard Form 86) and by the Federal Investigative Standards prescribed by the Office of Personnel Management and the Office of the Director of National Intelligence appropriately supports the adjudicative guidelines under Security Executive Agent Directive 4 (known as the National Security Adjudicative Guidelines). Such review shall include identification of whether any such information currently collected is unnecessary to support the adjudicative guidelines.
 (2)An assessment of whether such Questionnaire, Standards, and guidelines should be revised to account for the prospect of a holder of a security clearance becoming an insider threat.
 (3)Recommendations to improve the background investigation process by— (A)simplifying the Questionnaire for National Security Positions (Standard Form 86) and increasing customer support to applicants completing such Questionnaire;
 (B)using remote techniques and centralized locations to support or replace field investigation work; (C)using secure and reliable digitization of information obtained during the clearance process;
 (D)building the capacity of the background investigation labor sector; and (E)replacing periodic reinvestigations with continuous evaluation techniques in all appropriate circumstances.
 (b)Policy, strategy, and implementationNot later than 180 days after the date of the enactment of this Act, the Security Executive Agent shall, in coordination with the members of the Council, establish the following:
 (1)A policy and implementation plan for the issuance of interim security clearances. (2)A policy and implementation plan to ensure contractors are treated consistently in the security clearance process across agencies and departments of the United States as compared to employees of such agencies and departments. Such policy shall address—
 (A)prioritization of processing security clearances based on the mission the contractors will be performing;
 (B)standardization in the forms that agencies issue to initiate the process for a security clearance; (C)digitization of background investigation-related forms;
 (D)use of the polygraph; (E)the application of the adjudicative guidelines under Security Executive Agent Directive 4 (known as the National Security Adjudicative Guidelines);
 (F)reciprocal recognition of clearances across agencies and departments of the United States, regardless of status of periodic reinvestigation;
 (G)tracking of clearance files as individuals move from employment with an agency or department of the United States to employment in the private sector;
 (H)collection of timelines for movement of contractors across agencies and departments; (I)reporting on security incidents and job performance, consistent with section 552a of title 5, United States Code (commonly known as the Privacy Act of 1974), that may affect the ability to hold a security clearance;
 (J)any recommended changes to the Federal Acquisition Regulations (FAR) necessary to ensure that information affecting contractor clearances or suitability is appropriately and expeditiously shared between and among agencies and contractors; and
 (K)portability of contractor security clearances between or among contracts at the same agency and between or among contracts at different agencies that require the same level of clearance.
 (3)A strategy and implementation plan that— (A)provides for periodic reinvestigations as part of a security clearance determination only on an as-needed, risk-based basis;
 (B)includes actions to assess the extent to which automated records checks and other continuous evaluation methods may be used to expedite or focus reinvestigations; and
 (C)provides an exception for certain populations if the Security Executive Agent— (i)determines such populations require reinvestigations at regular intervals; and
 (ii)provides written justification to the appropriate congressional committees for any such determination.
 (4)A policy and implementation plan for agencies and departments of the United States, as a part of the security clearance process, to accept automated records checks generated pursuant to a security clearance applicant’s employment with a prior employer.
 (5)A policy for the use of certain background materials on individuals collected by the private sector for background investigation purposes.
 (6)Uniform standards for agency continuous evaluation programs to ensure quality and reciprocity in accepting enrollment in a continuous vetting program as a substitute for a periodic investigation for continued access to classified information.
						2604.Goals for promptness of determinations regarding security clearances
 (a)Reciprocity definedIn this section, the term reciprocity means reciprocal recognition by Federal departments and agencies of eligibility for access to classified information.
 (b)In generalThe Council shall reform the security clearance process with the objective that, by December 31, 2021, 90 percent of all determinations, other than determinations regarding populations identified under section 2603(b)(3)(C), regarding—
 (1)security clearances— (A)at the secret level are issued in 30 days or fewer; and
 (B)at the top secret level are issued in 90 days or fewer; and (2)reciprocity of security clearances at the same level are recognized in 2 weeks or fewer.
 (c)Certain reinvestigationsThe Council shall reform the security clearance process with the goal that by December 31, 2021, reinvestigation on a set periodicity is not required for more than 10 percent of the population that holds a security clearance.
					(d)Equivalent metrics
 (1)In generalIf the Council develops a set of performance metrics that it certifies to the appropriate congressional committees should achieve substantially equivalent outcomes as those outlined in subsections (b) and (c), the Council may use those metrics for purposes of compliance within this provision.
 (2)NoticeIf the Council uses the authority provided by paragraph (1) to use metrics as described in such paragraph, the Council shall, not later than 30 days after communicating such metrics to departments and agencies, notify the appropriate congressional committees that it is using such authority.
 (e)PlanNot later than 180 days after the date of the enactment of this Act, the Council shall submit to the appropriate congressional committees and make available to appropriate industry partners a plan to carry out this section. Such plan shall include recommended interim milestones for the goals set forth in subsections (b) and (c) for 2019, 2020, and 2021.
					2605.Security Executive Agent
 (a)In generalTitle VIII of the National Security Act of 1947 (50 U.S.C. 3161 et seq.) is amended— (1)by redesignating sections 803 and 804 as sections 804 and 805, respectively; and
 (2)by inserting after section 802 the following:  803.Security Executive Agent (a)In generalThe Director of National Intelligence, or such other officer of the United States as the President may designate, shall serve as the Security Executive Agent for all departments and agencies of the United States.
 (b)DutiesThe duties of the Security Executive Agent are as follows: (1)To direct the oversight of investigations, reinvestigations, adjudications, and, as applicable, polygraphs for eligibility for access to classified information or eligibility to hold a sensitive position made by any Federal agency.
 (2)To review the national security background investigation and adjudication programs of Federal agencies to determine whether such programs are being implemented in accordance with this section.
 (3)To develop and issue uniform and consistent policies and procedures to ensure the effective, efficient, timely, and secure completion of investigations, polygraphs, and adjudications relating to determinations of eligibility for access to classified information or eligibility to hold a sensitive position.
 (4)Unless otherwise designated by law, to serve as the final authority to designate a Federal agency or agencies to conduct investigations of persons who are proposed for access to classified information or for eligibility to hold a sensitive position to ascertain whether such persons satisfy the criteria for obtaining and retaining access to classified information or eligibility to hold a sensitive position, as applicable.
 (5)Unless otherwise designated by law, to serve as the final authority to designate a Federal agency or agencies to determine eligibility for access to classified information or eligibility to hold a sensitive position in accordance with Executive Order No. 12968 (50 U.S.C. 3161 note; relating to access to classified information).
 (6)To ensure reciprocal recognition of eligibility for access to classified information or eligibility to hold a sensitive position among Federal agencies, including acting as the final authority to arbitrate and resolve disputes among such agencies involving the reciprocity of investigations and adjudications of eligibility.
 (7)To execute all other duties assigned to the Security Executive Agent by law. (c)AuthoritiesThe Security Executive Agent shall—
 (1)issue guidelines and instructions to the heads of Federal agencies to ensure appropriate uniformity, centralization, efficiency, effectiveness, timeliness, and security in processes relating to determinations by such agencies of eligibility for access to classified information or eligibility to hold a sensitive position, including such matters as investigations, polygraphs, adjudications, and reciprocity;
 (2)have the authority to grant exceptions to, or waivers of, national security investigative requirements, including issuing implementing or clarifying guidance, as necessary;
 (3)have the authority to assign, in whole or in part, to the head of any Federal agency (solely or jointly) any of the duties of the Security Executive Agent described in subsection (b) or the authorities described in paragraphs (1) and (2), provided that the exercise of such assigned duties or authorities is subject to the oversight of the Security Executive Agent, including such terms and conditions (including approval by the Security Executive Agent) as the Security Executive Agent determines appropriate; and
 (4)define and set standards for continuous evaluation for continued access to classified information and for eligibility to hold a sensitive position..
 (b)Report on recommendations for revising authoritiesNot later than 30 days after the date on which the Chairman of the Council submits to the appropriate congressional committees the report required by section 2602(b)(2)(A), the Chairman shall submit to the appropriate congressional committees such recommendations as the Chairman may have for revising the authorities of the Security Executive Agent.
 (c)Conforming amendmentSection 103H(j)(4)(A) of such Act (50 U.S.C. 3033(j)(4)(A)) is amended by striking in section 804 and inserting in section 805. (d)Clerical amendmentThe table of contents in the matter preceding section 2 of such Act (50 U.S.C. 3002) is amended by striking the items relating to sections 803 and 804 and inserting the following:
						
							
								Sec. 803. Security Executive Agent.
								Sec. 804. Exceptions.
								Sec. 805. Definitions..
					2606.Report on unified, simplified, Governmentwide standards for positions of trust and security
 clearancesNot later than 90 days after the date of the enactment of this Act, the Security Executive Agent and the Suitability and Credentialing Executive Agent, in coordination with the other members of the Council, shall jointly submit to the appropriate congressional committees and make available to appropriate industry partners a report regarding the advisability and the risks, benefits, and costs to the Government and to industry of consolidating to not more than three tiers for positions of trust and security clearances.
				2607.Report on clearance in person concept
 (a)Sense of congressIt is the sense of Congress that to reflect the greater mobility of the modern workforce, alternative methodologies merit analysis to allow greater flexibility for individuals moving in and out of positions that require access to classified information, while still preserving security.
 (b)Report requiredNot later than 90 days after the date of the enactment of this Act, the Security Executive Agent shall submit to the appropriate congressional committees and make available to appropriate industry partners a report that describes the requirements, feasibility, and advisability of implementing a clearance in person concept described in subsection (c).
 (c)Clearance in person conceptThe clearance in person concept— (1)permits an individual who once held a security clearance to maintain his or her eligibility for access to classified information, networks, and facilities for up to 3 years after the individual’s eligibility for access to classified information would otherwise lapse; and
 (2)recognizes, unless otherwise directed by the Security Executive Agent, an individual’s security clearance and background investigation as current, regardless of employment status, contingent on enrollment in a continuous vetting program.
 (d)ContentsThe report required under subsection (b) shall address— (1)requirements for an individual to voluntarily remain in a continuous evaluation program validated by the Security Executive Agent even if the individual is not in a position requiring access to classified information;
 (2)appropriate safeguards for privacy; (3)advantages to government and industry;
 (4)the costs and savings associated with implementation; (5)the risks of such implementation, including security and counterintelligence risks;
 (6)an appropriate funding model; and (7)fairness to small companies and independent contractors.
						2608.Reports on reciprocity for security clearances inside of departments and agencies
 (a)Reciprocally recognized definedIn this section, the term reciprocally recognized means reciprocal recognition by Federal departments and agencies of eligibility for access to classified information.
 (b)Reports to Security Executive AgentThe head of each Federal department or agency shall submit an annual report to the Security Executive Agent that—
 (1)identifies the number of individuals whose security clearances take more than 2 weeks to be reciprocally recognized after such individuals move to another part of such department or agency; and
 (2)breaks out the information described in paragraph (1) by type of clearance and the reasons for any delays.
 (c)Annual reportNot less frequently than once each year, the Security Executive Agent shall submit to the appropriate congressional committees and make available to industry partners an annual report that summarizes the information received pursuant to subsection (b) during the period covered by such report.
					2609.Intelligence community reports on security clearances
 (a)Sense of congressIt is the sense of Congress that— (1)despite sustained efforts by Congress and the executive branch, an unacceptable backlog in processing and adjudicating security clearances persists, both within elements of the intelligence community and in other departments of the Federal Government, with some processing times exceeding a year or even more;
 (2)the protracted clearance timetable threatens the ability of elements of the intelligence community to hire and retain highly qualified individuals, and thus to fulfill the missions of such elements;
 (3)the prospect of a lengthy clearance process deters some such individuals from seeking employment with the intelligence community in the first place, and, when faced with a long wait time, those with conditional offers of employment may opt to discontinue the security clearance process and pursue different opportunities;
 (4)now more than ever, therefore, the broken security clearance process badly needs fundamental reform; and
 (5)in the meantime, to ensure the ability of elements of the intelligence community to hire and retain highly qualified personnel, elements should consider, to the extent possible and consistent with national security, permitting new employees to enter on duty immediately or nearly so, and to perform, on a temporary basis pending final adjudication of their security clearances, work that either does not require a security clearance or requires only a low-level interim clearance.
 (b)In generalSection 506H of the National Security Act of 1947 (50 U.S.C. 3104) is amended— (1)in subsection (a)(1)—
 (A)in subparagraph (A)(ii), by inserting and after the semicolon; (B)in subparagraph (B)(ii), by striking ; and and inserting a period; and
 (C)by striking subparagraph (C); (2)by redesignating subsection (b) as subsection (c);
 (3)by inserting after subsection (a) the following new subsection (b):  (b)Intelligence community reports (1)Not later than March 1 of each year, the Director of National Intelligence shall submit to the congressional intelligence committees, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Committee on Homeland Security of the House of Representatives a report on the security clearances processed by each element of the intelligence community during the preceding fiscal year. Each such report shall separately identify security clearances processed for Federal employees and contractor employees sponsored by each such element.
 (2)Each report submitted under paragraph (1) shall include each of the following for each element of the intelligence community for the fiscal year covered by the report:
 (A)The total number of initial security clearance background investigations sponsored for new applicants.
 (B)The total number of security clearance periodic reinvestigations sponsored for existing employees. (C)The total number of initial security clearance background investigations for new applicants that were adjudicated with notice of a determination provided to the prospective applicant, including—
 (i)the total number that were adjudicated favorably and granted access to classified information; and (ii)the total number that were adjudicated unfavorably and resulted in a denial or revocation of a security clearance.
 (D)The total number of security clearance periodic background investigations that were adjudicated with notice of a determination provided to the existing employee, including—
 (i)the total number that were adjudicated favorably; and (ii)the total number that were adjudicated unfavorably and resulted in a denial or revocation of a security clearance.
 (E)The total number of pending security clearance background investigations, including initial applicant investigations and periodic reinvestigations, that were not adjudicated as of the last day of such year and that remained pending as follows:
 (i)For 180 days or less. (ii)For 180 days or longer, but less than 12 months.
 (iii)For 12 months or longer, but less than 18 months. (iv)For 18 months or longer, but less than 24 months.
 (v)For 24 months or longer. (F)In the case of security clearance determinations completed or pending during the year preceding the year for which the report is submitted that have taken longer than 12 months to complete—
 (i)an explanation of the causes for the delays incurred during the period covered by the report; and (ii)the number of such delays involving a polygraph requirement.
 (G)The percentage of security clearance investigations, including initial and periodic reinvestigations, that resulted in a denial or revocation of a security clearance.
 (H)The percentage of security clearance investigations that resulted in incomplete information. (I)The percentage of security clearance investigations that did not result in enough information to make a decision on potentially adverse information.
 (3)The report required under this subsection shall be submitted in unclassified form, but may include a classified annex.; and
 (4)in subsection (c), as redesignated by paragraph (2), by striking subsection (a)(1) and inserting subsections (a)(1) and (b). 2610.Periodic report on positions in the intelligence community that can be conducted without access to classified information, networks, or facilitiesNot later than 180 days after the date of the enactment of this Act and not less frequently than once every 5 years thereafter, the Director of National Intelligence shall submit to the congressional intelligence committees a report that reviews the intelligence community for which positions can be conducted without access to classified information, networks, or facilities, or may only require a security clearance at the secret level.
				2611.Information sharing program for positions of trust and security clearances
					(a)Program required
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Security Executive Agent and the Suitability and Credentialing Executive Agent shall establish and implement a program to share between and among agencies of the Federal Government and industry partners of the Federal Government relevant background information regarding individuals applying for and currently occupying national security positions and positions of trust, in order to ensure the Federal Government maintains a trusted workforce.
 (2)DesignationThe program established under paragraph (1) shall be known as the Trusted Information Provider Program (in this section referred to as the Program). (b)Privacy safeguardsThe Security Executive Agent and the Suitability and Credentialing Executive Agent shall ensure that the Program includes such safeguards for privacy as the Security Executive Agent and the Suitability and Credentialing Executive Agent consider appropriate.
 (c)Provision of information to the Federal GovernmentThe Program shall include requirements that enable investigative service providers and agencies of the Federal Government to leverage certain pre-employment information gathered during the employment or military recruiting process, and other relevant security or human resources information obtained during employment with or for the Federal Government, that satisfy Federal investigative standards, while safeguarding personnel privacy.
 (d)Information and recordsThe information and records considered under the Program shall include the following: (1)Date and place of birth.
 (2)Citizenship or immigration and naturalization information. (3)Education records.
 (4)Employment records. (5)Employment or social references.
 (6)Military service records. (7)State and local law enforcement checks.
 (8)Criminal history checks. (9)Financial records or information.
 (10)Foreign travel, relatives, or associations. (11)Social media checks.
 (12)Such other information or records as may be relevant to obtaining or maintaining national security, suitability, fitness, or credentialing eligibility.
						(e)Implementation plan
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Security Executive Agent and the Suitability and Credentialing Executive Agent shall jointly submit to the appropriate congressional committees and make available to appropriate industry partners a plan for the implementation of the Program.
 (2)ElementsThe plan required by paragraph (1) shall include the following: (A)Mechanisms that address privacy, national security, suitability or fitness, credentialing, and human resources or military recruitment processes.
 (B)Such recommendations for legislative or administrative action as the Security Executive Agent and the Suitability and Credentialing Executive Agent consider appropriate to carry out or improve the Program.
							(f)Plan for pilot program on two-Way information sharing
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Security Executive Agent and the Suitability and Credentialing Executive Agent shall jointly submit to the appropriate congressional committees and make available to appropriate industry partners a plan for the implementation of a pilot program to assess the feasibility and advisability of expanding the Program to include the sharing of information held by the Federal Government related to contract personnel with the security office of the employers of those contractor personnel.
 (2)ElementsThe plan required by paragraph (1) shall include the following: (A)Mechanisms that address privacy, national security, suitability or fitness, credentialing, and human resources or military recruitment processes.
 (B)Such recommendations for legislative or administrative action as the Security Executive Agent and the Suitability and Credentialing Executive Agent consider appropriate to carry out or improve the pilot program.
 (g)ReviewNot later than 1 year after the date of the enactment of this Act, the Security Executive Agent and the Suitability and Credentialing Executive Agent shall jointly submit to the appropriate congressional committees and make available to appropriate industry partners a review of the plans submitted under subsections (e)(1) and (f)(1) and utility and effectiveness of the programs described in such plans.
 2612.Report on protections for confidentiality of whistleblower-related communicationsNot later than 180 days after the date of the enactment of this Act, the Security Executive Agent shall, in coordination with the Inspector General of the Intelligence Community, submit to the appropriate congressional committees a report detailing the controls employed by the intelligence community to ensure that continuous vetting programs, including those involving user activity monitoring, protect the confidentiality of whistleblower-related communications.
				XXVIIReports and other matters
				AMatters relating to Russia and other foreign powers
					2701.Limitation relating to establishment or support of cybersecurity unit with the Russian Federation
 (a)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the congressional intelligence committees;
 (2)the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives; and
 (3)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
							(b)Limitation
 (1)In generalNo amount may be expended by the Federal Government, other than the Department of Defense, to enter into or implement any bilateral agreement between the United States and the Russian Federation regarding cybersecurity, including the establishment or support of any cybersecurity unit, unless, at least 30 days prior to the conclusion of any such agreement, the Director of National Intelligence submits to the appropriate congressional committees a report on such agreement that includes the elements required by subsection (c).
 (2)Department of Defense agreementsAny agreement between the Department of Defense and the Russian Federation regarding cybersecurity shall be conducted in accordance with section 1232 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), as amended by section 1231 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91).
 (c)ElementsIf the Director submits a report under subsection (b) with respect to an agreement, such report shall include a description of each of the following:
 (1)The purpose of the agreement. (2)The nature of any intelligence to be shared pursuant to the agreement.
 (3)The expected value to national security resulting from the implementation of the agreement. (4)Such counterintelligence concerns associated with the agreement as the Director may have and such measures as the Director expects to be taken to mitigate such concerns.
 (d)Rule of constructionThis section shall not be construed to affect any existing authority of the Director of National Intelligence, the Director of the Central Intelligence Agency, or another head of an element of the intelligence community, to share or receive foreign intelligence on a case-by-case basis.
						2702.Report on returning Russian compounds
 (a)Covered compounds definedIn this section, the term covered compounds means the real property in New York, the real property in Maryland, and the real property in San Francisco, California, that were under the control of the Government of Russia in 2016 and were removed from such control in response to various transgressions by the Government of Russia, including the interference by the Government of Russia in the 2016 election in the United States.
 (b)Requirement for reportNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees, and the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives (only with respect to the unclassified report), a report on the intelligence risks of returning the covered compounds to Russian control.
 (c)Form of reportThe report required by this section shall be submitted in classified and unclassified forms. 2703.Assessment of threat finance relating to Russia (a)Threat finance definedIn this section, the term threat finance means—
 (1)the financing of cyber operations, global influence campaigns, intelligence service activities, proliferation, terrorism, or transnational crime and drug organizations;
 (2)the methods and entities used to spend, store, move, raise, conceal, or launder money or value, on behalf of threat actors;
 (3)sanctions evasion; and (4)other forms of threat finance activity domestically or internationally, as defined by the President.
 (b)Report requiredNot later than 60 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Assistant Secretary of the Treasury for Intelligence and Analysis, shall submit to the congressional intelligence committees a report containing an assessment of Russian threat finance. The assessment shall be based on intelligence from all sources, including from the Office of Terrorism and Financial Intelligence of the Department of the Treasury.
 (c)ElementsThe report required by subsection (b) shall include each of the following: (1)A summary of leading examples from the 3-year period preceding the date of the submittal of the report of threat finance activities conducted by, for the benefit of, or at the behest of—
 (A)officials of the Government of Russia; (B)persons subject to sanctions under any provision of law imposing sanctions with respect to Russia;
 (C)Russian nationals subject to sanctions under any other provision of law; or (D)Russian oligarchs or organized criminals.
 (2)An assessment with respect to any trends or patterns in threat finance activities relating to Russia, including common methods of conducting such activities and global nodes of money laundering used by Russian threat actors described in paragraph (1) and associated entities.
 (3)An assessment of any connections between Russian individuals involved in money laundering and the Government of Russia.
 (4)A summary of engagement and coordination with international partners on threat finance relating to Russia, especially in Europe, including examples of such engagement and coordination.
 (5)An identification of any resource and collection gaps. (6)An identification of—
 (A)entry points of money laundering by Russian and associated entities into the United States; (B)any vulnerabilities within the United States legal and financial system, including specific sectors, which have been or could be exploited in connection with Russian threat finance activities; and
 (C)the counterintelligence threat posed by Russian money laundering and other forms of threat finance, as well as the threat to the United States financial system and United States efforts to enforce sanctions and combat organized crime.
 (7)Any other matters the Director determines appropriate. (d)Form of reportThe report required under subsection (b) may be submitted in classified form.
						2704.Notification of an active measures campaign
 (a)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the congressional intelligence committees; (B)the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives; and
 (C)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
 (2)Congressional leadershipThe term congressional leadership includes the following: (A)The majority leader of the Senate.
 (B)The minority leader of the Senate. (C)The Speaker of the House of Representatives.
 (D)The minority leader of the House of Representatives. (b)Requirement for notificationThe Director of National Intelligence, in cooperation with the Director of the Federal Bureau of Investigation and the head of any other relevant agency, shall notify the congressional leadership and the Chairman and Vice Chairman or Ranking Member of each of the appropriate congressional committees, and of other relevant committees of jurisdiction, each time the Director of National Intelligence determines there is credible information that a foreign power has, is, or will attempt to employ a covert influence or active measures campaign with regard to the modernization, employment, doctrine, or force posture of the nuclear deterrent or missile defense.
 (c)Content of notificationEach notification required by subsection (b) shall include information concerning actions taken by the United States to expose or halt an attempt referred to in subsection (b).
						2705.Notification of travel by accredited diplomatic and consular personnel of the Russian Federation in
 the United StatesIn carrying out the advance notification requirements set out in section 502 of the Intelligence Authorization Act for Fiscal Year 2017 (division N of Public Law 115–31; 131 Stat. 825; 22 U.S.C. 254a note), the Secretary of State shall—
 (1)ensure that the Russian Federation provides notification to the Secretary of State at least 2 business days in advance of all travel that is subject to such requirements by accredited diplomatic and consular personnel of the Russian Federation in the United States, and take necessary action to secure full compliance by Russian personnel and address any noncompliance; and
 (2)provide notice of travel described in paragraph (1) to the Director of National Intelligence and the Director of the Federal Bureau of Investigation within 1 hour of receiving notice of such travel.
						2706.Report on outreach strategy addressing threats from United States adversaries to the United States
			 technology sector
 (a)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the congressional intelligence committees;
 (2)the Committee on Armed Services and the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (3)the Committee on Armed Services, Committee on Homeland Security, and the Committee on Oversight and Reform of the House of Representatives.
 (b)Report requiredNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate committees of Congress a report detailing outreach by the intelligence community and the Defense Intelligence Enterprise to United States industrial, commercial, scientific, technical, and academic communities on matters relating to the efforts of adversaries of the United States to acquire critical United States technology, intellectual property, and research and development information.
 (c)ContentsThe report required by subsection (b) shall include the following: (1)A review of the current outreach efforts of the intelligence community and the Defense Intelligence Enterprise described in subsection (b), including the type of information conveyed in the outreach.
 (2)A determination of the appropriate element of the intelligence community to lead such outreach efforts.
 (3)An assessment of potential methods for improving the effectiveness of such outreach, including an assessment of the following:
 (A)Those critical technologies, infrastructure, or related supply chains that are at risk from the efforts of adversaries described in subsection (b).
 (B)The necessity and advisability of granting security clearances to company or community leadership, when necessary and appropriate, to allow for tailored classified briefings on specific targeted threats.
 (C)The advisability of partnering with entities of the Federal Government that are not elements of the intelligence community and relevant regulatory and industry groups described in subsection (b), to convey key messages across sectors targeted by United States adversaries.
 (D)Strategies to assist affected elements of the communities described in subparagraph (C) in mitigating, deterring, and protecting against the broad range of threats from the efforts of adversaries described in subsection (b), with focus on producing information that enables private entities to justify business decisions related to national security concerns.
 (E)The advisability of the establishment of a United States Government-wide task force to coordinate outreach and activities to combat the threats from efforts of adversaries described in subsection (b).
 (F)Such other matters as the Director of National Intelligence may consider necessary. (d)Consultation encouragedIn preparing the report required by subsection (b), the Director is encouraged to consult with other government agencies, think tanks, academia, representatives of the financial industry, or such other entities as the Director considers appropriate.
 (e)FormThe report required by subsection (b) shall be submitted in unclassified form, but may include a classified annex as necessary.
						2707.Report on Iranian support of proxy forces in Syria and Lebanon
 (a)DefinitionsIn this section: (1)Appropriate committees of CongressThe term appropriate committees of Congress means—
 (A)the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and
 (B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives.
 (2)Arms or related materialThe term arms or related material means— (A)nuclear, biological, chemical, or radiological weapons or materials or components of such weapons;
 (B)ballistic or cruise missile weapons or materials or components of such weapons; (C)destabilizing numbers and types of advanced conventional weapons;
 (D)defense articles or defense services, as those terms are defined in paragraphs (3) and (4), respectively, of section 47 of the Arms Export Control Act (22 U.S.C. 2794);
 (E)defense information, as that term is defined in section 644 of the Foreign Assistance Act of 1961 (22 U.S.C. 2403); or
 (F)items designated by the President for purposes of the United States Munitions List under section 38(a)(1) of the Arms Export Control Act (22 U.S.C. 2778(a)(1)).
 (b)Report requiredNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate committees of Congress a report on Iranian support of proxy forces in Syria and Lebanon and the threat posed to Israel, other United States regional allies, and other specified interests of the United States as a result of such support.
 (c)Matters for inclusionThe report required under subsection (b) shall include information relating to the following matters with respect to both the strategic and tactical implications for the United States and its allies:
 (1)A description of arms or related materiel transferred by Iran to Hizballah since March 2011, including the number of such arms or related materiel and whether such transfer was by land, sea, or air, as well as financial and additional technological capabilities transferred by Iran to Hizballah.
 (2)A description of Iranian and Iranian-controlled personnel, including Hizballah, Shiite militias, and Iran’s Revolutionary Guard Corps forces, operating within Syria, including the number and geographic distribution of such personnel operating within 30 kilometers of the Israeli borders with Syria and Lebanon.
 (3)An assessment of Hizballah’s operational lessons learned based on its recent experiences in Syria. (4)A description of any rocket-producing facilities in Lebanon for nonstate actors, including whether such facilities were assessed to be built at the direction of Hizballah leadership, Iranian leadership, or in consultation between Iranian leadership and Hizballah leadership.
 (5)An analysis of the foreign and domestic supply chains that significantly facilitate, support, or otherwise aid Hizballah’s acquisition or development of missile production facilities, including the geographic distribution of such foreign and domestic supply chains.
 (6)An assessment of the provision of goods, services, or technology transferred by Iran or its affiliates to Hizballah to indigenously manufacture or otherwise produce missiles.
 (7)An identification of foreign persons that are based on credible information, facilitating the transfer of significant financial support or arms or related materiel to Hizballah.
 (8)A description of the threat posed to Israel and other United States allies in the Middle East by the transfer of arms or related material or other support offered to Hizballah and other proxies from Iran.
 (d)Form of reportThe report required under subsection (b) shall be submitted in unclassified form, but may include a classified annex.
						2708.Annual report on Iranian expenditures supporting foreign military and terrorist activities
 (a)Annual report requiredNot later than 90 days after the date of the enactment of this Act and not less frequently than once each year thereafter, the Director of National Intelligence shall submit to Congress a report describing Iranian expenditures in the previous calendar year on military and terrorist activities outside the country, including each of the following:
 (1)The amount spent in such calendar year on activities by the Islamic Revolutionary Guard Corps, including activities providing support for—
 (A)Hizballah; (B)Houthi rebels in Yemen;
 (C)Hamas; (D)proxy forces in Iraq and Syria; or
 (E)any other entity or country the Director determines to be relevant. (2)The amount spent in such calendar year for ballistic missile research and testing or other activities that the Director determines are destabilizing to the Middle East region.
 (b)FormThe report required under subsection (a) shall be submitted in unclassified form, but may include a classified annex. 2709.Expansion of scope of committee to counter active measures and report on establishment of Foreign Malign Influence Center (a)Scope of committee To counter active measures (1)In generalSection 501 of the Intelligence Authorization Act for Fiscal Year 2017 (Public Law 115–31; 50 U.S.C. 3001 note) is amended—
 (A)in subsections (a) through (h)— (i)by inserting , the People's Republic of China, the Islamic Republic of Iran, the Democratic People's Republic of Korea, or other nation state after Russian Federation each place it appears; and
 (ii)by inserting , China, Iran, North Korea, or other nation state after Russia each place it appears; and (B)in the section heading, by inserting , the People's Republic of China, the Islamic Republic of Iran, the Democratic People's Republic of Korea, or other nation state after Russian Federation.
 (2)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by striking the item relating to section 501 and inserting the following new item:
								
									
										Sec. 501. Committee to counter active measures by the Russian Federation, the People's Republic of
			 China, the Islamic Republic of Iran, the Democratic People's Republic of
			 Korea, or other nation states to exert covert influence over peoples and
			 governments..
							(b)Report on Foreign Malign Influence Response
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with such elements of the intelligence community as the Director considers relevant, shall submit to the congressional intelligence committees a report on the feasibility and advisability of establishing a center, to be known as the Foreign Malign Influence Response Center, that—
 (A)is comprised of analysts from all appropriate elements of the intelligence community, including elements with related diplomatic and law enforcement functions;
 (B)has access to all intelligence and other reporting acquired by the United States Government on foreign efforts to influence, through overt and covert malign activities, United States political processes and elections;
 (C)provides comprehensive assessment, and indications and warning, of such activities; and (D)provides for enhanced dissemination of such assessment to United States policy makers.
 (2)ContentsThe report required by paragraph (1) shall include the following: (A)A discussion of the desirability of the establishment of such center and any barriers to such establishment.
 (B)Such recommendations and other matters as the Director considers appropriate. (c)Report on ability To identify foreign influence efforts (1)In generalNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a report concerning the ability of the intelligence community to—
 (A)identify foreign influence efforts aimed at sowing discord or interfering, or both, in the political processes of the United States; and
 (B)report such efforts to appropriate authorities. (2)ContentsThe report under paragraph (1) shall include the following:
 (A)A description of the current level of ongoing communication and coordination across the intelligence community and law enforcement, including the Department of Justice, the Department of State, the Department of Homeland Security, and the Federal Bureau of Investigation, with respect to combating foreign influence efforts described in subparagraph (A) of such paragraph.
 (B)Identification of the offices or components of the departments and agencies of the Federal Government that are tasked with any responsibility with respect to combating such foreign influence efforts.
 (C)Identification of the number of personnel within each element of the intelligence community and other elements of the Federal Government that are focused on combating such foreign influence efforts, whether on a temporary or permanent basis.
 (D)Identification of the legal authorities that are most relevant to combating such foreign influence efforts, including—
 (i)which such legal authorities pose challenges or barriers to effectively combat such foreign influence efforts and a description of the reasons for such challenges or barriers; and
 (ii)which such legal authorities pose challenges or barriers with respect to elements of the intelligence community and other elements of the Federal Government working together to combat such foreign influence efforts and a description of the reasons for such challenges or barriers.
 (E)A description of the current level of communication or engagement between the intelligence community and private internet-platforms or social media companies with respect to combating such foreign influence efforts.
 (F)A description of the additional resources the Director determines is necessary to effectively identify such foreign influence efforts, and the roles and responsibilities across the intelligence community that would best support the shared objective of identifying such foreign influence efforts.
 (G)Any other matters the Director determines appropriate. (3)FormThe report under paragraph (1) may be submitted in classified form.
							BReports
 2711.Technical correction to Inspector General studySection 11001(d) of title 5, United States Code, is amended— (1)in the subsection heading, by striking Audit and inserting Review;
 (2)in paragraph (1), by striking audit and inserting review; and (3)in paragraph (2), by striking audit and inserting review.
						2712.Reports on authorities of the Chief Intelligence Officer of the Department of Homeland Security
 (a)DefinitionsIn this section: (1)Appropriate committees of CongressThe term appropriate committees of Congress means—
 (A)the congressional intelligence committees; (B)the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (C)the Committee on Homeland Security of the House of Representatives. (2)Homeland Security Intelligence EnterpriseThe term Homeland Security Intelligence Enterprise has the meaning given such term in Department of Homeland Security Instruction Number 264–01–001, or successor authority.
 (b)Report requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland Security, in consultation with the Under Secretary of Homeland Security for Intelligence and Analysis, shall submit to the appropriate committees of Congress a report on the authorities of the Under Secretary.
 (c)ElementsThe report required by subsection (b) shall include each of the following: (1)An analysis of whether the Under Secretary has the legal and policy authority necessary to organize and lead the Homeland Security Intelligence Enterprise, with respect to intelligence, and, if not, a description of—
 (A)the obstacles to exercising the authorities of the Chief Intelligence Officer of the Department and the Homeland Security Intelligence Council, of which the Chief Intelligence Officer is the chair; and
 (B)the legal and policy changes necessary to effectively coordinate, organize, and lead intelligence activities of the Department of Homeland Security.
 (2)A description of the actions that the Secretary has taken to address the inability of the Under Secretary to require components of the Department, other than the Office of Intelligence and Analysis of the Department to—
 (A)coordinate intelligence programs; and (B)integrate and standardize intelligence products produced by such other components.
								2713.Review of intelligence community whistleblower matters
 (a)Review of whistleblower mattersThe Inspector General of the Intelligence Community, in consultation with the inspectors general for the Central Intelligence Agency, the National Security Agency, the National Geospatial-Intelligence Agency, the Defense Intelligence Agency, and the National Reconnaissance Office, shall conduct a review of the authorities, policies, investigatory standards, and other practices and procedures relating to intelligence community whistleblower matters, with respect to such inspectors general.
 (b)Objective of reviewThe objective of the review required under subsection (a) is to identify any discrepancies, inconsistencies, or other issues, which frustrate the timely and effective reporting of intelligence community whistleblower matters to appropriate inspectors general and to the congressional intelligence committees, and the fair and expeditious investigation and resolution of such matters.
 (c)Conduct of reviewThe Inspector General of the Intelligence Community shall take such measures as the Inspector General determines necessary in order to ensure that the review required by subsection (a) is conducted in an independent and objective fashion.
 (d)ReportNot later than 270 days after the date of the enactment of this Act, the Inspector General of the Intelligence Community shall submit to the congressional intelligence committees a written report containing the results of the review required under subsection (a), along with recommendations to improve the timely and effective reporting of intelligence community whistleblower matters to inspectors general and to the congressional intelligence committees and the fair and expeditious investigation and resolution of such matters.
						2714.Report on role of Director of National Intelligence with respect to certain foreign investments
 (a)ReportNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the heads of the elements of the intelligence community determined appropriate by the Director, shall submit to the congressional intelligence committees a report on the role of the Director in preparing analytic materials in connection with the evaluation by the Federal Government of national security risks associated with potential foreign investments into the United States.
 (b)ElementsThe report under subsection (a) shall include— (1)a description of the current process for the provision of the analytic materials described in subsection (a);
 (2)an identification of the most significant benefits and drawbacks of such process with respect to the role of the Director, including the sufficiency of resources and personnel to prepare such materials; and
 (3)recommendations to improve such process. 2715.Report on surveillance by foreign governments against United States telecommunications networks (a)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following:
 (1)The congressional intelligence committees. (2)The Committee on the Judiciary and the Committee on Homeland Security and Governmental Affairs of the Senate.
 (3)The Committee on the Judiciary and the Committee on Homeland Security of the House of Representatives.
 (b)ReportNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall, in coordination with the Director of the Central Intelligence Agency, the Director of the National Security Agency, the Director of the Federal Bureau of Investigation, and the Secretary of Homeland Security, submit to the appropriate congressional committees a report describing—
 (1)any attempts known to the intelligence community by foreign governments to exploit cybersecurity vulnerabilities in United States telecommunications networks (including Signaling System No. 7) to target for surveillance United States persons, including employees of the Federal Government; and
 (2)any actions, as of the date of the enactment of this Act, taken by the intelligence community to protect agencies and personnel of the United States Government from surveillance conducted by foreign governments.
							2716.Biennial report on foreign investment risks
						(a)Intelligence community interagency working group
 (1)Requirement to establishThe Director of National Intelligence shall establish an intelligence community interagency working group to prepare the biennial reports required by subsection (b).
 (2)ChairpersonThe Director of National Intelligence shall serve as the chairperson of such interagency working group.
 (3)MembershipSuch interagency working group shall be composed of representatives of each element of the intelligence community that the Director of National Intelligence determines appropriate.
							(b)Biennial report on foreign investment risks
 (1)Report requiredNot later than 180 days after the date of the enactment of this Act and not less frequently than once every 2 years thereafter, the Director of National Intelligence shall submit to the congressional intelligence committees, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Committee on Homeland Security of the House of Representatives a report on foreign investment risks prepared by the interagency working group established under subsection (a).
 (2)ElementsEach report required by paragraph (1) shall include identification, analysis, and explanation of the following:
 (A)Any current or projected major threats to the national security of the United States with respect to foreign investment.
 (B)Any strategy used by a foreign country that such interagency working group has identified to be a country of special concern to use foreign investment to target the acquisition of critical technologies, critical materials, or critical infrastructure.
 (C)Any economic espionage efforts directed at the United States by a foreign country, particularly such a country of special concern.
 2717.Modification of certain reporting requirement on travel of foreign diplomatsSection 502(d)(2) of the Intelligence Authorization Act for Fiscal Year 2017 (Public Law 115–31) is amended by striking the number and inserting a best estimate.
					2718.Semiannual reports on investigations of unauthorized disclosures of classified information
 (a)In generalTitle XI of the National Security Act of 1947 (50 U.S.C. 3231 et seq.) is amended by adding at the end the following new section:
							
								1105.Semiannual reports on investigations of unauthorized disclosures of classified information
 (a)DefinitionsIn this section: (1)Covered officialThe term covered official means—
 (A)the heads of each element of the intelligence community; and (B)the inspectors general with oversight responsibility for an element of the intelligence community.
 (2)InvestigationThe term investigation means any inquiry, whether formal or informal, into the existence of an unauthorized public disclosure of classified information.
 (3)Unauthorized disclosure of classified informationThe term unauthorized disclosure of classified information means any unauthorized disclosure of classified information to any recipient. (4)Unauthorized public disclosure of classified informationThe term unauthorized public disclosure of classified information means the unauthorized disclosure of classified information to a journalist or media organization.
										(b)Intelligence community reporting
 (1)In generalNot less frequently than once every 6 months, each covered official shall submit to the congressional intelligence committees a report on investigations of unauthorized public disclosures of classified information.
 (2)ElementsEach report submitted under paragraph (1) shall include, with respect to the preceding 6-month period, the following:
 (A)The number of investigations opened by the covered official regarding an unauthorized public disclosure of classified information.
 (B)The number of investigations completed by the covered official regarding an unauthorized public disclosure of classified information.
 (C)Of the number of such completed investigations identified under subparagraph (B), the number referred to the Attorney General for criminal investigation.
											(c)Department of Justice reporting
 (1)In generalNot less frequently than once every 6 months, the Assistant Attorney General for National Security of the Department of Justice, in consultation with the Director of the Federal Bureau of Investigation, shall submit to the congressional intelligence committees, the Committee on the Judiciary of the Senate, and the Committee on the Judiciary of the House of Representatives a report on the status of each referral made to the Department of Justice from any element of the intelligence community regarding an unauthorized disclosure of classified information made during the most recent 365-day period or any referral that has not yet been closed, regardless of the date the referral was made.
 (2)ContentsEach report submitted under paragraph (1) shall include, for each referral covered by the report, at a minimum, the following:
 (A)The date the referral was received. (B)A statement indicating whether the alleged unauthorized disclosure described in the referral was substantiated by the Department of Justice.
 (C)A statement indicating the highest level of classification of the information that was revealed in the unauthorized disclosure.
 (D)A statement indicating whether an open criminal investigation related to the referral is active. (E)A statement indicating whether any criminal charges have been filed related to the referral.
 (F)A statement indicating whether the Department of Justice has been able to attribute the unauthorized disclosure to a particular entity or individual.
 (d)Form of reportsEach report submitted under this section shall be submitted in unclassified form, but may have a classified annex..
 (b)Clerical amendmentThe table of contents in the first section of the National Security Act of 1947 is amended by inserting after the item relating to section 1104 the following new item:
							
								
									Sec. 1105. Semiannual reports on investigations of unauthorized disclosures of classified
			 information..
						2719.Congressional notification of designation of covered intelligence officer as persona non grata
 (a)Covered intelligence officer definedIn this section, the term covered intelligence officer means— (1)a United States intelligence officer serving in a post in a foreign country; or
 (2)a known or suspected foreign intelligence officer serving in a United States post. (b)Requirement for reportsNot later than 72 hours after a covered intelligence officer is designated as a persona non grata, the Director of National Intelligence, in consultation with the Secretary of State, shall submit to the congressional intelligence committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a notification of that designation. Each such notification shall include—
 (1)the date of the designation; (2)the basis for the designation; and
 (3)a justification for the expulsion. 2720.Reports on intelligence community participation in vulnerabilities equities process of Federal Government (a)DefinitionsIn this section:
 (1)Vulnerabilities Equities Policy and Process documentThe term Vulnerabilities Equities Policy and Process document means the executive branch document entitled Vulnerabilities Equities Policy and Process dated November 15, 2017. (2)Vulnerabilities Equities ProcessThe term Vulnerabilities Equities Process means the interagency review of vulnerabilities, pursuant to the Vulnerabilities Equities Policy and Process document or any successor document.
 (3)VulnerabilityThe term vulnerability means a weakness in an information system or its components (for example, system security procedures, hardware design, and internal controls) that could be exploited or could affect confidentiality, integrity, or availability of information.
							(b)Reports on process and criteria under Vulnerabilities Equities Policy and Process
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a written report describing—
 (A)with respect to each element of the intelligence community— (i)the title of the official or officials responsible for determining whether, pursuant to criteria contained in the Vulnerabilities Equities Policy and Process document or any successor document, a vulnerability must be submitted for review under the Vulnerabilities Equities Process; and
 (ii)the process used by such element to make such determination; and (B)the roles or responsibilities of that element during a review of a vulnerability submitted to the Vulnerabilities Equities Process.
 (2)Changes to process or criteriaNot later than 30 days after any significant change is made to the process and criteria used by any element of the intelligence community for determining whether to submit a vulnerability for review under the Vulnerabilities Equities Process, such element shall submit to the congressional intelligence committees a report describing such change.
 (3)Form of reportsEach report submitted under this subsection shall be submitted in unclassified form, but may include a classified annex.
							(c)Annual reports
 (1)In generalNot less frequently than once each calendar year, the Director of National Intelligence shall submit to the congressional intelligence committees a classified report containing, with respect to the previous year—
 (A)the number of vulnerabilities submitted for review under the Vulnerabilities Equities Process; (B)the number of vulnerabilities described in subparagraph (A) disclosed to each vendor responsible for correcting the vulnerability, or to the public, pursuant to the Vulnerabilities Equities Process; and
 (C)the aggregate number, by category, of the vulnerabilities excluded from review under the Vulnerabilities Equities Process, as described in paragraph 5.4 of the Vulnerabilities Equities Policy and Process document.
 (2)Unclassified informationEach report submitted under paragraph (1) shall include an unclassified appendix that contains— (A)the aggregate number of vulnerabilities disclosed to vendors or the public pursuant to the Vulnerabilities Equities Process; and
 (B)the aggregate number of vulnerabilities disclosed to vendors or the public pursuant to the Vulnerabilities Equities Process known to have been patched.
 (3)Non-duplicationThe Director of National Intelligence may forgo submission of an annual report required under this subsection for a calendar year, if the Director notifies the intelligence committees in writing that, with respect to the same calendar year, an annual report required by paragraph 4.3 of the Vulnerabilities Equities Policy and Process document already has been submitted to Congress, and such annual report contains the information that would otherwise be required to be included in an annual report under this subsection.
							2721.Inspectors General reports on classification
 (a)Reports requiredNot later than October 1, 2019, each Inspector General listed in subsection (b) shall submit to the congressional intelligence committees a report that includes, with respect to the department or agency of the Inspector General, analyses of the following:
 (1)The accuracy of the application of classification and handling markers on a representative sample of finished reports, including such reports that are compartmented.
 (2)Compliance with declassification procedures. (3)The effectiveness of processes for identifying topics of public or historical importance that merit prioritization for a declassification review.
 (b)Inspectors General listedThe Inspectors General listed in this subsection are as follows: (1)The Inspector General of the Intelligence Community.
 (2)The Inspector General of the Central Intelligence Agency. (3)The Inspector General of the National Security Agency.
 (4)The Inspector General of the Defense Intelligence Agency. (5)The Inspector General of the National Reconnaissance Office.
 (6)The Inspector General of the National Geospatial-Intelligence Agency. 2722.Reports on global water insecurity and national security implications and briefing on emerging infectious disease and pandemics (a)Reports on global water insecurity and national security implications (1)Reports requiredNot later than 180 days after the date of the enactment of this Act and not less frequently than once every 5 years thereafter, the Director of National Intelligence shall submit to the congressional intelligence committees a report on the implications of water insecurity on the national security interest of the United States, including consideration of social, economic, agricultural, and environmental factors.
 (2)Assessment scope and focusEach report submitted under paragraph (1) shall include an assessment of water insecurity described in such subsection with a global scope, but focus on areas of the world—
 (A)of strategic, economic, or humanitarian interest to the United States— (i)that are, as of the date of the report, at the greatest risk of instability, conflict, human insecurity, or mass displacement; or
 (ii)where challenges relating to water insecurity are likely to emerge and become significant during the 5-year or the 20-year period beginning on the date of the report; and
 (B)where challenges relating to water insecurity are likely to imperil the national security interests of the United States or allies of the United States.
 (3)ConsultationIn researching a report required by paragraph (1), the Director shall consult with— (A)such stakeholders within the intelligence community, the Department of Defense, and the Department of State as the Director considers appropriate; and
 (B)such additional Federal agencies and persons in the private sector as the Director considers appropriate.
 (4)FormEach report submitted under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
							(b)Briefing on emerging infectious disease and pandemics
 (1)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— (A)the congressional intelligence committees;
 (B)the Committee on Foreign Affairs, the Committee on Armed Services, the Committee on Energy and Commerce, and the Committee on Appropriations of the House of Representatives; and
 (C)the Committee on Foreign Relations, the Committee on Armed Services, the Committee on Health, Education, Labor, and Pensions, and the Committee on Appropriations of the Senate.
 (2)BriefingNot later than 120 days after the date of the enactment of this Act, the Director of National Intelligence shall provide to the appropriate congressional committees a briefing on the anticipated geopolitical effects of emerging infectious disease (including deliberate, accidental, and naturally occurring infectious disease threats) and pandemics, and their implications on the national security of the United States.
 (3)ContentThe briefing under paragraph (2) shall include an assessment of— (A)the economic, social, political, and security risks, costs, and impacts of emerging infectious diseases on the United States and the international political and economic system;
 (B)the economic, social, political, and security risks, costs, and impacts of a major transnational pandemic on the United States and the international political and economic system; and
 (C)contributing trends and factors to the matters assessed under subparagraphs (A) and (B). (4)Examination of response capacityIn examining the risks, costs, and impacts of emerging infectious disease and a possible transnational pandemic under paragraph (3), the Director of National Intelligence shall also examine in the briefing under paragraph (2) the response capacity within affected countries and the international system. In considering response capacity, the Director shall include—
 (A)the ability of affected nations to effectively detect and manage emerging infectious diseases and a possible transnational pandemic;
 (B)the role and capacity of international organizations and nongovernmental organizations to respond to emerging infectious disease and a possible pandemic, and their ability to coordinate with affected and donor nations; and
 (C)the effectiveness of current international frameworks, agreements, and health systems to respond to emerging infectious diseases and a possible transnational pandemic.
 (5)FormThe briefing under paragraph (2) may be classified. 2723.Annual report on memoranda of understanding between elements of intelligence community and other entities of the United States Government regarding significant operational activities or policySection 311 of the Intelligence Authorization Act for Fiscal Year 2017 (50 U.S.C. 3313) is amended—
 (1)by redesignating subsection (b) as subsection (c); and (2)by striking subsection (a) and inserting the following:
							
 (a)In generalEach year, concurrent with the annual budget request submitted by the President to Congress under section 1105 of title 31, United States Code, each head of an element of the intelligence community shall submit to the congressional intelligence committees a report that lists each memorandum of understanding or other agreement regarding significant operational activities or policy entered into during the most recently completed fiscal year between or among such element and any other entity of the United States Government.
 (b)Provision of documentsEach head of an element of an intelligence community who receives a request from the Select Committee on Intelligence of the Senate or the Permanent Select Committee on Intelligence of the House of Representatives for a copy of a memorandum of understanding or other document listed in a report submitted by the head under subsection (a) shall submit to such committee the requested copy as soon as practicable after receiving such request..
						2724.Study on the feasibility of encrypting unclassified wireline and wireless telephone calls
 (a)Study requiredNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall complete a study on the feasibility of encrypting unclassified wireline and wireless telephone calls between personnel in the intelligence community.
 (b)ReportNot later than 90 days after the date on which the Director completes the study required by subsection (a), the Director shall submit to the congressional intelligence committees a report on the Director's findings with respect to such study.
						2725.Modification of requirement for annual report on hiring and retention of minority employees
 (a)Expansion of period of reportSubsection (a) of section 114 of the National Security Act of 1947 (50 U.S.C. 3050) is amended by inserting and the preceding 5 fiscal years after fiscal year.
 (b)Clarification on disaggregation of dataSubsection (b) of such section is amended, in the matter before paragraph (1), by striking disaggregated data by category of covered person from each element of the intelligence community and inserting data, disaggregated by category of covered person and by element of the intelligence community,. 2726.Reports on intelligence community loan repayment and related programs (a)Sense of CongressIt is the sense of Congress that—
 (1)there should be established, through the issuing of an Intelligence Community Directive or otherwise, an intelligence community-wide program for student loan repayment, student loan forgiveness, financial counseling, and related matters, for employees of the intelligence community;
 (2)creating such a program would enhance the ability of the elements of the intelligence community to recruit, hire, and retain highly qualified personnel, including with respect to mission-critical and hard-to-fill positions;
 (3)such a program, including with respect to eligibility requirements, should be designed so as to maximize the ability of the elements of the intelligence community to recruit, hire, and retain highly qualified personnel, including with respect to mission-critical and hard-to-fill positions; and
 (4)to the extent possible, such a program should be uniform throughout the intelligence community and publicly promoted by each element of the intelligence community to both current employees of the element as well as to prospective employees of the element.
							(b)Report on potential intelligence community-Wide program
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in cooperation with the heads of the elements of the intelligence community and the heads of any other appropriate department or agency of the Federal Government, shall submit to the congressional intelligence committees a report on potentially establishing and carrying out an intelligence community-wide program for student loan repayment, student loan forgiveness, financial counseling, and related matters, as described in subsection (a).
 (2)Matters includedThe report under paragraph (1) shall include, at a minimum, the following: (A)A description of the financial resources that the elements of the intelligence community would require to establish and initially carry out the program specified in paragraph (1).
 (B)A description of the practical steps to establish and carry out such a program. (C)The identification of any legislative action the Director determines necessary to establish and carry out such a program.
								(c)Annual reports on established programs
 (1)Covered programs definedIn this subsection, the term covered programs means any loan repayment program, loan forgiveness program, financial counseling program, or similar program, established pursuant to title X of the National Security Act of 1947 (50 U.S.C. 3191 et seq.) or any other provision of law that may be administered or used by an element of the intelligence community.
 (2)Annual reports requiredNot less frequently than once each year, the Director of National Intelligence shall submit to the congressional intelligence committees a report on the covered programs. Each such report shall include, with respect to the period covered by the report, the following:
 (A)The number of personnel from each element of the intelligence community who used each covered program.
 (B)The total amount of funds each element expended for each such program. (C)A description of the efforts made by each element to promote each covered program pursuant to both the personnel of the element of the intelligence community and to prospective personnel.
								2727.Repeal of certain reporting requirements
 (a)Correcting long-Standing material weaknessesSection 368 of the Intelligence Authorization Act for Fiscal Year 2010 (Public Law 110–259; 50 U.S.C. 3051 note) is hereby repealed.
 (b)Interagency threat assessment and coordination groupSection 210D of the Homeland Security Act of 2002 (6 U.S.C. 124k) is amended— (1)by striking subsection (c); and
 (2)by redesignating subsections (d) through (i) as subsections (c) through (h), respectively; and (3)in subsection (c), as so redesignated—
 (A)in paragraph (8), by striking ; and and inserting a period; and (B)by striking paragraph (9).
 (c)Inspector General reportSection 8H of the Inspector General Act of 1978 (5 U.S.C. App.) is amended— (1)by striking subsection (g); and
 (2)by redesignating subsections (h) and (i) as subsections (g) and (h), respectively. 2728.Inspector General of the Intelligence Community report on senior executives of the Office of the Director of National Intelligence (a)Senior Executive Service position definedIn this section, the term Senior Executive Service position has the meaning given that term in section 3132(a)(2) of title 5, United States Code, and includes any position above the GS–15, step 10, level of the General Schedule under section 5332 of such title.
 (b)ReportNot later than 90 days after the date of the enactment of this Act, the Inspector General of the Intelligence Community shall submit to the congressional intelligence committees a report on the number of Senior Executive Service positions in the Office of the Director of National Intelligence.
 (c)Matters includedThe report under subsection (b) shall include the following: (1)The number of required Senior Executive Service positions for the Office of the Director of National Intelligence.
 (2)Whether such requirements are reasonably based on the mission of the Office. (3)A discussion of how the number of the Senior Executive Service positions in the Office compare to the number of senior positions at comparable organizations.
 (d)CooperationThe Director of National Intelligence shall provide to the Inspector General of the Intelligence Community any information requested by the Inspector General of the Intelligence Community that is necessary to carry out this section by not later than 14 calendar days after the date on which the Inspector General of the Intelligence Community makes such request.
 2729.Briefing on Federal Bureau of Investigation offering permanent residence to sources and cooperatorsNot later than 30 days after the date of the enactment of this Act, the Director of the Federal Bureau of Investigation shall provide to the congressional intelligence committees a briefing on the ability of the Federal Bureau of Investigation to offer, as an inducement to assisting the Bureau, permanent residence within the United States to foreign individuals who are sources or cooperators in counterintelligence or other national security-related investigations. The briefing shall address the following:
 (1)The extent to which the Bureau may make such offers, whether independently or in conjunction with other agencies and departments of the United States Government, including a discussion of the authorities provided by section 101(a)(15)(S) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(S)), section 7 of the Central Intelligence Agency Act (50 U.S.C. 3508), and any other provision of law under which the Bureau may make such offers.
 (2)An overview of the policies and operational practices of the Bureau with respect to making such offers.
 (3)The sufficiency of such policies and practices with respect to inducing individuals to cooperate with, serve as sources for such investigations, or both.
 (4)Whether the Director recommends any legislative actions to improve such policies and practices, particularly with respect to the counterintelligence efforts of the Bureau.
						2730.Intelligence assessment of North Korea revenue sources
 (a)Assessment requiredNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Assistant Secretary of State for Intelligence and Research and the Assistant Secretary of the Treasury for Intelligence and Analysis, shall produce an intelligence assessment of the revenue sources of the North Korean regime. Such assessment shall include revenue from the following sources:
 (1)Trade in coal, iron, and iron ore. (2)The provision of fishing rights to North Korean territorial waters.
 (3)Trade in gold, titanium ore, vanadium ore, copper, silver, nickel, zinc, or rare earth minerals, and other stores of value.
 (4)Trade in textiles. (5)Sales of conventional defense articles and services.
 (6)Sales of controlled goods, ballistic missiles, and other associated items. (7)Other types of manufacturing for export, as the Director of National Intelligence considers appropriate.
 (8)The exportation of workers from North Korea in a manner intended to generate significant revenue, directly or indirectly, for use by the government of North Korea.
 (9)The provision of nonhumanitarian goods (such as food, medicine, and medical devices) and services by other countries.
 (10)The provision of services, including banking and other support, including by entities located in the Russian Federation, China, and Iran.
 (11)Online commercial activities of the Government of North Korea, including online gambling. (12)Criminal activities, including cyber-enabled crime and counterfeit goods.
 (b)ElementsThe assessment required under subsection (a) shall include an identification of each of the following:
 (1)The sources of North Korea’s funding. (2)Financial and non-financial networks, including supply chain management, transportation, and facilitation, through which North Korea accesses the United States and international financial systems and repatriates and exports capital, goods, and services; and
 (3)the global financial institutions, money services business, and payment systems that assist North Korea with financial transactions.
 (c)Submittal to congressUpon completion of the assessment required under subsection (a), the Director of National Intelligence shall submit to the congressional intelligence committees a copy of such assessment.
						2731.Report on possible exploitation of virtual currencies by terrorist actors
 (a)Short titleThis section may be cited as the Stop Terrorist Use of Virtual Currencies Act. (b)ReportNot later than 1 year after the date of the enactment of this Act, the Director of National Intelligence, in consultation with the Secretary of the Treasury and the Under Secretary of Homeland Security for Intelligence and Analysis, shall submit to Congress a report on the possible exploitation of virtual currencies by terrorist actors. Such report shall include the following elements:
 (1)An assessment of the means and methods by which international terrorist organizations and State sponsors of terrorism use virtual currencies.
 (2)An assessment of the use by terrorist organizations and State sponsors of terrorism of virtual currencies compared to the use by such organizations and States of other forms of financing to support operations, including an assessment of the collection posture of the intelligence community on the use of virtual currencies by such organizations and States.
 (3)A description of any existing legal impediments that inhibit or prevent the intelligence community from collecting information on or helping prevent the use of virtual currencies by international terrorist organizations and State sponsors of terrorism and an identification of any gaps in existing law that could be exploited for illicit funding by such organizations and States.
 (c)Form of reportThe report required by subsection (b) shall be submitted in unclassified form, but may include a classified annex.
 (d)Dissemination to State and local partnersConsistent with the protection of classified and confidential unclassified information, the Under Secretary shall share the report required by subsection (b) with State, local, and regional officials who operate within State, local, and regional fusion centers through the Department of Homeland Security State, Local, and Regional Fusion Center Initiative established in section 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h).
						COther matters
 2741.Public Interest Declassification BoardSection 710(b) of the Public Interest Declassification Act of 2000 (Public Law 106–567; 50 U.S.C. 3161 note) is amended by striking December 31, 2018 and inserting December 31, 2028.
					2742.Technical and clerical amendments to the National Security Act of 1947
 (a)Table of contentsThe table of contents at the beginning of the National Security Act of 1947 (50 U.S.C. 3001 et seq.) is amended—
 (1)by inserting after the item relating to section 2 the following new item:   Sec. 3. Definitions.; (2)by striking the item relating to section 107;
 (3)by striking the item relating to section 113B and inserting the following new item:   Sec. 113B. Special pay authority for science, technology, engineering, or mathematics positions.; (4)by striking the items relating to sections 202, 203, 204, 208, 209, 210, 211, 212, 213, and 214; and
 (5)by inserting after the item relating to section 311 the following new item:   Sec. 312. Repealing and saving provisions.. (b)Other technical correctionsSuch Act is further amended—
 (1)in section 102A— (A)in subparagraph (G) of paragraph (1) of subsection (g), by moving the margins of such subparagraph 2 ems to the left; and
 (B)in paragraph (3) of subsection (v), by moving the margins of such paragraph 2 ems to the left; (2)in section 106—
 (A)by inserting Sec. 106. before (a); and (B)in subparagraph (I) of paragraph (2) of subsection (b), by moving the margins of such subparagraph 2 ems to the left;
 (3)by striking section 107; (4)in section 108(c), by striking in both a classified and an unclassified form and inserting to Congress in classified form, but may include an unclassified summary;
 (5)in section 112(c)(1), by striking section 103(c)(7) and inserting section 102A(i); (6)by amending section 201 to read as follows:
								
 201.Department of DefenseExcept to the extent inconsistent with the provisions of this Act or other provisions of law, the provisions of title 5, United States Code, shall be applicable to the Department of Defense.;
 (7)in section 205, by redesignating subsections (b) and (c) as subsections (a) and (b), respectively; (8)in section 206, by striking (a);
 (9)in section 207, by striking (c); (10)in section 308(a), by striking this Act and inserting sections 2, 101, 102, 103, and 303 of this Act;
 (11)by redesignating section 411 as section 312; (12)in section 503—
 (A)in paragraph (5) of subsection (c)— (i)by moving the margins of such paragraph 2 ems to the left; and
 (ii)by moving the margins of subparagraph (B) of such paragraph 2 ems to the left; and (B)in paragraph (2) of subsection (d), by moving the margins of such paragraph 2 ems to the left; and
 (13)in subparagraph (B) of paragraph (3) of subsection (a) of section 504, by moving the margins of such subparagraph 2 ems to the right.
							2743.Technical amendments related to the Department of Energy
						(a)National Nuclear Security Administration Act
 (1)Clarification of functions of the Administrator for Nuclear SecuritySubsection (b) of section 3212 of the National Nuclear Security Administration Act (50 U.S.C. 2402(b)) is amended—
 (A)by striking paragraphs (11) and (12); and (B)by redesignating paragraphs (13) through (19) as paragraphs (11) through (17), respectively.
 (2)Counterintelligence programsSection 3233(b) of the National Nuclear Security Administration Act (50 U.S.C. 2423(b)) is amended— (A)by striking Administration and inserting Department; and
 (B)by inserting Intelligence and after the Office of. (b)Atomic Energy Defense ActSection 4524(b)(2) of the Atomic Energy Defense Act (50 U.S.C. 2674(b)(2)) is amended by inserting Intelligence and after The Director of.
 (c)National Security Act of 1947Paragraph (2) of section 106(b) of the National Security Act of 1947 (50 U.S.C. 3041(b)(2)) is amended—
 (1)in subparagraph (E), by inserting and Counterintelligence after Office of Intelligence; (2)by striking subparagraph (F); and
 (3)by redesignating subparagraphs (G), (H), and (I) as subparagraphs (F), (G), and (H), respectively. 2744.Sense of Congress on notification of certain disclosures of classified information (a)DefinitionsIn this section:
 (1)Adversary foreign governmentThe term adversary foreign government means the government of any of the following foreign countries: (A)North Korea.
 (B)Iran. (C)China.
 (D)Russia. (E)Cuba.
 (2)Covered classified informationThe term covered classified information means classified information that was— (A)collected by an element of the intelligence community; or
 (B)provided by the intelligence service or military of a foreign country to an element of the intelligence community.
 (3)Established intelligence channelsThe term established intelligence channels means methods to exchange intelligence to coordinate foreign intelligence relationships, as established pursuant to law by the Director of National Intelligence, the Director of the Central Intelligence Agency, the Director of the National Security Agency, or other head of an element of the intelligence community.
 (4)Individual in the executive branchThe term individual in the executive branch means any officer or employee of the executive branch, including individuals— (A)occupying a position specified in article II of the Constitution;
 (B)appointed to a position by an individual described in subparagraph (A); or (C)serving in the civil service or the Senior Executive Service (or similar service for senior executives of particular departments or agencies).
 (b)FindingsCongress finds that section 502 of the National Security Act of 1947 (50 U.S.C. 3092) requires elements of the intelligence community to keep the congressional intelligence committees fully and currently informed about all intelligence activities of the United States, and to furnish to the congressional intelligence committees any information or material concerning intelligence activities * * * which is requested by either of the congressional intelligence committees in order to carry out its authorized responsibilities..
 (c)Sense of CongressIt is the sense of Congress that— (1)section 502 of the National Security Act of 1947 (50 U.S.C. 3092), together with other intelligence community authorities, obligates an element of the intelligence community to submit to the congressional intelligence committees written notification, by not later than 7 days after becoming aware, that an individual in the executive branch has disclosed covered classified information to an official of an adversary foreign government using methods other than established intelligence channels; and
 (2)each such notification should include— (A)the date and place of the disclosure of classified information covered by the notification;
 (B)a description of such classified information; (C)identification of the individual who made such disclosure and the individual to whom such disclosure was made; and
 (D)a summary of the circumstances of such disclosure. 2745.Sense of Congress on consideration of espionage activities when considering whether or not to provide visas to foreign individuals to be accredited to a United Nations mission in the United StatesIt is the sense of the Congress that the Secretary of State, in considering whether or not to provide a visa to a foreign individual to be accredited to a United Nations mission in the United States, should consider—
 (1)known and suspected intelligence activities, espionage activities, including activities constituting precursors to espionage, carried out by the individual against the United States, foreign allies of the United States, or foreign partners of the United States; and
 (2)the status of an individual as a known or suspected intelligence officer for a foreign adversary.  Passed the House of Representatives July 17, 2019.Cheryl L. Johnson,Clerk. 